

Exhibit 10.2
SENIOR MEZZANINE LOAN AGREEMENT
Dated as of September 10, 2013
Between
ASHFORD PIER HOUSE MEZZ A LLC,
as Borrower
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Lender



64226.000529 EMF_US 46958648v9

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


Article I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.2
Section 1.1Definitions    2
Section 1.2Principles of Construction    41
Article II – GENERAL TERMS42
Section 2.1Loan Commitment; Disbursement to Borrower    42
2.1.1Agreement to Lend and Borrow    43
2.1.2Single Disbursement to Borrower    43
2.1.3The Note, Pledge Agreement and Loan Documents    43
2.1.4Use of Proceeds    43
Section 2.2Interest Rate    43
2.2.1Interest Rate    43
2.2.2Interest Calculation    43
2.2.3Determination of Interest Rate    43
2.2.4Additional Costs    45
2.2.5Default Rate    46
2.2.6Usury Savings    46
2.2.7Interest Rate Cap Agreement    46
Section 2.3Loan Payment    48
2.3.1Monthly Debt Service Payments    48
2.3.2Payments Generally    48
2.3.3Payment on Maturity Date    48
2.3.4Late Payment Charge    49
2.3.5Method and Place of Payment    50
Section 2.4Prepayments    50
2.4.1Voluntary Prepayments    50
2.4.2Liquidation Events    51
2.4.3Prepayments After Default    51
2.4.4Intentionally Omitted    52
2.4.5Extension Prepayment    52
2.4.6Debt Yield Cure Actions    52

- i -



--------------------------------------------------------------------------------



Section 2.5Release of the Collateral    53
2.5.1Release of all Collateral Upon Payment in Full    53
2.5.2Intentionally Omitted    54
Section 2.6Lockbox Account/Cash Management    54
2.6.1Lockbox Account    54
2.6.2Cash Management Account    55
2.6.3Payments Received Under the Cash Management Agreement    55
2.6.4Replacement Clearing Account Agreement and Cash Management Agreement    55
2.6.5Distributions to Borrower    55
Section 2.7Withholding Taxes    56
Article III – CONDITIONS PRECEDENT59
Section 3.1Conditions Precedent to Closing    59
Article IV – REPRESENTATIONS AND WARRANTIES59
Section 4.1Borrower Representations    59
4.1.1Organization    59
4.1.2Proceedings    60
4.1.3No Conflicts    60
4.1.4Litigation    60
4.1.5Agreements    61
4.1.6Title    61
4.1.7Solvency    61
4.1.8Full and Accurate Disclosure    62
4.1.9No Plan Assets    62
4.1.10Compliance    63
4.1.11Financial Information    63
4.1.12Condemnation    63
4.1.13Federal Reserve Regulations    63
4.1.14Intentionally omitted    64
4.1.15Not a Foreign Person    64
4.1.16Intentionally omitted    64
4.1.17Intentionally omitted    64
4.1.18Enforceability    64
4.1.19No Prior Assignment    64

- ii -



--------------------------------------------------------------------------------



4.1.20Insurance    64
4.1.21Mortgage Loan Representations    64
4.1.22Certificate of Occupancy; Licenses    65
4.1.23Intentionally Omitted    65
4.1.24Intentionally Omitted    65
4.1.25Intentionally Omitted    65
4.1.26Leases    65
4.1.27Intentionally omitted    65
4.1.28Inventory    66
4.1.29Filing Fees and Recording Taxes    66
4.1.30Special Purpose Entity/Separateness    66
4.1.31Management Agreement    67
4.1.32Illegal Activity    67
4.1.33No Change in Facts or Circumstances; Disclosure    67
4.1.34Investment Company Act    67
4.1.35Embargoed Person    67
4.1.36Principal Place of Business; State of Organization    68
4.1.37Environmental Representations and Warranties    68
4.1.38Cash Management Account    68
4.1.39Intentionally Omitted    69
4.1.40Underwriting (“Backward”) Representations    69
4.1.41Operating Leases    70
4.1.42Submerged Land Lease    70
4.1.43No Contractual Obligations    71
Section 4.2Survival of Representations    71
Article V – BORROWER COVENANTS71
Section 5.1Affirmative Covenants    71
5.1.1Existence; Compliance with Legal Requirements    71
5.1.2Taxes and Other Charges    72
5.1.3Litigation    73
5.1.4Access to the Property    73
5.1.5Notice of Default    74
5.1.6Cooperate in Legal Proceedings    74

- iii -



--------------------------------------------------------------------------------



5.1.7Perform Loan Documents    74
5.1.8Net Liquidation Proceeds After Debt Service    74
5.1.9Further Assurances    74
5.1.10Principal Place of Business, State of Organization    75
5.1.11Financial Reporting    75
5.1.12Business and Operations    78
5.1.13Title to the Property and the Collateral    78
5.1.14Costs of Enforcement    79
5.1.15Estoppel Statement    79
5.1.16Loan Proceeds    79
5.1.17Performance by Borrower    79
5.1.18Confirmation of Representations    80
5.1.19Environmental Covenants    80
5.1.20Leasing Matters    82
5.1.21Alterations    83
5.1.22Intentionally Omitted    84
5.1.23Embargoed Person    84
5.1.24Operation of Property    84
5.1.25Intentionally Omitted    86
5.1.26Operating Lease    86
5.1.27Submerged Land Lease    86
5.1.28Reserve Funds    87
5.1.29Notices    87
5.1.30Special Distributions    87
5.1.31Curing    87
5.1.32Mortgage Borrower Covenants    88
5.1.33Payment of Obligations    88
Section 5.2Negative Covenants    88
5.2.1Operation of Property    88
5.2.2Liens    89
5.2.3Dissolution    90
5.2.4Change In Business    90
5.2.5Debt Cancellation    90

- iv -



--------------------------------------------------------------------------------



5.2.6Zoning    90
5.2.7No Joint Assessment    90
5.2.8Intentionally Omitted    90
5.2.9ERISA    90
5.2.10Transfers    91
5.2.11Operating Lease    96
5.2.12Submerged Land Lease    97
5.2.13Material Agreements    97
5.2.14Limitation on Securities Issuances    97
5.2.15Limitations on Distributions    98
5.2.16Other Limitations    98
5.2.17Contractual Obligations    99
5.2.18Refinancing    99
5.2.19Bankruptcy Related Covenants    99
Article VI – INSURANCE; CASUALTY; CONDEMNATION;100
Section 6.1Insurance    100
Section 6.2Casualty    100
Section 6.3Condemnation    100
Section 6.4Restoration    101
Article VII – RESERVE FUNDS101
Section 7.1Required Repairs    101
Section 7.2Tax and Insurance Escrow Fund    101
Section 7.3Replacements and Replacement Reserve Fund    101
Section 7.4Intentionally Omitted    102
Section 7.5Excess Cash Flow Reserve Fund    102
Section 7.6Mezzanine Reserve Funds, Generally    102
Section 7.7Transfer of Funds In Mortgage Reserve Accounts    103
Article VIII – DEFAULTS103
Section 8.1Event of Default    103
Section 8.2Remedies    107
Section 8.3Remedies Cumulative; Waivers    109
Section 8.4Right to Cure Defaults    109
Article IX – SPECIAL PROVISIONS109

- v -



--------------------------------------------------------------------------------



Section 9.1Securitization    109
9.1.1Sale of Notes and Securitization    110
9.1.2Securitization Costs    111
Section 9.2Securitization Cooperation    112
Section 9.3Exculpation    112
Section 9.4Matters Concerning Manager    115
Section 9.5Servicer    116
Section 9.6Matters Concerning Franchisor    116
Article X – MISCELLANEOUS117
Section 10.1Survival    117
Section 10.2Lender’s Discretion    117
Section 10.3Governing Law    117
Section 10.4Modification, Waiver in Writing    118
Section 10.5Delay Not a Waiver    119
Section 10.6Notices    119
Section 10.7Trial by Jury    120
Section 10.8Headings    120
Section 10.9Severability    120
Section 10.10Preferences    120
Section 10.11Waiver of Notice    121
Section 10.12Remedies of Borrower    121
Section 10.13Expenses; Indemnity    121
Section 10.14Schedules Incorporated    122
Section 10.15Offsets, Counterclaims and Defenses    123
Section 10.16No Joint Venture or Partnership; No Third Party
Beneficiaries    123
Section 10.17Publicity    123
Section 10.18Waiver of Marshalling of Assets    123
Section 10.19Waiver of Counterclaim    124
Section 10.20Conflict; Construction of Documents; Reliance    124
Section 10.21Brokers and Financial Advisors    124
Section 10.22Prior Agreements    124
Section 10.23Joint and Several Liability    124
Section 10.24Certain Additional Rights of Lender (VCOC)    124

- vi -



--------------------------------------------------------------------------------





SCHEDULES
Schedule I    –    Leases
Schedule II    –    Reserved
Schedule III    –    Organizational Chart of Borrower
Schedule IV    –    Reserved
Schedule V    –    Reserved
Schedule VI    –    Qualified Prime Transfer – Required Assets
Schedule VII    –    Form of Completion Guaranty
Schedule VIII    –    Qualified Franchisors and Acceptable Related Flags
Schedule IX    –    Borrower Operating Agreement
Schedule X    –    Mortgage Borrower Company Agreement
Schedule XI    –    Principal Company Agreement    





- vii -



--------------------------------------------------------------------------------



SENIOR MEZZANINE LOAN AGREEMENT
THIS SENIOR MEZZANINE LOAN AGREEMENT, dated as of September 10, 2013 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
banking association chartered under the laws of the United States of America,
having an address at 383 Madison Avenue, New York, New York 10179 (“Lender”),
and ASHFORD PIER HOUSE MEZZ A LLC, a Delaware limited liability company, having
its principal place of business at 14185 Dallas Parkway, Suite 1100, Dallas,
Texas 75254 (“Borrower”).
W I T N E S S E T H:
WHEREAS, JPMorgan Chase Bank, National Association, a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179 (together with its successors and
assigns, “Mortgage Lender”), has made a loan in the original principal amount of
Thirty-Six Million and No/100 Dollars ($36,000,000.00) (the “Mortgage Loan”), to
Ashford Pier House LP, a Delaware limited partnership, having its principal
place of business at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254
(together with its successors and permitted assigns, “Mortgage Borrower”),
pursuant to a Loan Agreement dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by a Promissory Note of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
“Mortgage Note”) made by Mortgage Borrower to Mortgage Lender and secured by,
among other things, that certain first priority Mortgage, Assignment of Leases
and Rents, Fixture Filing and Security Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Mortgage”)
by Operating Company (as defined herein) and Mortgage Borrower in favor of
Mortgage Lender pursuant to which Operating Company and Mortgage Borrower have
granted Mortgage Lender a first priority mortgage on, among other things, the
real property and other collateral as more fully described therein
(collectively, the “Property”);
WHEREAS, Borrower is the legal and beneficial owner of (a) all of the issued and
outstanding limited liability company interests in Ashford Pier House GP LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Principal”), and (b) all of the issued and outstanding limited partner
interests in Mortgage Borrower (the “Fee Borrower Pledged Interests”);
WHEREAS, Principal is the legal and beneficial owner of all of the issued and
outstanding general partner interests in Mortgage Borrower;
WHEREAS, Ashford TRS Pier House Mezz A LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “Leasehold Pledgor”, and
together with Borrower, collectively or individually, as the context may
require, “Pledgor”), is the legal and beneficial owner of all of the issued and
outstanding limited liability company interests in Operating Company (the
“Leasehold Pledgor Pledged Interests” and, collectively with the Fee Borrower
Pledged Interests, the “Pledged Company Interests”);






--------------------------------------------------------------------------------



WHEREAS, Borrower has requested Lender to make a loan to it in the original
principal amount of Twenty-Three Million and No/100 Dollars ($23,000,000.00)
(the “Loan”); and
WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Pledgor has entered into that certain Senior Mezzanine Pledge and
Security Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Pledgor has granted to Lender a first priority security
interest in the Collateral (as hereinafter defined) as collateral security for
the Debt (as hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

- 2 -



--------------------------------------------------------------------------------



Article I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION.
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Acceptable Counterparty” shall mean a counterparty to the Senior Mezzanine
Interest Rate Cap Agreement (or the guarantor of such counterparty’s
obligations) that (a) has and shall maintain, until the expiration of the
applicable Senior Mezzanine Interest Rate Cap Agreement, (i) (x) a long-term
unsecured debt rating of not less than “A” by S&P and a short-term senior
unsecured debt rating of at least “A-1” from S&P or (y) if no short-term debt
rating exists, a long-term senior unsecured debt rating of at least “A+” from
S&P, (ii)(x) a long-term unsecured debt rating of not less than “A2” from
Moody’s and a short-term senior unsecured debt rating of at least “P1” from
Moody’s or (y) if no short-term debt rating exists, a long-term senior unsecured
debt rating of at least “A1” from Moody’s, and (iii) a long-term unsecured debt
rating of at least “A” (and not on “Rating Watch Negative”) from Fitch and
short-term unsecured debt rating of at least “F1” (and not on “Rating Watch
Negative”) from Fitch, or (b) is otherwise acceptable to the Approved Rating
Agencies, as evidenced by a Rating Agency Confirmation to the effect that such
counterparty shall not cause a downgrade, withdrawal or qualification of the
ratings assigned, or to be assigned, to the Securities or any class thereof in
any Securitization.
“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender which meets all Rating Agency
requirements from counsel reasonably acceptable to Lender.
“Affiliate” shall mean, as to any Person, any other Person that, (a) directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or (b) is a director (other than an Independent Director) or officer
of such Person.
“Affiliated Management Agreement” shall mean the Management Agreement with
Manager if Manager is an Affiliated Manager.
“Affiliated Manager” shall mean a Manager in which Mortgage Borrower, Borrower,
Principal, or Guarantor has, directly or indirectly, any legal, beneficial or
economic interest. Notwithstanding the foregoing, Borrower and Lender
acknowledge and agree that, as of the date hereof, Remington is an Affiliated
Manager.
“Agent” shall mean Wells Fargo Bank, National Association, a banking association
chartered under the laws of the United States of America, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.
“AHLP” shall mean Ashford Hospitality Limited Partnership, a Delaware limited
partnership, collectively with its successors.
“AHP” shall mean Ashford Hospitality Prime, Inc., a Maryland corporation,
collectively with its successors.

- 3 -



--------------------------------------------------------------------------------



“AHP Corporate Financing” shall mean any credit facilities entered into among
AHPLP and certain of its Affiliates and Bank of America, N.A. as administrative
agent for the lenders party thereto from time to time (as amended, refinanced or
replaced from time to time), provided, that, (a) at the time of the Qualified
Prime Transfer (to the extent any such credit facilities have already been
entered into) and/or at the time such credit facilities are entered into (to the
extent such credit facilities are entered into after the Qualified Prime
Transfer), (i) each such lender (and any such administrative agent) is then an
institutional lender, and (ii) the value of AHPLP’s indirect interest in the
Property (if any direct or indirect equity interests in any one or more
Restricted Parties are pledged as collateral for the AHP Corporate Financing)
does not, in the aggregate, represent more than twenty-five percent (25%) of the
value of all collateral to be pledged, encumbered, granted or otherwise assigned
or given as collateral for the AHP Corporate Financing; or (b) at the time of
such refinance, replacement or amendment that in each case results in a release
of any material collateral therefor, the value of the AHPLP’s indirect equity
interest in the Property (if any direct or indirect equity interests in any one
or more Restricted Parties are pledged as collateral for the AHP Corporate
Financing after giving effect to such refinance, replacement or amendment) does
not, in the aggregate, represent more than twenty-five percent (25%) of the
value of all collateral to be pledged, encumbered, granted or otherwise assigned
or given as collateral for the AHP Corporate Financing after giving effect to
such refinance, replacement or amendment, as reasonably determined by Borrower).
“AHP Corporate Pledge Entities” shall mean AHP, Ashford Prime OP General Partner
LLC, a Delaware limited liability company, Ashford Prime OP Limited Partner LLC,
a Delaware limited liability company, Ashford Prime TRS Corporation, and AHPLP
(and the respective successors of any of the foregoing).
“AHPLP” shall mean Ashford Hospitality Prime Limited Partnership, a Delaware
limited partnership, collectively with its successors.
“AHT” shall mean Ashford Hospitality Trust, Inc., a Maryland corporation,
collectively with its successors.
“AHT Corporate Pledge Entities” shall mean AHT; Ashford OP General Partner LLC,
a Delaware limited liability company; Ashford OP Limited Partner LLC, a Delaware
limited liability company; Ashford TRS Corporation; AHLP and AHPLP (and the
respective successors of any of the foregoing).
“AHT Existing Corporate Financing” shall mean those certain credit facilities
extended to AHLP and certain of its Affiliates pursuant to that certain Credit
Agreement dated as of September 26, 2011, by and among AHLP, such Affiliates of
AHLP, and KeyBank, National Association, as administrative agent for the lenders
party thereto from time to time (as amended, refinanced or replaced from time to
time, provided, that, at the time of any such refinance, replacement or
amendment that in each case results in a release of any material collateral
therefor, the value of the Property owned by any one or more Restricted Parties
(if any direct or indirect equity interests in any one or more Restricted
Parties are pledged as collateral for the AHT Existing Corporate Financing after
giving effect to such refinance, replacement or amendment) do not, in the
aggregate, represent more than ten percent (10%) of the value of all collateral
to be pledged,

- 4 -



--------------------------------------------------------------------------------



encumbered, granted or otherwise assigned or given as collateral for the AHT
Existing Corporate Financing after giving effect to such refinance, replacement
or amendment, as reasonably determined by Borrower).
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Mortgage Borrower in accordance with
Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and
Morningstar or any other nationally-recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.
“Assignment of Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(a) hereof.
“Assignment of Title Insurance Proceeds” shall mean that certain Senior
Mezzanine Assignment of Title Insurance Proceeds, dated as of the date hereof,
among Lender, Mortgage Borrower and Borrower and acknowledged to by First
American Title Insurance Company, as the same may be amended, restated,
replaced, supplemented or otherwise modified, from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal, state,
local or foreign bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or any other Federal,
state, local or foreign bankruptcy or insolvency law or soliciting or causing to
be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal, state, local or foreign
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Property or any Collateral; or
(e) such Person making an assignment for the benefit of creditors, or admitting,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due or to take action in furtherance of any of the
foregoing.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

- 5 -



--------------------------------------------------------------------------------



“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
“Borrower Operating Agreement” shall mean the operating agreement set forth on
Schedule IX attached hereto.
“Breakage Costs” shall have the meaning set forth in Section 2.2.3(g) hereof.
“Broker” shall have the meaning set forth in Section 10.21 hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds (or, if
applicable, any Mezzanine Reserve Funds) or the New York Stock Exchange or the
Federal Reserve Bank of New York is not open for business.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).
“Cash Management Account” shall have the meaning set forth in Section 2.6.2
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Operating Company, Mortgage
Borrower, Junior Mezzanine Borrower, Lender, Mortgage Lender, Junior Mezzanine
Lender, Manager and Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Cash Sweep Event” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Cash Sweep Period” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall mean the “Collateral” as such term is defined in the Pledge
Agreement and all other property or collateral in which Lender is granted a
security interest under

- 6 -



--------------------------------------------------------------------------------



any of the Loan Documents, in each case whether existing on the date hereof or
hereafter pledged or assigned to Lender.
“Completion Guaranty” shall mean an indemnity agreement in the form attached
hereto as Schedule VII.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Section 2.7
Taxes or branch profits Section 2.7 Taxes.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment and Breakage Costs) due to Lender in respect of the Loan
under the Note, this Agreement, the Pledge Agreement or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time, the
scheduled interest payments then due under this Agreement and the Note.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:
(a)    the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees and franchise fees (if the Property is subject to a Franchise
Agreement) incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds (or, if applicable, any Mezzanine Reserve
Funds), less (A) management fees equal to the greater of (1) assumed management
fees of three percent (3%) of Gross Income from Operations and (2) the actual
management fees incurred, (B) franchise fees for the Property if the Property is
subject to a Franchise Agreement equal to the greater of (1) assumed

- 7 -



--------------------------------------------------------------------------------



franchise fees of three percent (3%) of Gross Income from Operations and (2) the
actual franchise fees incurred, and (C) Replacement Reserve Fund Monthly
Deposits; and
(b)    the denominator is the aggregate Debt Service, Mortgage Debt Service and
Junior Mezzanine Debt Service for such period (net of any payments made to
Mortgage Borrower pursuant to any Interest Rate Cap Agreement, to Borrower
pursuant to any Senior Mezzanine Interest Rate Cap Agreement and to Junior
Mezzanine Borrower pursuant to any Junior Mezzanine Interest Rate Cap
Agreement).
“Debt Yield” shall mean, as of any date of determination, the percentage
obtained by dividing:
(a)    Net Operating Income (excluding interest on credit accounts and using
annualized operating expenses for any recurring expenses not paid monthly (e.g.,
Taxes and Insurance Premiums)) for an applicable period as set forth in the
statements required hereunder, without deduction for (i) actual management fees
and franchise fees (if the Property is subject to a Franchise Agreement)
incurred in connection with the operation of the Property, or (ii) amounts paid
to the Reserve Funds (or, if applicable, any Mezzanine Reserve Funds), less
(A) management fees equal to the greater of (1) assumed management fees of three
percent (3%) of Gross Income from Operations and (2) the actual management fees
incurred, (B) franchise fees equal to the greater of (1) assumed franchise fees
for the Property if the Property is subject to a Franchise Agreement of three
percent (3%) of Gross Income from Operations and (2) the actual franchise fees
incurred, and (C) Replacement Reserve Fund Monthly Deposits; and
(b)    the sum of the outstanding principal balances of (i) the Loan, (ii) the
Mortgage Loan and (iii) the Junior Mezzanine Loan.
“Debt Yield Cure Action” shall mean the delivery of a Debt Yield Cure LOC in
accordance with Section 2.4.6(b) hereof.
“Debt Yield Cure LOC” shall have the meaning set forth in Section 2.4.6 hereof.
“Debt Yield Cure Payment” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Deemed Approval Standard” shall mean, with respect to any applicable request
for approval, which applicable approval shall not be unreasonably withheld,
conditioned or delayed and which shall be deemed given provided that (i) no
Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of any deemed approval),
(ii) Borrower shall have sent Lender a written request for approval with respect
to such matter in accordance with the applicable terms and conditions hereof
(the “Initial Notice”), which such Initial Notice shall have been (A)
accompanied by any and all information and documentation relating thereto as may
be reasonably required in order to approve or disapprove such matter (the
“Approval Information”) and (B) marked in bold lettering with the following
language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE

- 8 -



--------------------------------------------------------------------------------



UNDERSIGNED AND LENDER” and the envelope containing the Initial Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; (iii) Lender shall have
failed to respond to the Initial Notice within the aforesaid ten (10) Business
Day time-frame; (iv) Borrower shall have submitted a second request for approval
with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Second Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and
(v) Lender shall have failed to respond to the Second Notice within the
aforesaid five (5) Business Day time-frame. Borrower covenants and agrees to
promptly reimburse Lender for all of its reasonable, out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred in
connection with such request (whether the requested item is approved or
disapproved). For purposes of clarification, Lender requesting additional and/or
clarified information, in addition to approving or denying any request (in whole
or in part), shall be deemed a response by Lender for purposes of the foregoing
and the aforesaid (10) Business Day or (5) Business Day time-frame, as
applicable, shall be reset upon the subsequent delivery to Lender of such
additional and/or clarified information.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.
“Determination Date” shall mean, with respect to each Interest Period, the date
that is two (2) London Business Days prior to the commencement date of such
Interest Period.
“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or the Rating Agencies in connection
with any public offering or private placement in connection with a
Securitization (including, without limitation, a prospectus, prospectus
supplement, private placement memorandum, offering memorandum, offering
circular, term sheet, road show presentation materials or other offering
documents, marketing materials or information provided to prospective
investors), in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in

- 9 -



--------------------------------------------------------------------------------



either case a combined capital and surplus of at least $50,000,000.00 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean any of (a) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P and “P-1” by Moody’s in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of Letters of Credit and
accounts in which funds are held for more than thirty (30) days, the long-term
unsecured debt obligations of which are rated at least “A+” by S&P and “Aa3” by
Moody’s), (b) each of JPMorgan Chase Bank, National Association and Bank of
America, National Association, provided that the rating by S&P and the other
Approved Rating Agencies for the short term unsecured debt obligations or
commercial paper and long term unsecured debt obligations of the same does not
decrease below the ratings set forth in subclause (a) hereof or (c) with respect
to the Lockbox Account only, First State Bank of the Florida Keys, provided that
there is no material adverse change in the financial condition of such bank or
such bank’s ability to carry out its business in the ordinary course.
“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Mortgage Borrower, Borrower, Principal, Operating Company or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan
made by the Lender is in violation of law.
“Environmental Indemnity” shall mean that certain Senior Mezzanine Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National

- 10 -



--------------------------------------------------------------------------------



Environmental Policy Act; and the River and Harbors Appropriation Act.
Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law: conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; or imposing conditions or
requirements in connection with permits or other authorization for lawful
activity, relating to causes of action related to Releases of Hazardous
Substances in respect of the Property; or relating to wrongful death, personal
injury, or property or other damage in connection with any Releases of Hazardous
Substances in respect of the Property.
“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.
“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.
“Excess Costs” shall have the meaning set forth in Section 5.1.21(a) hereof.
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.
“Excluded Taxes” means any of the following Section 2.7 Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Section 2.7 Taxes imposed on or measured by net income (however
denominated), franchise Section 2.7 Taxes, and branch profits Section 2.7 Taxes,
in each case, (i) imposed as a result of Lender being organized under the laws
of, or having its principal office or its applicable lending office located in,
the jurisdiction imposing such Section 2.7 Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal withholding
Section 2.7 Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.7, amounts with respect to such Section 2.7
Taxes were payable either to such Lender’s assignor or participating Lender
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Section 2.7 Taxes
attributable to such Lender’s failure to comply with Section 2.7(e) and (d) any
U.S. federal withholding Section 2.7 Taxes imposed under FATCA.

- 11 -



--------------------------------------------------------------------------------



“Extension Option” shall have the meaning set forth in Section 2.3.3(b) hereof.
“Extension Prepayment” shall have the meaning set forth in Section 2.4.5 hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“FF&E” shall mean furniture, fixtures, and equipment, including but not limited
to individual rooms, lobby, floor coverings (carpet and pad, floor tiles),
window coverings (mini blinds/drapes), multi-purpose rooms, dining rooms,
interior repainting, windows, doors, plumbing fixtures (water heaters, sinks,
tubs, toilets), kitchen equipment, the water fountains, administrative areas,
furniture, and other related equipment required to maintain the quality and life
of the property and improvements thereto, to include major capital improvements
such as roof replacement, parking lot maintenance, heating, ventilation and air
conditioning and other extraordinary exterior replacements or repairs that are
necessary over time to uphold the structural integrity of the asset as
originally designed, constructed or improved.
“First Extended Date” shall mean, following an exercise by Borrower of the first
Extension Option described in Section 2.3.3(b) hereof, September 9, 2016, or
such other date after the Initial Maturity Date but prior to September 9, 2016,
on which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Floating Interest Rate” shall mean a fluctuating rate per annum equal to LIBOR
plus the Spread; provided, however, in no event shall LIBOR be deemed to be less
than zero percent (0.0%).
“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Franchise Agreement” shall mean the Qualified Franchise Agreement entered into
with a Qualified Franchisor in accordance with the terms and provisions of this
Agreement.
“Franchisor” shall mean the Qualified Franchisor a party to the Franchise
Agreement executed in accordance with the terms and provisions of this
Agreement.

- 12 -



--------------------------------------------------------------------------------



“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Grantor Trust” shall mean a grantor trust as defined in Subpart E, Part I of
Subchapter J of the Code, that holds the Note or a portion thereof.
“Gross Income from Operations” shall mean all sustainable income and proceeds
(whether in cash or on credit, and computed on an accrual basis), other than
Operating Rent, received by Mortgage Borrower, Operating Company or Manager for
the use, occupancy or enjoyment of the Property, or any part thereof, or
received by Mortgage Borrower, Operating Company or Manager for the sale of any
goods, services or other items sold on or provided from the Property in the
ordinary course of the operation of the Property, including without limitation:
(a) income and proceeds received from rental of rooms, Leases and commercial
space, meeting, conference and/or banquet space within the Property including
net parking revenue; (b) all income and proceeds received from food and beverage
operations and from catering services conducted from the Property even though
rendered outside of the Property; (c) all income and proceeds from business
interruption, rental interruption and use and occupancy insurance with respect
to the operation of the Property (after deducting therefrom all necessary costs
and expenses incurred in the adjustment or collection thereof); (d) all Awards
for temporary use (after deducting therefrom all costs incurred in the
adjustment or collection thereof and in Restoration of the Property); (e) all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Gross Income from Operations” if received in the ordinary course of the
operation of the Property (after deducting therefrom all necessary costs and
expenses incurred in the adjustment or collection thereof); and (f) interest on
credit accounts, rent concessions or credits, and other required pass‑throughs
and interest on Reserve Funds (or, if applicable, any Mezzanine Reserve Funds);
but excluding, (1) gross receipts received by lessees, licensees or
concessionaires of the Property; (2) consideration received at the Property for
hotel accommodations, goods and services to be provided at other hotels,
although arranged by, for or on behalf of Mortgage Borrower, Operating Company
or Manager; (3) income and proceeds from the sale or other disposition of goods,
capital assets and other items not in the ordinary course of the operation of
the Property; (4) federal, state and municipal excise, sales and use taxes
collected directly from patrons or guests of the Property as a part of or based
on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes; (5) Awards (except to
the extent provided in clause (d) above) or Insurance Proceeds (except to the
extent provided in clause (c) above); (6) refunds of amounts not included in
Operating Expenses at any time and uncollectible accounts; (7) gratuities
collected by the employees of the Property; (8) the proceeds of any financing;
(9) other income or proceeds resulting other than from the use or occupancy of
the Property, or any part thereof, or other than from the sale of goods,
services or other items sold on or provided from the Property in the ordinary
course of business; (10) any credits or refunds made to customers, guests or
patrons in the form of allowances or adjustments to previously recorded
revenues; and (11) and payments made to Mortgage Borrower pursuant to the

- 13 -



--------------------------------------------------------------------------------



Interest Rate Cap Agreement, Borrower pursuant to the Senior Mezzanine Interest
Rate Cap Agreement and Junior Mezzanine Borrower pursuant to the Junior
Mezzanine Interest Rate Cap Agreement.
“Guarantor” shall mean AHLP; provided, however, that, following a Qualified
Prime Transfer if (a) AHLP is released from all obligations under the Guaranty
and Environmental Indemnity and, to the extent applicable, any Completion
Guaranty, arising from and after the date of the Qualified Prime Transfer in
accordance with the terms of Section 5.2.10(f) of this Agreement, Guarantor
shall mean AHPLP (provided, however, that, for the avoidance of doubt, AHLP is
not being released for any obligations under the Guaranty and Environmental
Indemnity and, to the extent applicable, any Completion Guaranty, arising prior
to the Qualified Prime Transfer), or (b) AHLP is not released from all
obligations under the Guaranty and Environmental Indemnity and, to the extent
applicable, any Completion Guaranty, arising from and after the date of the
Qualified Prime Transfer in accordance with the terms of Section 5.2.10(f) of
this Agreement, Guarantor shall mean both AHLP and AHPLP, jointly and severally.
“Guarantor Related Party” shall have the meaning set forth in Section 9.3(d)
hereof.
“Guaranty” shall mean that certain Senior Mezzanine Guaranty Agreement, dated as
of the date hereof, executed and delivered by Guarantor in connection with the
Loan to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time (for the
avoidance of doubt, the term “Guaranty” shall mean the original Guaranty and any
Guaranty Agreement(s) executed in connection with a Qualified Prime Transfer, as
applicable).
“Hazardous Substances” include any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables, explosives, mold, mycotoxins,
microbial matter and airborne pathogens (naturally occurring or otherwise), but
excluding substances of kinds and in amounts ordinarily and customarily used or
stored in similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to the Property.
“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties,

- 14 -



--------------------------------------------------------------------------------



endorsements (other than for collection or deposit in the ordinary course of
business) and other contingent obligations to purchase, to provide funds for
payment, to supply funds, to invest in any Person or entity, or otherwise to
assure a creditor against loss; and (g) obligations secured by any Liens,
whether or not the obligations have been assumed (other than the Permitted
Encumbrances).
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Parties” shall mean Lender and its designee (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person who Controls any such Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Security Exchange Act, any
Person who is or will have been involved in the origination of the Loan, any
Person who is or will have been involved in the servicing of the Loan, any
Person in whose name the encumbrance created by the Pledge Agreement is or will
have been recorded or filed, any Person who may hold or acquire or will have
held a full or partial interest in the Loan (including, but not limited to,
investors or prospective investors in the Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, employees, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan and
including, but not limited to any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business).
“Indemnified Taxes” means (a) Section 2.7 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in Clause (a), Other Taxes.
“Independent Director” shall mean an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

- 15 -



--------------------------------------------------------------------------------



(a)    a member, partner, equity holder, manager, director, officer or employee
of Borrower or any of its equity holders or Affiliates (other than as an
Independent Director of Borrower or Leasehold Pledgor, or an Affiliate of
Borrower or Leasehold Pledgor that is not in the direct chain of ownership of
Borrower or Leasehold Pledgor and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such Independent Director is
employed by a company that routinely provides professional Independent Directors
or managers in the ordinary course of its business);
(b)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equity holders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);
(c)    a family member of any such member, partner, equity holder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d)    a Person that controls (whether directly, indirectly or otherwise) any
Person described in clause (a), (b) or (c) above.
A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower or Leasehold Pledgor shall be qualified
to serve as an Independent Director of Borrower or Leasehold Pledgor, provided
that the fees that such individual earns from serving as an Independent Director
of affiliates of Borrower or Leasehold Pledgor in any given year constitute in
the aggregate less than five percent (5%) of such individual’s annual income for
that year. For purposes of this paragraph, a “special purpose entity” is an
entity, whose organizational documents contain restrictions on its activities
and impose requirements intended to preserve such entity’s separateness that are
substantially similar to those contained in the definition of Special Purpose
Entity of this Agreement.
“Initial Maturity Date” shall mean September 9, 2015, or such other date on
which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise (other than the First Extended Date, the Second
Extended Date or the Third Extended Date, if applicable).
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Gardere Wynne Sewell LLP in connection with
the Loan.
“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the date hereof among Lender, Mortgage Lender, and Junior Mezzanine Lender
with respect

- 16 -



--------------------------------------------------------------------------------



to the Loan, the Mortgage Loan and Junior Mezzanine Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified, from time to
time.
“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, including the Maturity Date,
the period commencing on and including the fifteenth (15th) day of the prior
calendar month and ending on and including the fourteenth (14th) day of the
calendar month in which such Payment Date occurs; provided, however, the
Interest Period for the Payment Date relating to September 9, 2013 shall be the
period commencing on the Closing Date, and ending on and including September 14,
2013.
“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2.3
hereof.
“Interest Rate Cap Agreement” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Junior Mezzanine Borrower” shall mean Ashford Pier House Mezz B LLC, a Delaware
limited liability company, together with its successors and permitted assigns.
“Junior Mezzanine Collateral” shall mean, collectively, the “Collateral” as
defined in the Junior Mezzanine Loan Agreement.
“Junior Mezzanine Debt Service” shall mean, with respect to any particular
period of time, the scheduled interest payments then due under the Junior
Mezzanine Loan.
“Junior Mezzanine Interest Rate Cap Agreement” shall mean that certain Junior
Mezzanine Interest Rate Cap Agreement, dated as of the date hereof, made by
Junior Mezzanine Borrower and the counterparty thereunder in connection with the
Junior Mezzanine Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.
“Junior Mezzanine Lender” shall mean JPMorgan Chase Bank, National Association,
a banking association chartered under the laws of the United States of America,
together with its successors and assigns.
“Junior Mezzanine Loan” shall mean that certain loan made as of the date hereof
by Junior Mezzanine Lender to Junior Mezzanine Borrower in the original
principal amount of Ten Million and No/00 Dollars ($10,000,000.00).
“Junior Mezzanine Loan Agreement” shall mean that certain Junior Mezzanine Loan
Agreement, dated as of the date hereof, between Junior Mezzanine Borrower and
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified, from time to time.
“Junior Mezzanine Loan Debt” shall mean the “Debt”, as defined in the Junior
Mezzanine Loan Agreement.

- 17 -



--------------------------------------------------------------------------------



“Junior Mezzanine Loan Documents” shall mean all documents evidencing the Junior
Mezzanine Loan and all documents executed and/or delivered by or on behalf of
Junior Mezzanine Borrower in connection therewith.
“Junior Mezzanine Note” shall mean that certain Junior Mezzanine Promissory
Note, dated the date hereof, made by Junior Mezzanine Borrower in favor of
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Junior Mezzanine Pledgor” shall mean Ashford TRS Pier House Mezz B LLC, a
Delaware limited liability company, together with its successors and permitted
assigns.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) (excluding the Operating Lease and the Submerged Land
Lease) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property by or on
behalf of Mortgage Borrower or Operating Company (but not including transient
room occupancy or agreements for temporary use of facilities at the Property for
banquets and similar events), and (a) every modification, amendment or other
agreement relating to such lease, sublease, subsublease, or other agreement
entered into in connection with such lease, sublease, subsublease, or other
agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
“Leasehold Pledgor” shall have the meaning set forth in the recitals hereto.
“Leasehold Pledgor Pledged Interests” shall have the meaning set forth in the
recitals hereto.
“Legal Requirements” shall mean, with respect to the Property or the Collateral,
all federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting the Property, the Collateral or any part
thereof, or the construction, use, alteration or operation thereof, or any part
of the Property or the Collateral, whether now or hereafter enacted and in
force, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, Leasehold Pledgor,
Mortgage Borrower or Operating Company, at any time in force affecting Borrower,
Mortgage Borrower, Leasehold Pledgor, Operating Company, the Property, the
Collateral or any part of the Property or the Collateral, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property, the Collateral or any part of the Property or the
Collateral, or (b) in any way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns and, for purposes of Sections
2.2.3(f)(iii) and 2.7, its participants. If the beneficial owner of the Loan for
U.S. federal income tax purposes is a REMIC or a Grantor Trust, Lender shall
mean the REMIC or Grantor Trust, as applicable.

- 18 -



--------------------------------------------------------------------------------



“Letter of Credit” shall mean an irrevocable letter of credit (payable on sight
draft only) issued by a financial institution having a rating by S&P of not less
than “A-1+” if the term of such letter of credit is no longer than three (3)
months or, if such term is in excess of three (3) months, issued by a financial
institution having a rating that is acceptable to Lender and that, at Lender’s
option, the Approved Rating Agencies have provided a Rating Agency Confirmation
with respect to.
“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on Reuters Screen
LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London time, on the
related Determination Date. If such rate does not appear on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date, LIBOR
shall be the arithmetic mean of the offered rates (expressed as a percentage per
annum) for deposits in U.S. dollars for a one-month period that appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such Determination
Date, if at least two such offered rates so appear. If fewer than two such
offered rates appear on the Reuters Screen Libor Page as of 11:00 a.m., London
time, on such Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Determination Date for the amounts of not less than
U.S. $1,000,000. If at least two such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations. If fewer than two such
quotations are so provided, Lender (or Servicer, on Lender’s behalf) shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable Determination Date for amounts of not less
than U.S. $1,000,000. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined conclusively by
Lender or its agent.
“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower, Mortgage
Borrower, Operating Company, Leasehold Pledgor, the Property (or any portion
thereof or any interest therein), the Collateral (or any portion thereof or any
interest therein), including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.
“Liquidation Event” shall have the meaning set forth in Section 2.4.2(a) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Subordination of Management
Agreement, the Guaranty, any Completion Guaranty, the Cash Management Agreement,
the Senior Mezzanine

- 19 -



--------------------------------------------------------------------------------



Interest Rate Cap Agreement, the Assignment of Interest Rate Cap Agreement, the
Assignment of Title Insurance Proceeds and all other documents executed and/or
delivered by or on behalf of Borrower, Leasehold Pledgor, Guarantor and each
other party thereto in connection with the Loan, as each of the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Lockbox Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Lockbox Agreement” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Lockbox Bank” shall have the meaning set forth in the Mortgage Loan Agreement.
“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.
“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, (a) covers more than seven
thousand five hundred (7,500) rentable square feet (ii) contains an option or
other preferential right to purchase all or any portion of the Property,
(iii) is with an Affiliate of Borrower, Mortgage Borrower, Operating Lessee or
an Affiliated Manager as Tenant, or (iv) is entered into during the continuance
of an Event of Default.
“Management Agreement” shall mean the management agreement entered into by and
between Mortgage Borrower or Operating Company and Manager, pursuant to which
Manager is to provide management and other services with respect to the
Property, or, if the context requires, a Replacement Management Agreement.
“Manager” shall mean, (a) Remington Manager, or (b)  a Qualified Manager who is
managing the Property in accordance with the terms and provisions of this
Agreement pursuant to a Replacement Management Agreement.
“Manager-Held Reserve” shall mean any reserve fund for payment of Taxes,
Insurance Premiums, Operating Expenses or FF&E, replacements or repairs that
Manager is required to maintain on behalf of and for the benefit of Mortgage
Borrower or Operating Company under the applicable Management Agreement.
“Manager-Held Reserve Deposit” shall mean each deposit into a Manager-Held
Reserve, provided in each case that Borrower shall have delivered to Lender upon
request evidence satisfactory to Lender in Lender’s sole discretion that Manager
shall have applied and shall continue to apply such deposit for the purposes for
which such deposit is permitted or required to be used under the Management
Agreement.

- 20 -



--------------------------------------------------------------------------------



“Material Adverse Effect” shall mean, in Lender’s reasonable judgment, any event
or condition that has a material adverse effect on (a) the use, operation, or
value of the Property or the Collateral, (b) the business, profits, operations
or financial condition of Borrower, Mortgage Borrower, Leasehold Pledgor or
Operating Company, (c) the ability of Borrower to repay the principal and
interest of the Loan as it becomes due or to satisfy any of Borrower’s or
Leasehold Pledgor’s other obligations under the Loan Documents, or (d) the
enforceability or validity of any Loan Document, the perfection or priority of
any Lien created under any Loan Document or the rights, interests and remedies
of Lender under any Loan Document.
“Material Agreements” shall mean, collectively, all contracts and agreements
relating to the ownership, management, development, use, operation, leasing,
maintenance, repair or improvement of the Property, other than (a) contracts and
agreements for goods and services contemplated under any Approved Annual Budget,
(b) leases of equipment and other personal property in the ordinary course of
business used on the Property, (c) contracts and agreements that are
commercially reasonable and entered into in the ordinary course of business and
(i) have a term of less than one (1) year and under which there is no obligation
of Mortgage Borrower or Operating Company to pay more than One Hundred Thousand
and No/100 Dollars ($100,000.00) per annum, (ii) have a term of more than one
year and under which there is no obligation of Mortgage Borrower or Operating
Company to pay more than Two Hundred Thousand and No/100 Dollars ($200,000.00),
or (iii) in any event are cancellable upon not more than sixty (60) days’ notice
without the payment of any material termination fee or other material payments
of any kind, (d) contracts and agreements under which contractors,
subcontractors and materialmen are engaged solely in respect to the completion
of alterations at the Property, provided that (1) such alterations are permitted
under Section 5.1.21 hereof without the consent of Lender or (2) if Lender’s
consent to such alterations is required under Section 5.1.21 hereof, Lender
shall have consented thereto, (e) the Management Agreement, the Franchise
Agreement (if any), the Leases, the Submerged Land Lease and the Operating
Lease, and (f) contracts or agreements entered into by Manager which Borrower
does not have the right to approve.
“Maturity Date” shall mean the Initial Maturity Date or, following an exercise
by Borrower of one (1) or more of the Extension Options described in
Section 2.3.3(b) hereof, the First Extended Date, the Second Extended Date or
the Third Extended Date, as the case may be, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Mezzanine Entities” shall have the meaning set forth in Section 5.2.10(e)(xvi)
hereof.
“Mezzanine Party” shall mean, individually and/or collectively, as the context
may require, Borrower, Leasehold Pledgor, Junior Mezzanine Borrower and Junior
Mezzanine Pledgor.

- 21 -



--------------------------------------------------------------------------------



“Mezzanine Reserve Funds” shall mean each of the reserve funds, if any,
established pursuant to Article VII hereof.
“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on the Loan for the related Interest Period.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.
“Mortgage” shall have the meaning set forth in the recitals to this Agreement.
“Mortgage Borrower” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and permitted assigns.
“Mortgage Borrower Company Agreement” shall mean, collectively, the limited
partnership agreements and other organizational documents set forth on Schedule
X attached hereto.
“Mortgage Debt Service” shall mean, with respect to any particular period of
time, the scheduled interest payments then due under the Mortgage Loan Agreement
and the Mortgage Note.
“Mortgage Environmental Indemnity” shall mean the “Environmental Indemnity” as
defined in the Mortgage Loan Agreement.
“Mortgage Lender” shall have the meaning set forth in the recitals to this
Agreement, together with its successors and assigns.
“Mortgage Loan” shall have the meaning set forth in the recitals to this
Agreement.
“Mortgage Loan Agreement” shall have the meaning set forth in the recitals to
this Agreement.
“Mortgage Loan Debt” shall mean the “Debt”, as defined in the Mortgage Loan
Agreement.
“Mortgage Loan Default” shall mean a “Default” under the Mortgage Loan, as
defined in the Mortgage Loan Agreement.
“Mortgage Loan Documents” shall mean, collectively, the Mortgage Note, the
Mortgage Loan Agreement, the Mortgage, the Cash Management Agreement, the
Mortgage Loan Guaranty, the Mortgage Environmental Indemnity and any and all
other documents defined as “Loan Documents” in the Mortgage Loan Agreement, as
amended, restated, replaced, supplemented or otherwise modified from time to
time.

- 22 -



--------------------------------------------------------------------------------



“Mortgage Loan Event of Default” shall mean an “Event of Default” under and as
defined in the Mortgage Loan Agreement.
“Mortgage Loan Guaranty” shall mean the “Guaranty” as defined in the Mortgage
Loan Agreement.
“Mortgage Note” shall have the meaning set forth in the recitals to this
Agreement.
“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts actually paid to or received by or on behalf of
Mortgage Borrower or Borrower in connection with such Liquidation Event, less
(i) Lender’s and Mortgage Lender’s reasonable costs incurred in connection with
the recovery thereof, (ii) the costs incurred by Mortgage Borrower and Operating
Company, as the case may be, in connection with a restoration of all or any
portion (as the case may be) of the Property made in accordance with the
Mortgage Loan Documents, (iii) amounts required or permitted to be deducted
therefrom and amounts paid pursuant to the Mortgage Loan Documents to Mortgage
Lender, (iv) in the case of a foreclosure sale, disposition or Transfer of the
Property in connection with realization thereon pursuant to the Mortgage Loan
Documents following and during the continuance of an Event of Default under the
Mortgage Loan, such reasonable and customary costs and expenses of sale or other
disposition (including attorneys’ fees and brokerage commissions), and (v) in
the case of a foreclosure sale, such costs and expenses incurred by Mortgage
Lender and/or any servicer under the Mortgage Loan Documents as Mortgage Lender
shall be entitled to receive reimbursement for under the terms of the Mortgage
Loan Documents.
“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.
“Non-Affiliated Management Agreement” shall mean the Management Agreement with
Manager if Manager is a Non-Affiliated Manager.
“Non-Affiliated Manager” shall mean a Manager that is not an Affiliated Manager.
“Note” shall mean that certain Senior Mezzanine Promissory Note, dated the date
hereof, in the principal amount of Twenty-Three Million and No/100 Dollars
($23,000,000.00), made by Borrower in favor of Lender, as the same may be
further amended, restated, replaced, supplemented or otherwise modified from
time to time.
“O&M Program” shall have the meaning set forth in Section 5.1.19 hereof.
“Obligations” shall mean Borrower’s obligation to pay the Debt and Borrower’s
and Leasehold Pledgor’s respective obligations to perform their respective
obligations (if any) under the Note, this Agreement and the other Loan
Documents.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

- 23 -



--------------------------------------------------------------------------------



“Operating Company” shall mean, (a) Ashford TRS Pier House LLC, a Delaware
limited liability company or (b) a Qualified Operator who is operating the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Operating Lease, in each case, together with their respective
successors and permitted assigns.
“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Operating Lease” shall mean that certain Lease Agreement dated as of May 14,
between Mortgage Borrower and Operating Company, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with the provisions hereof.
“Operating Rent” shall mean all rent and other amounts due to Mortgage Borrower
under the Operating Lease.
“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.
“Other Connection Taxes” means Section 2.7 Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such
Section 2.7 Tax (other than connections arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Obligations” shall have the meaning set forth in the Mortgage.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.7 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.7 Taxes
that are Other Connection Taxes imposed with respect to an assignment.
“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan, or if such date is not a Business Day, the immediately
preceding Business Day.
“Permitted Encumbrances” shall have the meaning set forth in the Mortgage Loan
Agreement and shall include the Liens and security interests created by the Loan
Documents.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such

- 24 -



--------------------------------------------------------------------------------



obligations are backed by the full faith and credit of the United States of
America including, without limitation, obligations of: the U.S. Treasury (all
direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds) and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investments described in this clause (A) must have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, (D) must not be subject to liquidation prior to
their maturity and (E) must have maturities of not more than 365 days;
(ii)    Federal Housing Administration debentures having maturities of not more
than 365 days;
(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, (D) must not be subject to liquidation prior to their maturity and
(E) must have maturities of not more than 365 days;
(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements or obligations with maturities of
not more than 365 days issued or held by any depository institution or trust
company incorporated or organized under the laws of the United States of America
or any state thereof and subject to supervision and examination by federal or
state banking authorities, so long as the commercial paper or other short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause (A) must have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied

- 25 -



--------------------------------------------------------------------------------



to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, (D) must not be subject to liquidation prior to
their maturity and (E) must have maturities of not more than 365 days;
(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vii)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and

- 26 -



--------------------------------------------------------------------------------



must move proportionately with that index, and (D) such investments must not be
subject to liquidation prior to their maturity;
(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and
(ix)    any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.
“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto and
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“PIP” shall mean any “property improvement plan” or similar plan for
alterations, repairs and maintenance of the Property with which Mortgage
Borrower or Operating Company is required to comply under the Management
Agreement or the Franchise Agreement (if any), in each case, as such plan may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with the terms and conditions of the Management Agreement or
the Franchise Agreement (if any).

- 27 -



--------------------------------------------------------------------------------



“Pledge Agreement” shall have the meaning set forth in the recitals to this
Agreement.
“Pledged Company Interests” shall have the meaning set forth in the recitals to
this Agreement.
“Pledgor” shall have the meaning set forth in the recitals hereto.
“Policies” shall have the meaning set forth in the Mortgage Loan Agreement.
“Policy” shall have the meaning set forth in the Mortgage Loan Agreement.
“Prepayment Release Date” shall mean the first Business Day immediately
following the Payment Date occurring in March, 2014.
“Prime Rate” shall mean the annual rate of interest publicly announced by
JPMorgan Chase Bank, National Association, in New York, New York, as its base
rate, as such rate shall change from time to time. If JPMorgan Chase Bank,
National Association, ceases to announce a base rate, Prime Rate shall mean the
rate of interest published in The Wall Street Journal from time to time as the
“Prime Rate.” If The Wall Street Journal ceases to publish the “Prime Rate,” the
Lender shall select an equivalent publication that publishes such “Prime Rate,”
and if such “Prime Rates” are no longer generally published or are limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index.
“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.
“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.
“Principal” shall (a) have the meaning set forth in the recitals hereto and
(b) mean the Special Purpose Entity that is the general partner of Mortgage
Borrower, if Mortgage Borrower is a limited partnership, or managing member of
Mortgage Borrower, if Mortgage Borrower is a limited liability company other
than a single-member Delaware limited liability company.
“Principal Company Agreement” shall mean, collectively, the limited liability
company operating agreement and other organizational documents set forth on
Schedule XI attached hereto.
“Property” shall have the meaning set forth in the recitals to this Agreement.
“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Mortgage Borrower,
Junior Mezzanine Borrower, Principal, Operating Company, Leasehold Pledgor,
Junior Mezzanine Pledgor, Guarantor and/or Manager.

- 28 -



--------------------------------------------------------------------------------



“Qualified Franchise Agreement” shall mean, collectively, (a) a franchise,
trademark and license agreement with a Qualified Franchisor, which franchise,
trademark and license agreement (including any PIP in connection therewith)
shall be reasonably acceptable to Lender, Mortgage Lender and Junior Mezzanine
Lender in form and substance; provided, that, Lender, at its option, may require
that Borrower shall have obtained a Rating Agency Confirmation with respect to
such franchise, trademark and license agreement, and (b) a “comfort letter” from
such Qualified Franchisor in form and substance reasonably satisfactory to
Lender.
“Qualified Franchisor” shall mean either (a) a franchisor set forth on Schedule
VIII hereto that is operating under one of its permitted “flags” listed
alongside said franchisor on Schedule VIII hereto; or (b) a reputable and
experienced franchisor (which may be an Affiliate of Borrower) possessing
experience in flagging hotel properties similar in size, scope, use and value as
the Property that is reasonably acceptable to Lender, provided, that, with
respect to clause (b), (i) if required by Lender, Borrower shall have obtained a
Rating Agency Confirmation with respect to the licensing of the Property by such
Person and (ii) if such Person is an Affiliate of Borrower, Borrower shall have
obtained an Additional Insolvency Opinion.
“Qualified Manager” shall mean either (a) Manager or an Affiliate of Manager;
(b) an Affiliate of a Qualified Franchisor set forth on Schedule VIII hereto
that is operating under one of its permitted “flags” listed alongside said
franchisor on Schedule VIII hereto; or (c) a reputable and experienced
management organization (which may be an Affiliate of Borrower) possessing
experience in managing properties similar in size, scope, use and value as the
Property that is reasonably acceptable to Lender, provided, as to clause (a) (in
the case of an Affiliate of Manager) and clause (c) that (i) if required by
Lender, Borrower shall have obtained a Rating Agency Confirmation from the
Approved Rating Agencies with respect to such Manager and its management of the
Property and (ii) if such Person is an Affiliate of Borrower, an Additional
Insolvency Opinion.
“Qualified Operator” shall mean either (a) Operating Company or an Affiliate of
Operating Company, or (b) in the reasonable judgment of Lender, a reputable
operator possessing appropriate licenses in operating hotel properties similar
in size, scope, use and value as the Property; provided, as to clause (a) (in
the case of an Affiliate of Operating Company) and clause (b) that Borrower
shall have obtained with respect to an entity set forth above, prior written
confirmation from the applicable Rating Agencies that the operation of the
Property by such Person will not cause a downgrade, withdrawal or qualification
of the then current ratings of the Securities or any class thereof.
“Qualified Prime Transfer” shall mean a transfer and/or contribution of 100% of
the equity interests in Junior Mezzanine Borrower to AHPLP and 100% of the
equity interests in Junior Mezzanine Pledgor to Ashford Prime TRS Corporation,
so long as at the time of such transfer and/or contribution (a) AHP is a real
estate investment trust that is publicly traded on the New York Stock Exchange
or other nationally recognized stock exchange, (b) AHP is externally managed by
AHLP or Ashford Hospitality Advisors LLC pursuant to an advisory agreement in
substantially the form attached as an exhibit to that certain Form 10 filing
made by AHP under Registration No. 001-35972, as amended (the “Form 10”), (c)
Borrower shall have obtained an Additional Insolvency Opinion, (d) Borrower or
AHP shall have delivered to Lender such financial statements and other

- 29 -



--------------------------------------------------------------------------------



financial information as may be reasonably requested by Lender, which financial
statements and other financial information shall be certified by Borrower or AHP
as true, complete and correct, evidencing that, (i) if AHLP is to be released
from liability under the Guaranty and the Environmental Indemnity and, to the
extent applicable, any Completion Guaranty, arising from and after the date of
the Qualified Prime Transfer, AHP has, as reasonably determined by Lender, a
minimum net worth of at least 75% of the net worth shown on the Form 10, (ii)
AHPLP has, as day-1 owned assets, the hotels identified on the Form 10 and set
forth on Schedule VI hereof, all of which are currently operated under the
brands identified on the Form 10, and AHPLP shall have the option to purchase
the asset listed on the Form 10 known as “Crystal Gateway Marriott”, as well as
the right of first offer assets listed on the Form 10 and set forth on Schedule
VI hereof; provided, however, to the extent AHPLP prior to the Qualified Prime
Transfer shall sell any of the aforementioned assets, the net proceeds from such
sale shall not have been distributed by AHPLP, and (f) in accordance with the
terms of Section 5.2.10(f) hereof, if (i) AHLP is to be released from all
obligations under the Guaranty and Environmental Indemnity and, to the extent
applicable, any Completion Guaranty, arising from and after the date of the
Qualified Prime Transfer, AHPLP shall have joined in the Guaranty and
Environmental Indemnity or executed a replacement guaranty or guaranties, as
applicable, and an environmental indemnity agreement, in all instances,
reasonably satisfactory to Lender, or (ii) AHLP is not released from all
obligations under the Guaranty and Environmental Indemnity and, to the extent
applicable, any Completion Guaranty, arising from and after the date of the
Qualified Prime Transfer, AHLP and AHPLP shall have joined in the Guaranty and
Environmental Indemnity or executed, jointly and severally, a replacement
guaranty or guaranties, as applicable, and an environmental indemnity agreement,
in all instances, reasonably satisfactory to Lender.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.
“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Approved Rating Agencies that the credit rating of the
Securities given by such Approved Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Approved Rating Agency’s sole and absolute discretion. In the
event that, at any given time, no Approved Rating Agency has elected to consider
whether to grant or withhold such an affirmation and Lender does not otherwise
have an approval right with respect to such event, then the term Rating Agency
Confirmation shall be deemed instead to require the consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed, provided
that the foregoing shall be inapplicable in any case in which Lender has an
independent approval right in respect of the matter at issue pursuant to the
terms of this Agreement.
“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.
“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

- 30 -



--------------------------------------------------------------------------------



“Release Casualty/Condemnation” shall have the meaning set forth in the Mortgage
Loan Agreement.
“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any of the foregoing
actions.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.
“Remington Manager” shall mean Remington Lodging & Hospitality, LLC, a Delaware
limited liability company, together with its successors and permitted assigns.
“Rents” shall have the meaning set forth in the Mortgage Loan Agreement.
“Replacement Cash Management Account” shall have the meaning set forth in
Section 2.6.4 hereof.
“Replacement Cash Management Agreement” shall have the meaning set forth in
Section 2.6.4 hereof.
“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements from an Acceptable Counterparty having the
same terms in all material respects to the Senior Mezzanine Interest Rate Cap
Agreement, except that the same shall be effective as of the date required in
Section 2.2.7; provided, that, to the extent any such interest rate protection
agreements do not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate protection agreements approved in
writing by Lender and, if required by Lender, the Approved Rating Agencies with
respect thereto.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender, Mortgage Lender and Junior Mezzanine Lender in form and substance,
provided, with respect to this subclause (ii), Lender, at its option, may
require that Borrower shall have obtained a Rating Agency Confirmation from the
Approved Rating Agencies with respect to such management agreement and (b) a
subordination of management agreement substantially in the form as the
Subordination of Management Agreement executed and delivered to Lender in
connection with the Loan by (I) the Manager being replaced or (II)  otherwise in
form and substance reasonably acceptable to Lender, executed and delivered to
Lender by Borrower and such Qualified Manager at Borrower’s expense.
“Replacement Operating Lease” shall mean, collectively, either (i) an operating
lease with a Qualified Operator substantially in the same form and substance as
the Operating Lease

- 31 -



--------------------------------------------------------------------------------



that is being terminated, subject to adjustment of Operating Rent solely to the
extent required by the Code, (ii) an operating lease with an Affiliate of
Borrower if permitted under this Agreement upon terms substantially similar to
the existing Operating Lease, except that the Operating Rent may be modified
solely to the extent necessary to enable AHT to qualify, or continue to qualify,
as applicable, as a REIT (as defined in the Operating Lease as of the Closing
Date), which Mortgage Borrower and Operating Company intend to satisfy by
reference to a transfer pricing report prepared by a “Big 4” accounting firm;
provided, however, in addition, any such Affiliate shall provide replacement
security and subordination (including, without limitation, granting a mortgage)
as is reasonably acceptable to Lender, or (iii) an operating lease with a
Qualified Operator, which operating lease shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (iii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such operating
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof.
“Replacement Reserve Fund” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Required Cash Sweep Cure Debt Yield” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Required Extension Debt Yield” shall mean a Debt Yield, as determined by Lender
based upon the trailing twelve (12) month period ending on the last day of the
second (2nd) calendar month immediately preceding the calendar month in which
the date of determination occurs, equal to or exceeding nine percent (9.00%).
“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Reserve Funds” shall have the meaning set forth in the Mortgage Loan Agreement.
“Restricted Party” shall mean collectively, (a) Pledgor, Mortgage Borrower,
Principal, Operating Company, Junior Mezzanine Borrower, Junior Mezzanine
Pledgor, Leasehold Pledgor and Guarantor and (b) any shareholder, partner,
member, non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Mortgage Borrower, Principal, Operating Company, Junior Mezzanine
Borrower, Junior Mezzanine Pledgor, Leasehold Pledgor, Guarantor or any
non-member manager but, with respect to this clause (b), excluding any
shareholders or owners of stock or equity interest in AHT (and following a
Qualified Prime Transfer, AHP) or that are otherwise publicly traded or
convertible into publicly traded stock or equity interests on any nationally or
internationally recognized stock exchange that are not Affiliates of Borrower,
Mortgage Borrower, Principal, Operating Company, Junior Mezzanine Borrower,
Junior Mezzanine Pledgor, Leasehold Pledgor or Guarantor.

- 32 -



--------------------------------------------------------------------------------



“S&P” shall mean Standard & Poor’s Ratings Services.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.
“Second Extended Date” shall mean, following an exercise by Borrower of the
second Extension Option described in Section 2.3.3(b) hereof, September 9, 2017,
or such other date after the First Extended Date but prior to September 9, 2017,
on which the final payment of principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.
“Section 2.7 Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Senior Mezzanine Interest Rate Cap Agreement” shall mean, collectively, one or
more interest rate protection agreements (together with the confirmation and
schedules relating thereto) acceptable to Lender, between an Acceptable
Counterparty and Borrower obtained by Borrower as and when required pursuant to
Section 2.2.7 hereof. After delivery of a Replacement Interest Rate Cap
Agreement to Lender, the term “Senior Mezzanine Interest Rate Cap Agreement”
shall be deemed to mean such Replacement Interest Rate Cap Agreement and such
Replacement Interest Rate Cap Agreement shall be subject to all requirements
applicable to the Senior Mezzanine Interest Rate Cap Agreement.
“Servicer” shall have the meaning set forth in Section 9.5 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received prior consent to do
otherwise from Lender or a permitted administrative agent thereof, and, while
the Loan is securitized, a Rating Agency Confirmation from each of the Approved
Rating Agencies, and an Additional Insolvency Opinion, in each case:
(i)    is and shall be organized solely for the purpose of (A) in the case of
Mortgage Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its

- 33 -



--------------------------------------------------------------------------------



obligations under the Mortgage Loan Documents with Mortgage Lender, refinancing
the Property in connection with a permitted repayment of the Loan, and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; (B) in the case of Principal, acting as a general
partner of Borrower or as member of Borrower, as applicable and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; (C) in the case of Operating Company, leasing the Property pursuant
to the Operating Lease and managing and operating the Property and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (D) in the case of Pledgor, owning its interest in the Pledged
Company Interests, entering into and performing its obligations under the Loan
Documents with Lender, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;
(ii)    has not engaged and shall not engage in any business unrelated to the
activities set forth in paragraph (i) of this definition;
(iii)    has not owned and shall not own, directly or indirectly, any real
property other than, (A) in the case of Mortgage Borrower, the Property, (B) in
the case of Borrower and Principal, the Property owned by Mortgage Borrower,
(C) in the case of Operating Company, its leasehold interests in the Property,
and (D) in the case of Leasehold Pledgor, the Property leased by Operating
Company;
(iv)    does not have, shall not have and at no time had any assets other than
(A) in the case of Mortgage Borrower, the Property and personal property
necessary or incidental to its ownership and operation of the Property, (B) in
the case of Principal, its partnership interest in the limited partnership or
the member interest in the limited liability company that owns the Property and
personal property necessary or incidental to its ownership of such interests,
(C) in the case of Operating Company, its leasehold interests in the Property
and personal property necessary or incidental to its ownership of such
interests, (D) in the case of Pledgor, the Pledged Company Interests, cash, cash
equivalents and accounts receivable, and other personal property necessary or
incidental to its ownership of the Pledged Company Interests;
(v)    has not engaged in, sought, consented or permitted to and shall not
engage in, seek, consent to or permit (A) any dissolution, winding up,
liquidation, consolidation or merger, or (B) any sale or other transfer of all
or substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (C) in the
case of Principal, any transfer of its partnership or membership interests in
Mortgage Borrower, except as permitted by the Loan Documents;
(vi)    shall not hereafter cause, consent to or permit any amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation, operating agreement or other formation
document or organizational document (as applicable) with respect to the matters
set forth in this definition;
(vii)    if such entity is a limited partnership, has and shall have at least
one general partner and has and shall have, as its only general partners,
Special Purpose Entities each

- 34 -



--------------------------------------------------------------------------------



of which (A) is a corporation or single-member Delaware limited liability
company, (B) has two (2) Independent Directors, and (C) holds a direct interest
as general partner in the limited partnership of not less than 0.5%;
(viii)    if such entity is a corporation, has and shall have at least two (2)
Independent Directors, and shall not cause or permit the board of directors of
such entity to take any voluntary Bankruptcy Action either with respect to
itself or, if the corporation is the Principal, with respect to Mortgage
Borrower or any action requiring the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of directors unless two (2)
Independent Directors shall have participated in such vote and shall have voted
in favor of such action;
(ix)    if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation or a Delaware single-member limited liability
company, that has at least two (2) Independent Directors and that directly owns
at least one-half-of-one percent (0.5%) of the equity of the limited liability
company;
(x)    if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as managers of such company, (C) shall not
take any action requiring the unanimous affirmative vote of the managing member
and the Independent Directors and shall not cause or permit the members or
managers of such entity to take any voluntary Bankruptcy Action, either with
respect to itself or, if the company is the Principal, with respect to Mortgage
Borrower, in each case unless two (2) Independent Directors then serving as
managers of the company shall have participated consented in writing to such
action, and (D) has and shall have two (2) natural persons or one entity that is
not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;
(xi)    has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability company agreement or an
operating agreement, as applicable, (b) a limited partnership, has a limited
partnership agreement, or (c) a corporation, has a certificate of incorporation
or articles that, in each case, provide that such entity shall
not) (1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially
all of its assets; (3) hereafter amend its organizational documents with respect
to the matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of two (2) Independent Directors of itself or
the consent of the Principal that is a member or general partner in it: (A) file
or consent to the filing of any bankruptcy, insolvency or reorganization case or
proceeding, institute any proceedings under any applicable insolvency law or
otherwise seek relief under any laws relating to the relief from debts or the
protection of debtors generally, file a bankruptcy or insolvency petition or
otherwise institute insolvency

- 35 -



--------------------------------------------------------------------------------



proceedings; (B) seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for the
entity or a substantial portion of its property (other than at the written
request of or with the prior written consent of Lender); (C) make an assignment
for the benefit of the creditors of the entity; or (D) take any action in
furtherance of any of the foregoing;
(xii)    has at all times been and shall at all times remain solvent and has
paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
(xiii)    has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;
(xiv)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;
(xv)    has maintained and shall maintain its own records, books, resolutions
and agreements;
(xvi)    (A) has not commingled and shall not hereafter commingle its funds or
assets with those of any other Person, and (B) has not participated and shall
not hereafter participate in any cash management system with any other Person
other than, in the case of Borrower, each other Mezzanine Party, Mortgage
Borrower and Operating Company and as required by the Loan Documents;
(xvii)    has held and shall hold its assets in its own name;
(xviii)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by Franchisor or Manager or another entity other
than an Affiliate of itself or of Borrower, except for business conducted on
behalf of itself by another Person under a business management services
agreement that is on commercially-reasonable terms, so long as the manager, or
equivalent thereof, under such business management services agreement holds
itself out as an agent of such principal;
(xix)    (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be

- 36 -



--------------------------------------------------------------------------------



listed as assets on the financial statement of any of its Affiliates, in each
case except where financial statement consolidation is or was required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;
(xx)    has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;
(xxi)    has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;
(xxii)    has not incurred any Indebtedness other than (A) in the case of
Mortgage Borrower and Principal, in its capacity as general partner of Mortgage
Borrower, (i) acquisition financing and refinancing with respect to the Property
that have been repaid in full; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; Indebtedness
pursuant to letters of credit, guaranties, interest rate protection agreements
and other similar instruments executed and delivered in connection with such
financings; Indebtedness in respect of guaranties and indemnities (if any)
provided by Borrower to or in support of Operating Company under the Operating
Lease, (ii) unsecured trade payables and operational debt not evidenced by a
note, and (iii) Indebtedness incurred in the financing or leasing of equipment
and other personal property in the ordinary course of business used on the
Property; (B) in the case of Operating Company, Indebtedness incurred in the
ordinary course of business as a tenant with respect to the Property, and (C) in
the case of Pledgor, the Loan.
(xxiii)    shall hereafter have no Indebtedness other than (A) in the case of
Mortgage Borrower, and Principal, in its capacity as general partner of Mortgage
Borrower, (i) in the case of Mortgage Borrower, (x) the Mortgage Loan, and (y)
Indebtedness in respect of guaranties and indemnities (if any) provided by
Mortgage Borrower to or in support of Operating Company under the Operating
Lease, (ii) in the case of Principal, liabilities incurred in the ordinary
course of business relating to the ownership and the routine administration of
Mortgage Borrower, and (iii) such other liabilities that are permitted pursuant
to this Agreement; and (B) in the case of Operating Company, Indebtedness
incurred (i) in the ordinary course of business as a tenant with respect to the
Property, in amounts not to exceed four percent (4%) of the aggregate original
principal amount of the Loan, the Mortgage Loan and Junior Mezzanine Loan, which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note and are paid when due unless contested in good faith in
accordance with the terms and conditions of the Loan Documents and the Mortgage
Loan Documents, and which amounts are normal and reasonable under the
circumstances, and (ii) the financing or leasing of equipment and other

- 37 -



--------------------------------------------------------------------------------



personal property in the ordinary course of business used on the Property; and
(C) in the case of Pledgor, the Loan;
(xxiv)    has not assumed, guaranteed or become obligated and shall not assume
or guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except (i) as
permitted pursuant to this Agreement and the Mortgage Loan Agreement with
respect to Mortgage Borrower, (ii)  with respect to Principal’s liability for
the obligations of Mortgage Borrower; (iii) liabilities under guaranties or
indemnities given by Mortgage Borrower to or in support of Operating Company
under the Operating Lease, and (iv) except as permitted pursuant to this
Agreement with respect to Leasehold Pledgor’s securing the obligations of
Borrower;
(xxv)    has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate, except as to
(a) Pledgor, its partnership and membership interests (as applicable) in
Principal, Operating Company and Mortgage Borrower and (b) Principal, its
general partner interest in Mortgage Borrower;
(xxvi)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;
(xxvii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;
(xxviii)    intentionally omitted;
(xxix)    has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
(xxx)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxxi)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

- 38 -



--------------------------------------------------------------------------------



(xxxii)    has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
(xxxiii)    other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;
(xxxiv)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt to the fullest extent
permitted by law, and shall not constitute a claim against it in the event that
its cash flow is insufficient to pay the Debt;
(xxxv)    intentionally omitted;
(xxxvi)     has not had and shall not have any of its obligations guaranteed by
any Affiliate except (A) as to Pledgor, as provided by the Loan Documents with
respect to the Guaranty and the Environmental Indemnity, (B) as to Mortgage
Borrower, as provided by the Mortgage Loan Documents with respect to the
Mortgage Loan Guaranty and the Mortgage Environmental Indemnity, (C) guaranties
and indemnities delivered in connection with prior financings that have been
repaid in full, (D) with respect to guaranties and indemnities (if any) provided
by Mortgage Borrower to or in support of Operating Company under the Operating
Lease and (D) as to Pledgor, as provided in the Pledge Agreement;
(xxxvii)    has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except (a) Principal may acquire and hold its interest in
Mortgage Borrower and (b) for Pledgor’s ownership of its interests in the
Pledged Company Interests;
(xxxviii)    has complied and shall comply with all of the terms and provisions
contained in its organizational documents;
(xxxix)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion or, if applicable, any Additional Insolvency Opinion are
true; and
(xl)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts except for Manager (if Manager is
an Affiliated Manager) in its capacity as agent of Mortgage Borrower or
Operating Company.
“Spread” shall mean (a) prior to the Second Extended Date, 6.50%, and (b) from
and after the Second Extended Date, 6.75%.

- 39 -



--------------------------------------------------------------------------------



“Spread Maintenance End Date” shall mean the Payment Date occurring in
September, 2014.
“Spread Maintenance Payment” shall mean, with respect to any repayment of all or
a portion of the outstanding principal amount of the Loan prior to the Spread
Maintenance End Date, a payment to Lender in an amount equal to the sum of the
present values of each future installment of interest that would be payable
under the Loan on the amount prepaid from the date of such prepayment through
and including the Spread Maintenance End Date, assuming an interest rate equal
to the difference between (i) the Floating Interest Rate in effect as of the
date of such prepayment and (ii) LIBOR in effect as of the date of such
prepayment, such future installments of interest to be discounted at an interest
rate per annum equal to the Treasury Constant Maturity Yield Index published
during the second full week preceding the date on which such premium is payable
for instruments having a maturity coterminous with the Spread Maintenance End
Date.
“Submerged Land Lease” shall mean, that certain Sovereignty Submerged Lands
Lease- Modification to Reflect Change in Ownership, effective as of May 14,
2013, between the Board of Trustees of the Internal Improvement Trust Fund of
the State of Florida, as lessor, and Mortgage Borrower, as lessee, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time subject to the terms of this Agreement, the Mortgage Loan Agreement and
the Junior Mezzanine Loan Agreement.
“State” shall mean the State or Commonwealth in which the Property and the
tangible Collateral or any part thereof is located.
“Strike Price” shall mean (a) one and eighty-one hundredths percent (1.80%) up
to, but excluding, the First Extended Date, and (b) commencing on the First
Extended Date, the greater of (i) one and eighty-one hundredths percent (1.80%)
and (ii) the annual rate (expressed as a percentage) which, when added to the
applicable Spread, would result in the Debt Service Coverage Ratio, determined
as of the date of the exercise of such Extension Option, based upon the trailing
twelve (12) month period immediately preceding such date of determination being
equal to or exceeding 1.15:1.00.
“Subordination of Management Agreement” shall mean (a) that certain
Subordination of Management Agreement and Management Fees, dated as of the date
hereof, among Lender, Borrower, Mortgage Borrower, Operating Company and
Remington Manager, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, and (b) each subordination of
management agreement and subordination of management fees required to be
delivered by Borrower to Lender in connection with a Replacement Management
Agreement.
“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

- 40 -



--------------------------------------------------------------------------------



“Tenant” means the lessee of all or a portion of the Property under a Lease.
“Third Extended Date” shall mean, following an exercise by Borrower of the third
Extension Option described in Section 2.3.3(b) hereof, September 9, 2018, or
such other date after the Second Extended Date on which the final payment of
principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.
“Threshold Amount” shall mean Three Million Four Hundred Thousand and No/100
Dollars ($3,400,000.00).
“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.
“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which perfection of a security interest in the
Collateral is made.
“UCC Financing Statements” shall mean the UCC financing statement(s) executed in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.
“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in the form acceptable to Lender issued with respect to
the Collateral and insuring the lien of the Pledge Agreement encumbering the
Collateral.
“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.
“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

- 41 -



--------------------------------------------------------------------------------



“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e).
Section 1.2    Principles of Construction.
(a)    All references to sections and schedules are to sections and schedules in
or to this Agreement unless otherwise specified. All uses of the word
“including” shall mean “including, without limitation” unless the context shall
indicate otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
(b)    Borrower and Lender hereby acknowledge and agree that, as to any clauses
or provisions contained in this Agreement or any of the other Loan Documents to
the effect that (i) Borrower shall cause Mortgage Borrower to cause Operating
Company to act or to refrain from acting in any manner, (ii) Borrower shall
cause to occur or not to occur, or otherwise be obligated in any manner with
respect to, any matters pertaining to Operating Company or the Operating Lease,
or (iii) other phrases of similar effect, such clause or provision, in each
case, is intended to mean, and shall be construed as meaning, that Borrower (A)
shall cause Pledgor to cause Operating Company so to act or refrain from acting
and (B) shall cause Mortgage Borrower to undertake to enforce Operating
Company’s obligations under the Operating Lease.
(c)    Lender acknowledges and agrees that certain of the “Property” set forth
in the Granting Clause of the Mortgage is owned by Mortgage Borrower and certain
of the “Property” set forth in the Granting Clause of the Mortgage is owned by
Operating Company. Any representation, warranty or covenant or other provision
contained in the Loan Documents concerning ownership of any such “Property”,
title thereto or the Liens and securities interests granted therein, shall mean,
as the context may require, the “Property” that is owned by Mortgage Borrower
and the “Property” that is owned by Operating Company, and the Liens created by
the Mortgage in the “Property” owned by Mortgage Borrower and the Liens created
by the Mortgage in the “Property” owned by Operating Company.
(d)    With respect to references to the Mortgage Loan Documents (including,
without limitation, terms defined by cross-reference to the Mortgage Loan
Documents), such references shall refer to the Mortgage Loan Documents as in
effect on the Closing Date (and any such defined terms shall have the
definitions set forth in the Mortgage Loan Documents as of the Closing Date) and
no amendments, restatements, replacements, supplements, waivers or other
modifications to or of the Mortgage Loan Documents shall have the effect of
changing such references (including, without limitation, any such definitions)
for the purposes of this Agreement unless Lender expressly agrees in writing
that such references or definitions, as appearing, incorporated into or used in
this Agreement, have been revised.
(e)    Notwithstanding anything stated herein to the contrary, any provisions in
this Agreement cross-referencing provisions of the Mortgage Loan Documents shall
be effective

- 42 -



--------------------------------------------------------------------------------



notwithstanding the termination of the Mortgage Loan Documents by payment in
full of the Mortgage Loan or otherwise.
(f)    To the extent that any terms, provisions or definitions of any Mortgage
Loan Documents that are incorporated herein by reference are incorporated into
the Mortgage Loan Documents by reference to any other document or instrument,
such terms, provisions or definitions that are incorporated herein by reference
shall at all times be deemed to incorporate each such term, provision and
definition of the applicable other document or instrument as the same is set
forth in such other document or instrument as of the Closing Date, without
regard to any amendments, restatements, replacements, supplements, waivers or
other modifications to or of such other document or instrument occurring after
the Closing Date, unless Lender expressly agrees that such term, provision or
definition as appearing, incorporated into, or used in this Agreement have been
revised.
(g)    The words “Borrower shall cause”, or “Borrower shall not permit”,
“Borrower shall cause Operating Company to” or “Borrower shall not permit
Operating Company to” (or words of similar meaning) shall mean “Borrower shall
cause Mortgage Borrower to” or “Borrower shall not permit Mortgage Borrower to”
or “Borrower shall cause Mortgage Borrower to cause Operating Company to” or
“Borrower shall not permit Mortgage Borrower to permit Operating Company to”, as
the case may be, to so act or not to so act, as applicable.
ARTICLE II    – GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower.
2.1.2    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.
2.1.3    Single Disbursement to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.
2.1.4    The Note, Pledge Agreement and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Pledge Agreement and the other Loan
Documents.
2.1.5    Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
make an equity contribution to Mortgage Borrower in order to cause Mortgage
Borrower to use such amounts for any use permitted to Section 2.1.4 of the
Mortgage Loan Agreement, (b) repay and discharge any existing loans relating to
the Property and/or the Collateral, (c)  pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Lender, and
(d) distribute the balance, if any, to Junior Mezzanine Borrower.
Section 2.2    Interest Rate.

- 43 -



--------------------------------------------------------------------------------



2.2.1    Interest Rate. Subject to the provisions of this Section 2.2, interest
on the outstanding principal balance of the Loan shall accrue from (and include)
the Closing Date through the end of the last Interest Period at the Floating
Interest Rate. Borrower shall pay to Lender on each Payment Date the interest
accrued (or to be accrued) on the Loan for the related Interest Period.
2.2.2    Interest Calculation. Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.
2.2.3    Determination of Interest Rate. 1.%2.%3.%4. Subject to the terms and
conditions of this Section 2.2.3, the Loan shall bear interest at the Floating
Interest Rate. The Floating Interest Rate applicable to an Interest Period shall
be determined by Lender as set forth herein; provided, however, that LIBOR for
the Interest Period commencing on the Closing Date through and including
September 14, 2013 shall be 0.1820 %.
(a)    In the event that Lender shall have reasonably determined that by reason
of circumstances affecting the interbank Eurodollar market LIBOR cannot be
determined as provided in the definition of LIBOR as set forth herein, then
Lender shall forthwith give notice thereof by telephone of such fact, confirmed
in writing, to Borrower at least one (1) Business Day prior to the Determination
Date. If such notice is given, the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to a Prime Rate Loan bearing
interest based on the Prime Rate in effect on the related Determination Date.
(b)    If, pursuant to the terms of Section 2.2.3(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter LIBOR can again be determined as
provided in the definition of LIBOR as set forth herein, Lender shall give
notice thereof to Borrower and convert the Prime Rate Loan back to a Floating
Interest Rate Loan by delivering to Borrower notice of such conversion no later
than 11:00 a.m. (New York City Time), one (1) Business Day prior to the next
succeeding Determination Date. If such notice is given, the Loan shall be
converted, from and after the first day of the next succeeding Interest Period,
to a Floating Interest Rate Loan bearing interest based on LIBOR in effect on
the related Determination Date. Notwithstanding any provision of this Agreement
to the contrary, in no event shall Borrower have the right to elect to convert a
Floating Interest Rate Loan to a Prime Rate Loan.
(c)    Intentionally omitted.
(d)    If any requirement of law or any change therein or in the interpretation
or application thereof, shall hereafter make it unlawful for Lender to make or
maintain a Floating Interest Rate Loan as contemplated hereunder, (i) the
obligation of Lender hereunder to make a Floating Interest Rate Loan or to
convert a Prime Rate Loan to a Floating Interest Rate Loan shall be canceled
forthwith and (ii) any outstanding Floating Interest Rate Loan shall be
converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any

- 44 -



--------------------------------------------------------------------------------



interest or fees payable by Lender to lenders of funds obtained by it in order
to make or maintain the Floating Interest Rate Loan hereunder. Lender’s notice
of such costs, as certified to Borrower, shall be conclusive absent manifest
error.
(e)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:
(i)    shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;
(ii)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material;
(iii)    shall hereafter subject Lender to any Section 2.7 Taxes (other than
(A) Indemnified Taxes, (B) Section 2.7 Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iv)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;
then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts attributable to or otherwise arising in respect of, the Loan
necessary to compensate Lender for such additional cost or reduced amount
receivable which Lender deems to be material as determined by Lender in its
reasonable discretion. If Lender becomes entitled to claim any additional
amounts pursuant to this subsection (f), Lender shall provide Borrower with not
less than thirty (30) days’ written notice specifying in reasonable detail the
event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional cost or reduced amount.
A certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. Subject to Section 2.7 hereof, this provision shall
survive payment of the Note and the satisfaction of all other obligations of
Borrower under this Agreement and the Loan Documents.
(f)    Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a Floating
Interest Rate Loan, including, without limitation, any such loss or expense
arising from interest or fees payable by Lender to lenders of

- 45 -



--------------------------------------------------------------------------------



funds obtained by it in order to maintain a Floating Interest Rate Loan
hereunder, (ii) any prepayment (whether voluntary or mandatory) of the Floating
Interest Rate Loan on a day that (A) is not a Payment Date or (B) is a Payment
Date if Borrower did not give the prior written notice of such prepayment
required pursuant to the terms of this Agreement, including, without limitation,
such loss or expense arising from interest or fees payable by Lender to lenders
of funds obtained by it in order to maintain the Floating Interest Rate Loan
hereunder and (iii) the conversion pursuant to the terms hereof of the Floating
Interest Rate Loan to the Prime Rate Loan on a date other than the Payment Date,
including, without limitation, such loss or expenses arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
Floating Interest Rate Loan hereunder (the amounts referred to in clauses (i),
(ii) and (iii) are herein referred to collectively as the “Breakage Costs”);
provided, however, Borrower shall not indemnify Lender from any loss or expense
arising from Lender’s willful misconduct or gross negligence. This provision
shall survive payment of the Note in full and the satisfaction of all other
obligations (other than contingent obligations) of Borrower under this Agreement
and the other Loan Documents.
2.2.4    Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the Floating
Interest Rate Loan and to avoid or reduce any increased or additional costs
payable by Borrower under Section 2.2.3, including, if requested by Borrower, a
transfer or assignment of the Loan to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the Loan, in order to maintain the availability of the Floating Interest Rate
Loan or to avoid or reduce such increased or additional costs, provided that the
transfer or assignment or redesignation (a) would not result in any additional
costs, expenses or risk to Lender that are not reimbursed by Borrower and
(b) would not be disadvantageous in any economic respect or other material
respect to Lender (including the effect on any Securitization) as determined by
Lender in its reasonable discretion.
2.2.5    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
2.2.6    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the

- 46 -



--------------------------------------------------------------------------------



rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
2.2.7    Interest Rate Cap Agreement. 2.%2.%3.%4. Prior to or contemporaneously
with the Closing Date, Borrower shall enter into a Senior Mezzanine Interest
Rate Cap Agreement with a LIBOR strike price equal to the Strike Price. The
Senior Mezzanine Interest Rate Cap Agreement (i) shall at all times be in a form
and substance reasonably acceptable to Lender, (ii) shall at all times be with
an Acceptable Counterparty, (iii) shall direct such Acceptable Counterparty to
deposit directly into the Cash Management Account any amounts due Borrower under
such Senior Mezzanine Interest Rate Cap Agreement so long as any portion of the
Debt exists, provided that the Debt shall be deemed to exist if the Collateral
is transferred by judicial or non‑judicial foreclosure or deed-in-lieu thereof,
(iv) shall be for a period equal to the term of the Loan and (v) shall at all
times have a notional amount equal to or greater than the principal balance of
the Loan and shall at all times provide for the applicable Strike Price.
Borrower shall collaterally assign to Lender, pursuant to the Collateral
Assignment of Interest Rate Cap Agreement (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Assignment
of Interest Rate Cap Agreement”), all of its right, title and interest to
receive any and all payments under the Senior Mezzanine Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Senior
Mezzanine Interest Rate Cap Agreement (which shall, by its terms, authorize the
assignment to Lender and require that payments be deposited directly into the
Cash Management Account) and shall notify the Acceptable Counterparty of such
assignment.
(a)    Borrower shall comply with all of its obligations under the terms and
provisions of the Senior Mezzanine Interest Rate Cap Agreement. All amounts paid
by the Acceptable Counterparty under the Senior Mezzanine Interest Rate Cap
Agreement to Borrower or Lender shall be deposited promptly (but, in the case of
Borrower, in no event later than one (1) Business Day after receipt) into the
Cash Management Account. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Senior Mezzanine Interest Rate Cap
Agreement in the event of a default by the Acceptable Counterparty and shall not
waive, amend or otherwise modify any of its rights thereunder.
(b)    In the event of any downgrade, withdrawal or qualification of the rating
of the Acceptable Counterparty by any Approved Rating Agency, Borrower shall
replace the Senior Mezzanine Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from Lender of such downgrade, withdrawal or qualification.
(c)    In the event that Borrower fails to purchase and deliver to Lender the
Senior Mezzanine Interest Rate Cap Agreement or fails to maintain the Senior
Mezzanine Interest Rate Cap Agreement in accordance with the terms and
provisions of this Agreement, Lender may purchase the Senior Mezzanine Interest
Rate Cap Agreement and the cost incurred by Lender in purchasing such Senior
Mezzanine Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is reimbursed by Borrower to Lender.

- 47 -



--------------------------------------------------------------------------------



(d)    In connection with the Senior Mezzanine Interest Rate Cap Agreement,
Borrower shall obtain and deliver to Lender (a) a resolution/consent, as
applicable, of the Acceptable Counterparty authorizing the delivery of the
Senior Mezzanine Interest Rate Cap Agreement acceptable to Lender, and (b) an
opinion from counsel (which counsel may be in‑house counsel for the Acceptable
Counterparty) for the Acceptable Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:
(i)    the Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
and has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Senior Mezzanine Interest Rate Cap Agreement;
(ii)    the execution and delivery of the Senior Mezzanine Interest Rate Cap
Agreement by the Acceptable Counterparty, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, and the
performance of its obligations thereunder have been and remain duly authorized
by all necessary action and do not contravene any provision of its certificate
of incorporation or by‑laws (or equivalent organizational documents) or any law,
regulation or contractual restriction binding on or affecting it or its
property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Acceptable Counterparty of the Senior Mezzanine Interest
Rate Cap Agreement, and any other agreement which the Acceptable Counterparty
has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been obtained and remain in full force and effect,
all conditions thereof have been duly complied with, and no other action by, and
no notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and
(iv)    the Senior Mezzanine Interest Rate Cap Agreement, and any other
agreement which the Acceptable Counterparty has executed and delivered pursuant
thereto, has been duly executed and delivered by the Acceptable Counterparty and
constitutes the legal, valid and binding obligation of the Acceptable
Counterparty, enforceable against the Acceptable Counterparty in accordance with
its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
Section 2.3    Loan Payment.
2.3.1    Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including September 14,
2013, which interest shall be calculated in accordance with the provisions of
Section 2.2 hereof and (b) on each Payment Date commencing on the Payment Date
occurring in October, 2013 and on each Payment Date thereafter up to and
including the Maturity Date, Borrower shall make a payment to Lender equal to
the Monthly Debt Service Payment Amount, which payments shall be applied first
to interest due for the related Interest

- 48 -



--------------------------------------------------------------------------------



Period at the Floating Interest Rate or Prime Rate plus the Prime Rate Spread,
as applicable, for such related Interest Period and then to the principal amount
of the Loan due in accordance with this Agreement, and lastly, to any other
amounts due and unpaid pursuant to the Loan Documents hereto.
2.3.2    Payments Generally. The first Interest Period hereunder shall commence
on and include the Closing Date and shall end on and include September 14, 2013.
Thereafter during the term of the Loan, each Interest Period shall commence on
the fifteenth (15th) day of the calendar month preceding the calendar month in
which the related Payment Date occurs and shall end on and include the
fourteenth (14th) day of the calendar month in which the related Payment Date
occurs. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal due on the
Maturity Date, interest shall be payable at the Interest Rate or the Default
Rate, as the case may be, through and including the last day of the related
Interest Period. All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.
2.3.3    Payment on Maturity Date. 3.%2.%3.%4. Borrower shall pay to Lender on
the Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Pledge Agreement and the other Loan Documents.
(a)    Borrower will have three (3) options to extend the Maturity Date of the
Loan for consecutive one (1) year periods (each, an “Extension Option”). In
order to exercise the first such extension right, Borrower shall deliver to
Lender written notice of such extension on or before the Payment Date occurring
in June, 2015, and, upon giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Initial Maturity Date as
theretofore in effect will be extended to the First Extended Date. In order to
exercise the second such extension right, Borrower shall deliver to Lender
written notice of such extension on or before the Payment Date occurring in
June, 2016 and, upon the giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Maturity Date as
theretofore in effect will be extended to the Second Extended Date. In order to
exercise the third such extension right, Borrower shall deliver to Lender
written notice of such extension on or before the Payment Date occurring in
June, 2017 and, upon the giving of such notice of extension, and subject to the
satisfaction of each of the conditions set forth below in this Section 2.3.3(b)
on or before the applicable date specified below, the Maturity Date as
theretofore in effect will be extended to the Third Extended Date. The Maturity
Date shall be extended pursuant to Borrower’s notices as aforesaid, provided
that in each case the following conditions are satisfied: (i) no Event of
Default shall be in existence either on the date of Borrower’s notice or on the
then‑current Maturity Date, (ii) on or prior to the applicable Maturity Date,
Borrower shall enter into an interest rate protection agreement (or extend the
then existing Senior Mezzanine Interest Rate Cap Agreement) through the term of
the applicable extension under the same terms and conditions of the initial
Senior Mezzanine Interest Rate Cap Agreement (provided that the LIBOR

- 49 -



--------------------------------------------------------------------------------



strike price thereunder shall be the then-applicable Strike Price) entered into
in connection with the Loan and shall provide with respect to any new Senior
Mezzanine Interest Rate Cap Agreement an assignment of interest rate cap
agreement with respect thereto in the form of the Assignment of Interest Rate
Cap Agreement, together with an opinion of counsel to the counterparty with
respect thereto (together with an opinion of counsel to Borrower solely with
respect to the enforceability thereof against Borrower), each reasonably
acceptable to Lender, (iii) with respect to the third extension only, the Debt
Yield as determined by Lender based upon each trailing twelve (12) month period
ending on the last day of the second (2nd) calendar month immediately preceding
the calendar month in which the then‑current Maturity Date occurs (as calculated
after taking into account any Extension Prepayment made by Borrower pursuant to
Section 2.4.5 hereof) shall equal or exceed the applicable Required Extension
Debt Yield, (iv) in the event that any portion of the Mortgage Loan Debt (other
than contingent obligations) is then outstanding, Mortgage Borrower shall have
exercised and complied with all conditions to the applicable Extension Option
(as respectively defined in the Mortgage Loan Agreement) in accordance with the
Mortgage Loan Agreement, and (v) in the event that any portion of the Junior
Mezzanine Loan Debt (other than contingent obligations) is then outstanding,
Junior Mezzanine Borrower shall have exercised and complied with all conditions
to the applicable Extension Option (as respectively defined in the Junior
Mezzanine Loan Agreement) in accordance with the Junior Mezzanine Loan
Agreement.
2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (excluding the outstanding principal balance due on the
Maturity Date) are not paid by Borrower on or prior to the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
five percent (5%) of such unpaid sum or the Maximum Legal Rate in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Pledge Agreement and the other
Loan Documents to the extent permitted by applicable law.
2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments. 4.%2.%3.%4. Except as otherwise provided in
Section 2.4.2 hereof, Borrower shall not have the right to prepay the Loan in
whole or in part prior to the Prepayment Release Date.
(g)    On and after the Prepayment Release Date, Borrower may prepay the Loan in
whole or in part, provided in each case that (i) no Event of Default exists;
(ii) Borrower gives Lender not less than thirty (30) days’ and not more than
sixty (60) Business Days’ prior written notice of the amount of the Loan that
Borrower intends to prepay; (iii) no prepayment shall be permitted on any date
during the period commencing on the first calendar day immediately following

- 50 -



--------------------------------------------------------------------------------



a Payment Date to, but not including, the Determination Date in such calendar
month; and (iv) Borrower pays Lender, in addition to the outstanding principal
amount of the Loan to be prepaid, (A) all interest which would have accrued on
the amount of the Loan to be paid through and including the last day of the
Interest Period related to the Payment Date next occurring following the date of
such prepayment, or, if such prepayment occurs on a Payment Date, through and
including the last day of the Interest Period related to such Payment Date;
(B) all other sums due and payable under this Agreement, the Note, and the other
Loan Documents, including, but not limited to the Breakage Costs and all of
Lender’s costs and expenses (including reasonable attorney’s fees and
disbursements) incurred by Lender in connection with such prepayment; and (C) if
such prepayment is made prior to the Spread Maintenance End Date, the applicable
Spread Maintenance Payment. If a notice of prepayment is given by Borrower to
Lender pursuant to this Section 2.4.1(b), the amount designated for prepayment
and all other sums required under this Section 2.4.1(b) shall be due and payable
on the proposed prepayment date unless such prepayment is revoked or modified by
Borrower upon two (2) Business Days’ prior written notice to Lender, provided
that Borrower shall pay all of Lender’s reasonable costs and expenses incurred
in connection with such revocation or modification.
(h)    Concurrently with any voluntary prepayment made by Mortgage Borrower
pursuant to Section 2.4.1 of the Mortgage Loan Agreement, Section 2.4.5 of the
Mortgage Loan Agreement or Section 2.4.6(a) of the Mortgage Loan Agreement, as
the case may be, Borrower shall make a prepayment of the Loan in an amount
determined by multiplying the outstanding principal balance of the Loan times a
fraction in which the portion of the Mortgage Loan prepaid pursuant to
Section 2.4.1 of the Mortgage Loan Agreement is the numerator and the
outstanding principal balance of the Mortgage Loan prior to such prepayment is
the denominator.
2.4.2    Liquidation Events.
(a)    In the event of (i) any Casualty to all or any portion of the Property
thereof, (ii) any Condemnation of all or any portion of the Property, (iii) a
transfer of the Property in connection with realization thereon pursuant to the
Mortgage Loan Documents following and during the continuance of a Mortgage Loan
Event of Default, including without limitation, a foreclosure sale, (iv) a sale
or refinancing of the Property in violation of the Transfer provisions in the
Loan Documents or a refinancing of the Mortgage Loan in violation of the
Transfer provisions in the Loan Documents, or (v) the receipt by Mortgage
Borrower of any excess proceeds realized under its owner’s title insurance
policy after application of such proceeds by Mortgage Borrower to cure any title
defect (each, a “Liquidation Event”), Borrower shall cause the related Net
Liquidation Proceeds After Debt Service to be paid to Lender. Any Net
Liquidation Proceeds After Debt Service paid to Lender pursuant to this
Section 2.4.2, shall be applied by Lender as a prepayment of the outstanding
principal balance of the Note in an amount equal to one hundred percent (100%)
of such Net Liquidation Proceeds After Debt Service, together with interest that
would have accrued on such amount through the end of the related Interest
Period. Any prepayment received by Lender pursuant to this Section 2.4.2 on a
date other than a Prepayment Date shall be held by Lender as collateral security
for the Loan in an interest bearing account, with such interest accruing to the
benefit of Borrower, and shall be applied by Lender on the next Payment Date. In
the event that the Net Liquidation Proceeds After Debt Service are applied as a
prepayment of Debt,

- 51 -



--------------------------------------------------------------------------------



the same shall be applied as follows: (A) prepay the outstanding principal
balance of the Loan, (B) then to Junior Mezzanine Lender and the Junior
Mezzanine  Loan. For the avoidance of doubt, Net Liquidation Proceeds After Debt
Service relating to any Casualty or Condemnation shall not be required to be
paid to Lender or delivered hereunder until after any restoration of the
Property performed pursuant to and in accordance with the Mortgage Loan
Documents has been completed. Other than following an Event of Default, no
Spread Maintenance Payment shall be due in connection with any prepayment made
pursuant to this Section 2.4.2.
(b)    Borrower shall promptly notify Lender of any Liquidation Event following
Borrower obtaining knowledge of such event. Borrower shall be deemed to have
knowledge of (i) a sale described in subclause (iv) of Section 2.4.2(a) above
(other than a foreclosure sale) of the Property on the date on which a contract
of sale for such sale is entered into, and a foreclosure sale, on the date
notice of such foreclosure sale is given, and (ii) a refinancing described in
subclause (iv) of Section 2.4.2(a) above, on the date on which a binding
commitment for such refinancing has been entered into. The provisions of this
Section 2.4.2 shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Mortgage Loan or
Transfer of the Property set forth in this Agreement and the other Loan
Documents.
2.4.3    Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including, without limitation, through
application of any reserve accounts established under Article VII hereof), such
tender or recovery shall (a) include interest at the Default Rate on the
outstanding principal amount of the Loan through the last calendar day of the
Interest Period within which such tender or recovery occurs and (b) be deemed a
voluntary prepayment by Borrower (and if such tender or recovery occurs prior to
the Prepayment Release Date, it shall be in violation of the prohibition against
prepayment set forth in Section 2.4.1 hereof) and shall in all instances include
(i) an amount equal to the applicable Spread Maintenance Payment if such tender
or recovery occurs prior to the Spread Maintenance End Date and (ii) all
interest which would have accrued on the amount of the Loan to be paid through
and including the Payment Date next occurring following the date of such
prepayment.
2.4.4    Intentionally Omitted.
2.4.5    Extension Prepayment. Each prepayment by Borrower to be made pursuant
to Section 2.4.1(c) hereof (an “Extension Prepayment”) in connection with a
prepayment by Mortgage Borrower pursuant to Section 2.4.5 of the Mortgage Loan
Agreement shall be conditioned on (a) all other conditions to such prepayment
and extension set forth in Section 2.4.1(c) and Section 2.3.3(b), as applicable,
being satisfied as of the Second Extended Date, and (b) Borrower paying Lender,
in addition to the outstanding principal amount of the Loan to be prepaid,
(i) all interest which would have accrued on the amount of the Loan to be paid
through and including the last day of the Interest Period related to the Payment
Date next occurring following the date of such prepayment (after giving effect
to the applicable extension), or, if such prepayment occurs on a Payment Date,
through and including the last day of the Interest Period related to such
Payment Date; and (ii) all other sums then due and payable under this Agreement,
the Note, and the other Loan Documents, including, but not limited to the
Breakage Costs and all of Lender’s costs and

- 52 -



--------------------------------------------------------------------------------



expenses (including reasonable attorney’s fees and disbursements) incurred by
Lender in connection with such prepayment. If a notice of prepayment is given by
Borrower to Lender pursuant to Section 2.4.1(c) and this Section 2.4.5, the
amount designated for prepayment and all other sums required under this
Section 2.4.5 shall be due and payable on the proposed prepayment date unless
such prepayment is revoked or modified by Borrower upon two (2) Business Days’
prior written notice to Lender, provided that Borrower shall pay all of Lender’s
reasonable costs and expenses incurred in connection with such revocation or
modification.
2.4.6    Debt Yield Cure Actions.
(a)    Debt Yield Cure Payment. Each prepayment by Borrower to be made pursuant
to Section 2.4.1(c) hereof in connection with a prepayment by Mortgage Borrower
pursuant to Section 2.4.6 of the Mortgage Loan Agreement shall be conditioned on
(A) such prepayment occurring on or after the Prepayment Release Date, (B)  no
other Cash Sweep Event is then continuing, (C)  all other conditions to such
prepayment set forth in Section 2.4.1(b), being satisfied on or prior to the
date of such prepayment, and (D) in each case, Borrower pays Lender, in addition
to the outstanding principal amount of the Loan to be prepaid, (I) all interest
which would have accrued on the amount of the Loan to be paid through and
including the last day of the Interest Period related to the Payment Date next
occurring following the date of such prepayment, or, if such prepayment occurs
on a Payment Date, through and including the last day of the Interest Period
related to such Payment Date; (II) all other sums then due and payable under
this Agreement, the Note, and the other Loan Documents, including, but not
limited to the Breakage Costs and all of Lender’s reasonable costs and expenses
(including reasonable attorney’s fees and disbursements) incurred by Lender in
connection with such prepayment; and (III) if such prepayment is made prior to
the Spread Maintenance End Date, any applicable Spread Maintenance Payment. If a
notice of prepayment is given by Borrower to Lender pursuant to Section 2.4.1(c)
and this Section 2.4.6(a), the amount designated for prepayment and all other
sums required under this Section 2.4.6(a) shall be due and payable on the
proposed prepayment date unless such prepayment is revoked or modified by
Borrower upon two (2) Business Days’ prior written notice to Lender, provided
that Borrower shall pay all of Lender’s costs and expenses incurred in
connection with such revocation or modification.
(b)    Debt Yield Cure Fund and Debt Yield Cure LOC. So long as no Cash Sweep
Period then exists (except in the event that the Cash Sweep Period has been
cured by a Debt Yield Cure Action), Lender shall promptly deliver to Borrower
(i) any amounts on deposit in the Debt Yield Cure Fund (as defined in the
Mortgage Loan Agreement) and thereafter received by Lender in accordance with
Section 2.4.6(a) of the Mortgage Loan Agreement and (ii) any Debt Yield LOC (as
defined in the Mortgage Loan Agreement) previously delivered by Mortgage
Borrower to Mortgage Lender pursuant to Section 2.4.6(c) of the Mortgage Loan
Agreement and thereafter received by Lender in accordance with Section 2.5 of
the Mortgage Loan Agreement.
Section 2.5    Release of the Collateral. Except as set forth in this
Section 2.5, no repayment or prepayment of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien on any Collateral.

- 53 -



--------------------------------------------------------------------------------



2.5.1    Release of all Collateral Upon Payment in Full. 5.%2.%3.%4. Lender
shall, upon written request and at the expense of Borrower, upon payment in full
of all principal and interest due on the Loan and all other amounts due and
payable under the Loan Documents in accordance with the terms and provisions of
the Note, this Agreement and the other Loan Documents, release the Lien of the
Pledge Agreement and any other Loan Document on the Collateral, and Lender shall
remit (or cause to be remitted) or relinquish (or cause to be relinquished) any
Letters of Credit theretofore delivered to Lender in connection with the Loan
and not previously returned by Lender (i) if any portion of the Junior Mezzanine
Loan Debt (other than any contingent liabilities under the Junior Mezzanine Loan
Documents) is then outstanding, to Junior Mezzanine Lender to hold upon the same
terms and conditions set forth herein with respect to such Letter of Credit, or
(ii) if no portion of the Junior Mezzanine Loan Debt (other than any contingent
liabilities under the Junior Mezzanine Loan Documents) is then outstanding, to
Borrower.
(b)    In connection with the release of the Lien of the Pledge Agreement, any
other Loan Documents and all other Collateral, Borrower shall submit to Lender,
not less than thirty (30) days prior to the Payment Date on which Borrower
intends to prepay the Loan in full, a release of Lien (and related Loan
Documents) for the Collateral for execution by Lender, together with a release
of Borrower from the Obligations (other than those, if any, expressly stated to
survive). Such release shall be in a form appropriate in the required
jurisdiction and that would be satisfactory to a prudent lender and contains
standard provisions, if any, protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.
2.5.2    Intentionally Omitted.
Section 2.6    Lockbox Account/Cash Management.
2.6.1    Lockbox Account. 6.%2.%3.%4. During the term of the Loan, Borrower
shall cause Mortgage Borrower or Operating Company to cause Manager (if Manager
is an Affiliated Manager) to establish and maintain one or more accounts
(individually and/or collectively as the context may require, the “Lockbox
Account”) with Lockbox Bank in trust for the benefit of Mortgage Lender, which
Lockbox Account shall be under the sole dominion and control of Mortgage Lender.
The Lockbox Account shall be titled with the name of Operating Company “as
mortgagor and JPMorgan Chase Bank, National Association and its successors and
assigns, as mortgagee, pursuant to security instruments dated as of September,
2013 – Lockbox Account”. Mortgage Lender and its servicer shall have the sole
right to authorize withdrawals (whether by Mortgage Borrower, Operating Company,
Manager or any other Person, in accordance with instructions given by Mortgage
Lender to Lockbox Bank pursuant to the Lockbox Agreement) from the Lockbox
Account and all costs and expenses for establishing and maintaining the Lockbox
Account shall be paid by Mortgage Borrower or Operating Company.
(a)    If the Property is managed by an Affiliated Manager, Borrower shall, and
shall cause Mortgage Borrower to, and to cause Operating Company and each such
Affiliated

- 54 -



--------------------------------------------------------------------------------



Manager to, deposit into the Lockbox Account within one (1) Business Day after
receipt thereof all amounts received by Mortgage Borrower, Operating Company or
Manager constituting Rents.
(b)    If the Property is managed by an Affiliated Manager, so long as (i) no
Mortgage Loan Default has occurred and is continuing, or (ii) no Cash Sweep
Event that has been caused by the occurrence of any Bankruptcy Action of Manager
has occurred, Lender hereby irrevocably authorizes Manager to withdraw funds
from the Lockbox Account to pay Operating Expenses and other amounts payable to
Manager under the Management Agreement. Manager will transfer on a monthly basis
to the Cash Management Account any Rents remaining after giving effect to such
withdrawals. Pursuant to the Operating Lease, Operating Rent then due and
payable from Operating Company to Mortgage Borrower pursuant to the Operating
Lease shall be deemed to be paid pursuant to transfers of funds made pursuant to
this Section 2.6.1(c). Upon the occurrence and during the continuance of an
Event of Default or a Cash Sweep Event that has been caused by the occurrence of
any Bankruptcy Action of Manager, all amounts that are on deposit in the Lockbox
Account shall be transferred to the Cash Management Account pursuant to the
Lockbox Agreement in immediately available funds by federal wire transfer on the
first (1st) Business Day of each calendar week.
(c)    Intentionally Omitted.
(d)    Funds on deposit in the Lockbox Account shall be the sole property of
Operating Company, and shall not be commingled with other monies held by
Operating Company, Manager (if Manager is an Affiliated Manager) or Lockbox Bank
unrelated to the Property.
(e)    Neither Mortgage Borrower nor Operating Company shall further pledge,
assign or grant any security interest in the Lockbox Account or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Mortgage Lender as the secured party, to be filed with respect thereto.
2.6.2    Cash Management Account. Mortgage Borrower shall maintain a segregated
Eligible Account (the “Cash Management Account”) to be held by Agent in trust
and for the benefit of Mortgage Lender, which Cash Management Account shall be
under the sole dominion and control of Mortgage Lender. Borrower will not cause
or permit Mortgage Borrower in any way to alter or modify the Cash Management
Account and will notify Lender of the account number thereof. Mortgage Lender
and its servicer shall have the sole right to make withdrawals from the Cash
Management Account pursuant to the Cash Management Agreement and all costs and
expenses for establishing and maintaining the Cash Management Account shall be
paid by Mortgage Borrower.
2.6.3    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into any Mezzanine Reserve
Funds, if any, shall be deemed satisfied to the extent sufficient amounts are
available to be paid to Lender in accordance with the Cash Management Agreement

- 55 -



--------------------------------------------------------------------------------



to satisfy such obligations pursuant to this Agreement on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.
2.6.4    Replacement Clearing Account Agreement and Cash Management Agreement.
If Mortgage Borrower is no longer required to maintain the Lockbox Account or
the Cash Management Account in accordance with the Mortgage Loan Documents,
Borrower shall establish a lockbox account or cash management account (the
“Replacement Cash Management Account”) and cash management system (as
applicable) with Lender pursuant to a replacement lockbox account agreement or
cash management agreement (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Replacement Cash
Management Agreement”) (as applicable) in a form reasonably acceptable to
Lender, which replacement lockbox account agreement or Replacement Cash
Management Agreement shall be substantially the same as the Lockbox Agreement or
Cash Management Agreement (as applicable). If Borrower shall be required to make
a deposit into any Mezzanine Reserve Funds hereunder, Borrower shall establish a
Replacement Cash Management Account and related replacement cash management
system with Lender pursuant to a Replacement Cash Management Agreement, which
Replacement Cash Management Agreement shall be substantially the same as the
Cash Management Agreement.
2.6.5    Distributions to Borrower. All disbursements of funds on deposit in the
Cash Management Account or Replacement Cash Management Account, as the case may
be, to Lender or otherwise to or for the benefit of Lender or Borrower pursuant
to the Mortgage Loan Agreement or this Agreement (as applicable), the Cash
Management Agreement or Replacement Cash Management Agreement (as applicable) or
any of the other Mortgage Loan Documents or Loan Documents (as applicable) are
intended by Borrower and Mortgage Borrower to constitute, and shall constitute,
distributions from Mortgage Borrower to Borrower. No provision of the Loan
Documents or the Mortgage Loan Documents shall create a debtor-creditor
relationship between Borrower and Mortgage Lender or between Lender and Mortgage
Borrower.
Section 2.7    Withholding Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Section 2.7 Taxes, except as required by applicable law.
If any applicable law (as determined in the good faith discretion of Borrower)
requires the deduction or withholding of any Tax from any such payment by
Borrower, then Borrower shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) Lender receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

- 56 -



--------------------------------------------------------------------------------



(c)    Indemnification by Borrower. Borrower shall indemnify Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrower by Lender shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Section 2.7 Taxes by Borrower to a Governmental Authority pursuant to this
Section 2.7, Borrower shall deliver to Lender the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender.
(e)    Status of Lender.
(v)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower as will enable Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(vi)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:

- 57 -



--------------------------------------------------------------------------------



(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by

- 58 -



--------------------------------------------------------------------------------



applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with its obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.7 Taxes as to which it has been indemnified pursuant to this
Section 2.7 (including by the payment of additional amounts pursuant to this
Section 2.7), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.7 Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Section 2.7 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its Section 2.7
Taxes that it deems confidential) to the indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section 2.7 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Notwithstanding the foregoing or anything to the contrary set forth in this
Section 2.7, Borrower shall not be obligated to pay pursuant to this
Section 2.7, and Lender shall not be entitled to claim compensation pursuant to
this Section 2.7, for any amounts which were incurred or which accrued more than
ninety (90) days before the date Lender notified Borrower of the circumstance on
which such claim of compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for calculating the
amounts payable by Borrower under this Section 2.7.
ARTICLE III    – CONDITIONS PRECEDENT
Section 3.1    Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the

- 59 -



--------------------------------------------------------------------------------



conditions precedent to closing set forth in the application or term sheet for
the Loan delivered by Borrower to Lender and the commitment or commitment rider,
if any, to the application or term sheet for the Loan issued by Lender. The
funding of the entire amount of the Loan by Lender shall constitute the
acknowledgement of Lender that all such conditions precedent have been met to
the satisfaction of Lender.
ARTICLE IV    – REPRESENTATIONS AND WARRANTIES
Section 4.1    Borrower Representations. Borrower represents and warrants as of
the date hereof that:
4.1.6    Organization. Each of Borrower, Leasehold Pledgor, Mortgage Borrower,
Principal and Operating Company has been duly organized and is validly existing
and in good standing with requisite power and authority to own the Collateral or
own or lease the Property, as applicable, and to transact the businesses in
which it is now engaged. Each of Borrower, Leasehold Pledgor, Mortgage Borrower
and Operating Company is duly qualified to do business and is in good standing
in each jurisdiction where it is required to be so qualified in connection with
its businesses and operations. Each of Borrower, Leasehold Pledgor, Mortgage
Borrower, Principal and Operating Company possesses all material rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the Collateral or own or lease the Property, as applicable,
and to transact the businesses in which it is now engaged, and the sole business
of Borrower, Leasehold Pledgor, Mortgage Borrower, Principal or Operating
Company is the ownership or lease (as applicable), management and operation of
the Collateral and/or the Property, as applicable. The ownership interests in
Borrower, Leasehold Pledgor, Mortgage Borrower, Principal and Operating Company
are set forth on the organizational chart attached hereto as Schedule III.
4.1.7    Proceedings. Borrower, Leasehold Pledgor, Mortgage Borrower, Principal
and Operating Company have each taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents, as applicable. This Agreement and such other Loan Documents have been
duly executed and delivered by or on behalf of Borrower, Leasehold Pledgor,
Mortgage Borrower, Principal and Operating Company and constitute legal, valid
and binding obligations of Borrower, Leasehold Pledgor, Mortgage Borrower and
Operating Company, as applicable, enforceable against Borrower, Leasehold
Pledgor, Mortgage Borrower and Operating Company, as applicable, in accordance
with their respective terms, subject only to applicable bankruptcy, insolvency
and similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
4.1.8    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower, Leasehold Pledgor, Mortgage Borrower,
Principal and Operating Company, as applicable, will not conflict with or result
in a breach of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance
(other than pursuant to the Loan Documents) upon any of the property or assets
of Borrower, Leasehold Pledgor, Mortgage Borrower, Principal or Operating
Company, as applicable, pursuant to the terms of any indenture, mortgage, deed
of trust, pledge, loan agreement,

- 60 -



--------------------------------------------------------------------------------



partnership agreement, management agreement or other agreement or instrument to
which Borrower, Leasehold Pledgor, Mortgage Borrower, Principal or Operating
Company, as applicable, is a party or by which the Collateral or the Property or
Borrower’s, Leasehold Pledgor’s, Mortgage Borrower’s, Principal’s or Operating
Company’s, as applicable, assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower, Leasehold Pledgor,
Mortgage Borrower, Principal’s or Operating Company, as applicable, or any of
Borrower’s, Leasehold Pledgor’s, Mortgage Borrower’s, Principal’s or Operating
Company’s, as applicable, properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any court or any
such Governmental Authority required for the execution, delivery and performance
by Borrower, Leasehold Pledgor, Mortgage Borrower, Princpial or Operating
Company, as applicable, of this Agreement or any other Loan Documents has been
obtained and is in full force and effect.
4.1.9    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, Leasehold
Pledgor, Mortgage Borrower, Operating Company, Guarantor, Principal, Mortgage
Borrower’s or Operating Company’s interest in the Property or Borrower’s or
Leasehold Pledgor’s interest in any Collateral, which actions, suits or
proceedings, if determined against Borrower, Leasehold Pledgor, Mortgage
Borrower, Operating Company, Guarantor, Principal, the Collateral or the
Property, are reasonably likely to materially adversely affect the financial
condition or business of Borrower, Leasehold Pledgor, Mortgage Borrower,
Operating Company, Guarantor, Principal or the financial condition or ownership
of Mortgage Borrower’s or Operating Company’s interest in the Property or
Borrower’s or Leasehold Pledgor’s interest in any Collateral.
4.1.10    Agreements. None of Borrower, Leasehold Pledgor, Mortgage Borrower or
Operating Company is a party to any agreement or instrument or subject to any
restriction which is reasonably likely to materially and adversely affect
Borrower, Leasehold Pledgor, Mortgage Borrower, Principal or Operating Company,
as applicable, or the Property or the Collateral, or Borrower’s, Leasehold
Pledgor’s, Mortgage Borrower’s, Principal’s or Operating Company’s, as
applicable, business, properties or assets, operations or financial condition
other than Permitted Encumbrances. None of Borrower, Leasehold Pledgor, Mortgage
Borrower, Principal or Operating Company is in default in any material respect
in the performance, observance or fulfillment of any of the respective
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which it or the Property or the Collateral is bound.
None of Borrower, Leasehold Pledgor, Mortgage Borrower, Principal or Operating
Company has any material financial obligation under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which it is a
party or by which it or the Property or the Collateral is otherwise bound, other
than (a) obligations incurred in the ordinary course of ownership of the
Collateral and the operation of Mortgage Borrower as permitted pursuant to
clause (xxiii) of the definition of “Special Purpose Entity” set forth in
Section 1.1 hereof, (b) the Permitted Encumbrances, (c) obligations under the
Loan Documents and the Mortgage Loan Documents, and (d) obligations of Mortgage
Borrower incurred in the ordinary course of the operation of the Property as
permitted pursuant to clause (xxiii) of the definition of “Special Purpose
Entity” set forth in Section 1.1 of the Mortgage Loan Agreement.

- 61 -



--------------------------------------------------------------------------------



4.1.11    Title. Pledgor is the record and beneficial owner of, and has good
title to, the Collateral, free and clear of all Liens whatsoever. The Pledge
Agreement, together with the UCC Financing Statements relating to the
Collateral, when properly filed in the appropriate records, will create a valid,
perfected first priority security interest in and to the Collateral, all in
accordance with the terms thereof for which a Lien can be perfected by filing a
UCC Financing Statement. Pledgor’s delivery of the certificates, if any, set
forth in Section 3 of the Pledge Agreement creates a first priority valid and
perfected security interest in the Collateral. No creditor of Pledgor other than
Lender has in its possession any certificates or other documents that constitute
or evidence the Collateral or the possession of which would be required to
perfect a security interest in the Collateral.
4.1.12    Solvency. None of Borrower, Leasehold Pledgor, Mortgage Borrower or
Operating Company has (a)  entered into this transaction or executed the Note,
this Agreement or any other Loan Documents with the actual intent to hinder,
delay or defraud any creditor and (b) received reasonably equivalent value in
exchange for its obligations under such Loan Documents. Giving effect to the
Loan and the applicable Loan Documents, the fair saleable value of Borrower’s,
Leasehold Pledgor’s, Mortgage Borrower’s and Operating Company’s respective
assets exceeds and will, immediately following the making of the Loan, exceed
Borrower’s, Leasehold Pledgor’s, Mortgage Borrower’s and Operating Company’s
respective total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s, Leasehold Pledgor’s, Mortgage Borrower’s and Operating Company’s
respective assets is and will, immediately following the making of the Loan and
the entering into of the applicable Loan Documents, be greater than Borrower’s,
Leasehold Pledgor’s, Mortgage Borrower’s and Operating Company’s respective
probable liabilities, including the maximum amount of its respective contingent
liabilities on its respective debts as such debts become absolute and matured.
Borrower’s, Leasehold Pledgor’s, Mortgage Borrower’s and Operating Company’s
respective assets do not and, immediately following the making of the Loan and
the entering into of the applicable Loan Documents will not, constitute
unreasonably small capital to carry out its respective business as conducted or
as proposed to be conducted. None of Borrower, Leasehold Pledgor, Mortgage
Borrower or Operating Company intends to, and does not believe that it will,
incur respective debt and liabilities (including contingent liabilities and
other commitments) beyond its respective ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by it and the amounts to be payable on or in respect of its
obligations). No petition in bankruptcy has been filed against Borrower,
Leasehold Pledgor, Mortgage Borrower or Operating Company nor any respective
constituent Person of the aforementioned entities in the last seven (7) years,
and none of Borrower, Leasehold Pledgor, Mortgage Borrower or Operating Company,
or any respective constituent Person of the aforementioned entities in the last
seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. None of
Borrower, Leasehold Pledgor, Mortgage Borrower, Operating Company, nor any of
their respective constituent Persons are contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s, Leasehold Pledgor’s,
Mortgage Borrower’s or Operating Company’s, as applicable, assets or property,
and neither Borrower nor Mortgage Borrower has any knowledge of any Person
contemplating the filing of any such petition against it, Leasehold Pledgor or
Operating Company, or such constituent Persons.

- 62 -



--------------------------------------------------------------------------------



4.1.13    Full and Accurate Disclosure. No statement of fact made by Borrower,
Leasehold Pledgor, Mortgage Borrower or Operating Company in this Agreement or
in any of the other Loan Documents contains any untrue statement of a material
fact or omits to state any material fact necessary to make statements contained
herein or therein not misleading. There is no material fact presently known to
Borrower or its Affiliates which has not been disclosed to Lender which
adversely affects, nor as far as Borrower or its Affiliates can foresee, is
reasonably likely to adversely affect, any Collateral or the Property or the
business, operations or condition (financial or otherwise) of Borrower,
Leasehold Pledgor, Mortgage Borrower or Operating Company.
4.1.14    No Plan Assets. None of Borrower, Leasehold Pledgor, Mortgage Borrower
or Operating Company sponsors, is obligated to contribute to, or is itself an
“employee benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I
of ERISA or Section 4975 of the Code, and none of the assets of Borrower,
Leasehold Pledgor, Mortgage Borrower or Operating Company constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) none of Borrower, Leasehold Pledgor,
Mortgage Borrower or Operating Company is a “governmental plan” within the
meaning of Section 3(32) of ERISA and (b) transactions by or with Borrower,
Leasehold Pledgor, Mortgage Borrower or Operating Company are not subject to any
state or other statute, regulation or other restriction regulating investments
of, or fiduciary obligations with respect to, governmental plans within the
meaning of Section 3(32) of ERISA which is similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code and which prohibit or otherwise
restrict the transactions contemplated by this Agreement, including but not
limited to the exercise by Lender of any of its rights under the Loan Documents.
4.1.15    Compliance. Borrower, Leasehold Pledgor, Mortgage Borrower, Operating
Company and the Property and the use thereof comply in all material respects
with all applicable Legal Requirements, including, without limitation, building
and zoning ordinances and codes (including, without limitation, to the extent
each of the same apply in the case of renovation or construction activities
being undertaken in accordance with the terms and conditions of the Loan
Agreement). None of Borrower, Leasehold Pledgor, Mortgage Borrower or Operating
Company is in default or violation of any material order, writ, injunction,
decree or demand of any Governmental Authority. There has not been committed by
Borrower, Leasehold Pledgor, Mortgage Borrower or Operating Company, or any
other Person in occupancy of or involved with the operation or use of the
Property, any act or omission affording the federal government or any other
Governmental Authority the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents. On the Closing Date, the Improvements at the Property
were in material compliance with applicable law.
4.1.16    Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender by or on behalf of Borrower, Mortgage Borrower or
any Affiliate thereof (including without limitation, any Affiliated Manager) in
connection with the Loan (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower,
Leasehold Pledgor, Mortgage Borrower, Operating Company, the Collateral and the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified

- 63 -



--------------------------------------------------------------------------------



public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Except for Permitted
Encumbrances, none of Borrower, Leasehold Pledgor, Mortgage Borrower or
Operating Company has any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower, Leasehold Pledgor, Mortgage
Borrower or Operating Company, as applicable, and reasonably likely to have a
material adverse effect on the Property or the current operation thereof or the
Collateral, except as referred to or reflected in said financial statements.
Since the date of such financial statements, there has been no material adverse
change in the financial condition, operations or business of Borrower, Leasehold
Pledgor, Mortgage Borrower or Operating Company, as applicable, from that set
forth in said financial statements.
4.1.17    Condemnation. No Condemnation or other similar proceeding has been
commenced or, to the actual knowledge of Borrower or any Affiliate thereof
(including without limitation, any Affiliated Manager), is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.
4.1.18    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.
4.1.19    Intentionally Omitted.
4.1.20    Not a Foreign Person. None of Borrower, Leasehold Pledgor, Mortgage
Borrower or Operating Company is a “foreign person” within the meaning of
§1445(f)(3) of the Code.
4.1.21    Intentionally Omitted.
4.1.22    Intentionally Omitted.
4.1.23    Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower, Leasehold Pledgor, Mortgage Borrower, Operating Company
or Guarantor, including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable (subject to principles of equity and
bankruptcy, insolvency and other laws generally affecting creditors’ rights and
the enforcement of debtors’ obligations), and none of Borrower, Leasehold
Pledgor, Mortgage Borrower, Operating Company or Guarantor has asserted any
right of rescission, set off, counterclaim or defense with respect thereto.

- 64 -



--------------------------------------------------------------------------------



4.1.24    No Prior Assignment. There are no prior assignments of the Leases or
the Operating Lease or any portion of the Rents or the Operating Rent due and
payable or to become due and payable which are presently outstanding. There are
no prior assignments of the Collateral which are presently outstanding except in
accordance with the Loan Documents.
4.1.25    Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. Except for active litigation matters
expressly disclosed in writing to Lender prior to the date hereof and covered by
insurance, no claims have been made or are currently pending, outstanding or
otherwise remain unsatisfied under any such Policy, and neither Borrower,
Mortgage Borrower nor any other Person, has done, by act or omission, anything
which would impair the coverage of any such Policy.
4.1.26    Mortgage Loan Representations. All of the representations and
warranties contained in the Mortgage Loan Documents are hereby incorporated into
this Agreement and deemed made hereunder as and when made thereunder and shall
remain so incorporated as and when made thereunder without regard to any waiver,
amendment or other modification thereof by Mortgage Lender or to whether the
related Mortgage Loan Document has been repaid, defeased or otherwise terminated
unless otherwise consented to in writing by Lender.
4.1.27    Certificate of Occupancy; Licenses. All material certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits and any applicable hospitality and liquor
licenses required for the legal use, occupancy and operation of the Property
have been obtained and are in full force and effect, except to the extent that
the typical use, occupancy and operation of the Property has been suspended in
connection with renovation or construction activities being undertaken in
accordance with the terms and conditions of the Loan Documents. The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property. Mortgage Borrower, Operating Company and Manager shall keep
and maintain all certifications, permits, licenses and approvals, including,
without limitation, certificates of completion and occupancy permits and any
applicable hospitality and liquor licenses) necessary for the operation of the
Property as a hotel.
4.1.28    Intentionally Omitted.
4.1.29    Intentionally Omitted.
4.1.30    Intentionally Omitted.
4.1.31    Leases. The Property is not subject to any leases other than the
Operating Lease and the Leases listed on Schedule I attached hereto and made a
part hereof, which list is true, complete and accurate in all respects as of the
Closing Date. Mortgage Borrower or Operating Company is the owner and lessor of
landlord’s interest in the Leases. No Person has any possessory interest in the
Property or right to occupy the same except under and pursuant to the provisions
of the Operating Lease and the Lease (the foregoing does not include transient
hotel guests or attendees of banquet events). The current Leases are in full
force and effect and there are no material defaults thereunder by either party
and to the knowledge of Borrower, Mortgage Borrower and their

- 65 -



--------------------------------------------------------------------------------



respective Affiliates (including without limitation, Affiliated Manager), there
are no conditions that, with the passage of time or the giving of notice, or
both, would constitute defaults thereunder. No Rent has been paid more than one
(1) month in advance of its due date. All security deposits are held by Mortgage
Borrower or Operating Company in accordance with applicable law. All work to be
performed by Mortgage Borrower or Operating Company under each Lease has been
performed as required and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Mortgage Borrower or Operating
Company to any Tenant has already been received by such Tenant. There has been
no prior sale, transfer or assignment, hypothecation or pledge of any Lease or
of the Rents received therein which is outstanding. No Tenant listed on
Schedule I has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such Tenant holds its leased premises under assignment or
sublease, nor does anyone except such Tenant and its employees occupy such
leased premises. No Tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part. Except as set forth on
Schedule I hereto, no Tenant under any Lease has any right or option for
additional space in the Improvements.
4.1.32    Intentionally Omitted.
4.1.33    Inventory. Mortgage Borrower or Operating Company is the owner or
lessee of all of the Equipment, Fixtures and Personal Property (as such terms
are defined in the Mortgage) located on or at the Property and shall not lease
any Equipment, Fixtures or Personal Property to the extent prohibited hereunder.
All of the Equipment, Fixtures and Personal Property are sufficient to operate
the Property in the manner required hereunder and in the manner in which it is
currently operated.
4.1.34    Filing Fees and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes or filing fees
required to be paid in connection with the Loan by any Person under applicable
Legal Requirements have been paid. All recording, stamp, intangible or other
similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Pledge Agreement, have been paid.
4.1.35    Special Purpose Entity/Separateness. Until the Debt has been paid in
full:
(a)    Borrower hereby represents, warrants and covenants that (i)  Mortgage
Borrower has been, is, shall be and shall continue to be a Special Purpose
Entity, (ii) Principal has been, is, shall be and shall continue to be a Special
Purpose Entity, (iii) Operating Company has been, is, shall be and shall
continue to be a Special Purpose Entity, (iv) Borrower has been, is, shall be
and shall continue to be a Special Purpose Entity and (v) Leasehold Pledgor has
been, is, shall be and shall continue to be a Special Purpose Entity.
(b)    Intentionally omitted.

- 66 -



--------------------------------------------------------------------------------



(c)    Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower, Leasehold
Pledgor, Mortgage Borrower, Principal and Operating Company will have complied
and will comply with all of the stated facts and assumptions made with respect
to it in any Insolvency Opinion. Each entity other than Borrower, Leasehold
Pledgor, Mortgage Borrower, Principal and Operating Company with respect to
which an assumption is made or a fact stated in any Insolvency Opinion will have
complied and will comply with all of the assumptions made and facts stated with
respect to it in any such Insolvency Opinion. Borrower covenants that in
connection with any Additional Insolvency Opinion delivered in connection with
this Agreement it shall provide an updated certification regarding compliance
with the facts and assumptions made therein.
(d)    Borrower covenants and agrees that Borrower shall provide Lender with
five (5) days’ prior written notice prior to the removal of an Independent
Director of any of Borrower and/or Leasehold Pledgor.
(e)    Borrower covenants and agrees that, in the event Principal is dissolved
or ceases to be a general partner of Mortgage Borrower for any reason, Mortgage
Borrower shall immediately cause the appointment of a new general partner
complying with this Section 4.1.30 of Mortgage Borrower such that Mortgage
Borrower is continued without dissolution.
4.1.36    Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred as a result of any action or omission by Mortgage Borrower, Operating
Company or Manager (if Manager is an Affiliated Manager) or, to the knowledge of
Borrower or its Affiliates, by Manager (if Manager is a Non-Affiliated Manager)
that, with the passage of time and/or the giving of notice would constitute a
default thereunder. The Management Agreement was entered into on commercially
reasonable terms.
4.1.37    Illegal Activity. No portion of the Property or the Collateral has
been or will be purchased by Mortgage Borrower or Borrower, as applicable, with
proceeds of any illegal activity.
4.1.38    No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower, Leasehold Pledgor, Mortgage Borrower and
Operating Company in this Agreement or in any other Loan Document, are true,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that is reasonably
likely to make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or is reasonably likely to materially and adversely affect the use,
operation or value of the Property or the business operations or the financial
condition of Borrower, Leasehold Pledgor, Mortgage Borrower or Operating
Company. Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that is reasonably likely to cause any Provided
Information or representation or warranty made herein to be materially
misleading.

- 67 -



--------------------------------------------------------------------------------



4.1.39    Investment Company Act. None of Borrower, Leasehold Pledgor, Mortgage
Borrower or Operating Company is (a) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; (b) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 2005, as amended; or (c) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.
4.1.40    Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower, Leasehold Pledgor, Mortgage Borrower, Operating Company or Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person (excluding shares of securities traded on any nationally or
internationally recognized stock exchange); (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower, Leasehold Pledgor, Mortgage
Borrower, Operating Company or Guarantor, as applicable, with the result that
the investment in Borrower, Leasehold Pledgor, Mortgage Borrower, Operating
Company or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower, Leasehold Pledgor, Mortgage Borrower, Operating Company or
Guarantor, as applicable, have been derived from any unlawful activity with the
result that the investment in Borrower, Mortgage Borrower, Operating Company,
Leasehold Pledgor or Guarantor, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law.
4.1.41    Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Borrower is organized under the
laws of the State of Delaware and its organizational identification number is
5374385.
4.1.42    Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), (i) there are no Hazardous Substances or underground
storage tanks in, on, or under the Property, except those that are (A) in
compliance with Environmental Laws and with permits issued pursuant thereto (to
the extent such permits are required under Environmental Law), (B) de-minimis
amounts necessary to operate the Property for the purposes set forth in the
Mortgage Loan Agreement which will not result in an environmental condition in,
on or under the Property and which are otherwise permitted under and used in
compliance with Environmental Law and (C) fully disclosed to Lender in writing
pursuant the Environmental Report; (ii) there are no past, present or threatened
Releases by Mortgage Borrower, any Affiliate of Borrower or Mortgage Borrower,
any Affiliated Manager or any respective Affiliate of the foregoing or, to the
knowledge of any of the foregoing, any other Person of Hazardous Substances in,
on, under or from the Property which has not been fully remediated in accordance
with Environmental Law; (iii) there is no threat of any Release of Hazardous
Substances by Mortgage Borrower, any Affiliate of Borrower or Mortgage Borrower,
any Affiliated Manager or any respective Affiliate of the foregoing or, to the
knowledge of any of the foregoing, any other

- 68 -



--------------------------------------------------------------------------------



Person migrating to the Property; (iv) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto
by Mortgage Borrower, any Affiliate of Borrower or Mortgage Borrower, any
Affiliated Manager or any respective Affiliate of the foregoing or, to
Borrower’s or Mortgage Borrower’s knowledge, any other Person, in connection
with the Property which has not been fully remediated in accordance with
Environmental Law; (v) neither Borrower nor Mortgage Borrower knows of, and has
not received, any written notice or other communication from any Person
(including but not limited to a Governmental Authority) relating to Hazardous
Substances or Remediation thereof, of possible liability of any Person pursuant
to any Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; and (vi) Borrower has truthfully and fully
provided to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from the Property that is known to
Borrower or Mortgage Borrower and any of their Affiliates and has provided to
Lender all information that is contained in Borrower’s and Borrower’s
Affiliates’ files and records, including, but not limited to, any reports
relating to Hazardous Substances in, on, under or from the Propery and/or to the
environmental condition of the Property.
4.1.43    Cash Management Account. Borrower hereby represents and warrants to
Lender that:
(a)    Other than in connection with the Mortgage Loan Documents, Mortgage
Borrower has not sold, pledged, transferred or otherwise conveyed the Lockbox
Account or the Cash Management Account; and
(b)    The Property is not subject to any cash management system (other than
pursuant to the Mortgage Loan Documents), and any and all existing tenant
instruction and other payment direction letters issued in connection with any
previous financing have been duly terminated prior to the date hereof.
4.1.44    Intentionally Omitted.
4.1.45    Underwriting (“Backward”) Representations. Borrower hereby represents
with respect to each of (a)  Mortgage Borrower, (b)  Principal, (c) Operating
Company, (d) Borrower and (e) Leasehold Pledgor, that such Person:
(i)    is and always has been duly formed, validly existing, and in good
standing in the state of its incorporation and in all other jurisdictions where
it is qualified to do business;
(ii)    has no judgments or liens of any nature against it except for Permitted
Encumbrances and tax liens not yet due;
(iii)    is in compliance in all material respects with all laws, regulations,
and orders applicable to it and, except as otherwise disclosed in this
Agreement, has received all permits necessary for it to operate;

- 69 -



--------------------------------------------------------------------------------



(iv)    is not involved in any dispute with any taxing authority, subject to the
right to contest as permitted in this Agreement;
(v)    has paid all taxes which it owes, subject to the right to contest as
permitted in this Agreement;
(vi)    has never owned any property other than (A) in the case of Mortgage
Borrower, the Property and personal property necessary or incidental to its
ownership or operation of the Property, (B) in the case of Principal,
partnership interests in Mortgage Borrower, (C) in the case of Operating
Company, (I) the Operating Lease and personal property necessary or incidental
to its ownership or operation of the leasehold estate granted by the Operating
Lease, and (II) its leasehold interests in the Property and (D) in the case of
Pledgor, the Collateral;
(vii)    has never engaged in any business other than (A) in the case of
Mortgage Borrower, the ownership and operation of the Property and personal
property necessary or incidental to its ownership or operation of the Property,
(B) in the case of Principal, the ownership of partnership interests in Mortgage
Borrower, (C) in the case of Operating Company, ownership of its interest in the
leasehold estate granted by the Operating Lease and personal property necessary
or incidental to its ownership or operation of leasehold estate and (D) in the
case of Pledgor, the ownership of the Collateral;
(viii)    has no material contingent or actual obligations not related to the
Property, or in the case of Pledgor, the Collateral;
(ix)    except as disclosed in Section 4.1.4 hereof (and subject to the
qualifications set forth therein), is not now, nor has ever been, party to any
lawsuit, arbitration, summons, or legal proceeding that is still pending or that
resulted in a judgment against it that has not been paid in full;
(x)    except as disclosed in Section 4.1.8 and Section 4.1.11 hereof (and
subject to the qualifications set forth therein), Borrower has provided Lender
with complete financial statements that reflect a fair and accurate view of such
Person’s financial condition; and
(xi)    any amendment or restatement of any organizational document of Borrower,
Mortgage Borrower, Principal, Leasehold Pledgor or Operating Company, as
applicable, has been accomplished in accordance with, and was permitted by, the
relevant provisions of said document prior to its amendment or restatement from
time to time.
4.1.46    Operating Leases. Mortgage Borrower is the owner and lessor of
landlord’s interest in the Operating Lease. The Operating Lease is in full force
and effect and there are no material defaults thereunder by either party and to
Borrower’s knowledge, there are no conditions that, with the passage of time or
the giving of notice, or both, would constitute defaults thereunder. No
Operating Rent has been paid more than one (1) month in advance of its due date.
All security deposits (if any) are held by Mortgage Borrower in accordance with
applicable law. All work (if any) to be performed by Mortgage Borrower under the
Operating Lease has been performed as

- 70 -



--------------------------------------------------------------------------------



required and has been accepted by Operating Company, and any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Mortgage Borrower to Operating Company has
already been received by Operating Company. There has been no prior sale,
transfer or assignment, hypothecation or pledge of the Operating Lease or of the
Operating Rents received therein which is outstanding. Operating Company has not
assigned the Operating Lease or sublet all or any portion of the premises
demised thereby other than pursuant to a Lease. Operating Company has no right
or option pursuant to the Operating Lease or otherwise to purchase all or any
part of the leased premises or the building of which the leased premises are a
part.
4.1.47    Submerged Land Lease. The Submerged Land Lease or a memorandum of the
Submerged Land Lease has been duly recorded. Borrower has heretofore provided,
or has caused Mortgage Borrower to provide, Lender with a true, correct and
complete copy of the Submerged Land Lease and there have not been any amendments
or modifications to the terms of the Submerged Land Lease other than pursuant to
written instruments, copies of which have been previously provided to Lender.
The Submerged Land Lease is in full force and effect and there are no material
defaults thereunder by either party and, to Borrower’s knowledge, there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. In reliance on and subject to the terms of
that certain letter dated August 6, 2013 from the Florida Department of
Environmental Protection, neither (i) the mortgaging of Mortgage Borrower’s
interest in the Submerged Land Lease (and the property demised thereunder)
pursuant to the Mortgage Loan Documents nor (ii) Pledgor’s pledging its
interests in the Collateral pursuant to the Loan Documents violates the terms
and provisions of the Submerged Land Lease. There has been no prior sale,
transfer or assignment, hypothecation or pledge of the Submerged Land Lease
which is outstanding.
4.1.48    No Contractual Obligations. Other than the Loan Documents, the
Borrower Operating Agreement, the Principal Company Agreement and Mortgage
Borrower Company Agreement, (i) as of the date hereof, Borrower is not subject
to any Contractual Obligations and has not entered into any agreement,
instrument or undertaking by which it or its assets are bound, or (ii) as of the
date hereof, has not incurred any Indebtedness prohibited by this Agreement, and
(iii) prior to the date hereof, Borrower has not entered into any Contractual
Obligation, or any agreement, instrument or undertaking by which it or its
assets are bound or incurred any Indebtedness prohibited by this Agreement.
Section 4.2    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE V    – BORROWER COVENANTS
Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier

- 71 -



--------------------------------------------------------------------------------



release of the Lien of the Pledge Agreement encumbering the Collateral (and all
related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that
(a) in each instance where the covenant relates to Borrower, as to itself, (b)
in each instance where the covenant relates to Mortgage Borrower, in Borrower’s
capacity as limited partner of Mortgage Borrower and the sole member of
Principal, (c) in each instance where the covenant relates to Operating Company
or the Operating Lease, Borrower shall use commercially reasonable efforts to
cause Operating Company to, and (d) in each instance where the performance or
obligation relates to the Property, in Borrower’s capacity as the owner directly
or indirectly of Mortgage Borrower:
5.1.7    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and shall
comply, and cause Mortgage Borrower and Operating Company to comply, in all
material respects with all Legal Requirements applicable to Borrower, Mortgage
Borrower, Operating Company, the Collateral and the Property, as applicable,
including, without limitation, building and zoning codes and certificates of
occupancy. There shall never be committed by Borrower, and Borrower shall never
permit Mortgage Borrower or Operating Company, nor any other Person in occupancy
of or involved with the operation or use of the Property, to commit any act or
omission affording the federal government or any state or local government the
right of forfeiture against the Collateral, the Property or any part of the
Collateral or the Property or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture. Borrower shall, and shall cause Mortgage Borrower and
Operating Company to, at all times maintain, preserve and protect all franchises
and trade names and preserve all the remainder of its property used or useful in
the conduct of its business and shall keep the Property in good working order
and repair (subject to renovation and construction activities undertaken in
accordance with the terms and conditions of the Loan Documents), and from time
to time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Loan Documents. Borrower shall keep, or cause Mortgage Borrower or
Operating Company to keep, the Property insured at all times by financially
sound and reputable insurers, to such extent and against such risks, and
maintain liability and such other insurance, as is more fully provided in the
Mortgage Loan Agreement. After prior written notice to Lender, Borrower,
Mortgage Borrower or Operating Company, at their own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower, Mortgage Borrower, Operating Company, the
Collateral or the Property or any alleged violation of any Legal Requirement,
provided, that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any instrument to which Borrower, Mortgage Borrower or
Operating Company, as applicable, is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) neither the Property nor the
Collateral nor any part of the Property or the Collateral or interest therein
will be in imminent danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall, and shall cause Mortgage Borrower or Operating
Company to, promptly upon final determination thereof comply with any such Legal
Requirement determined to be valid or

- 72 -



--------------------------------------------------------------------------------



applicable or cure any violation of any Legal Requirement; (v) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Borrower, Mortgage Borrower, Operating Company, the Collateral or the Property,
as applicable; and (vi) either (A) in the case of any contest related to
Mortgage Borrower or the Property, Mortgage Borrower shall have furnished to
Mortgage Lender such security as may be required pursuant to the Mortgage Loan
Agreement, or if Mortgage Lender shall have waived in writing the requirement to
deposit such security, Borrower shall have furnished, or caused Mortgage
Borrower to furnish, such security to Lender or (B) in the case of any contest
related to Borrower or the Collateral, Borrower shall furnish such security as
may be required in the proceeding, or as may be reasonably requested by Lender,
to insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith. Lender may apply any such security,
as necessary to cause compliance with such Legal Requirement at any time when,
in the reasonable judgment of Lender, the validity, applicability or violation
of such Legal Requirement is finally established or the Collateral or the
Property (or any part of the Collateral or the Property or interest therein)
shall be in imminent danger of being sold, forfeited, terminated, cancelled or
lost.
5.1.8    Taxes and Other Charges. Borrower shall cause Mortgage Borrower and
Operating Company to pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof as the same become
due and payable; provided, however, Borrower’s obligation to cause Mortgage
Borrower and Operating Company to directly pay Taxes shall be suspended for so
long as Mortgage Borrower complies with the terms and provisions of Section 7.2
of the Mortgage Loan Agreement. At any time that Mortgage Borrower is required
to deliver to Mortgage Lender receipts for payment or other evidence
satisfactory to Mortgage Lender that the Taxes and Other Charges have been so
paid pursuant to Section 5.1.2 of the Mortgage Loan Agreement and upon the
request of Lender and any time during the continuance of an Event of Default,
Borrower shall cause such receipts or other evidence to be delivered to Lender.
Borrower shall not suffer, and shall not permit Mortgage Borrower to suffer, and
shall promptly cause Mortgage Borrower and Operating Company to pay and
discharge any Lien or charge whatsoever which may be or become a Lien or charge
against the Property, and shall promptly cause Mortgage Borrower to pay, or
cause to be paid, all utility services provided to the Property. After prior
written notice to Lender, Mortgage Borrower or Operating Company, as applicable,
at Borrower’s (or Mortgage Borrower’s or Operating Company’s) own expense, may
contest, by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Mortgage Borrower or Operating Company, as applicable, is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) neither the Collateral nor the Property nor any part of the Collateral or
the Property or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay (or cause Mortgage Borrower or Operating Company to
pay) the amount of any such Taxes or Other Charges and related Lien, together
with all costs, interest and penalties which may be payable in connection
therewith; (v) such proceeding shall suspend the collection of such contested
Taxes or Other Charges and related Lien from the Property; and (vi) Mortgage
Borrower shall furnish such security as may be required

- 73 -



--------------------------------------------------------------------------------



pursuant to the Mortgage Loan Agreement, or if Mortgage Lender shall have waived
in writing such security, Borrower shall have furnished such security to Lender.
In the event that any such security is deposited with Lender, Lender may pay
over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the reasonable judgment of Lender, the
entitlement of such claimant is established or the Property or the Collateral
(or part of the Collateral or the Property or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage or the Pledge Agreement, respectively,
being primed by any related Lien.
5.1.9    Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower,
Mortgage Borrower, Leasehold Pledgor, Operating Company and/or Guarantor which
are reasonably likely to materially adversely affect Borrower’s, Leasehold
Pledgor’s, Mortgage Borrower’s, Operating Company’s or Guarantor’s financial
condition or business or the Property or the Collateral.
5.1.10    Access to the Property. Borrower shall, and shall cause Mortgage
Borrower or Operating Company to, permit agents, representatives and employees
of Lender to inspect the Property or any part thereof at reasonable hours upon
reasonable advance written notice, and Borrower shall cause Mortgage Borrower or
Operating Company to permit such access by Lender subject to the rights of
tenants, licensees, concessionaires, patrons or guests and the terms of the
Management Agreement.
5.1.11    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s, Mortgage Borrower’s, Operating Company’s
or Guarantor’s financial condition or business, or of the occurrence of any
Default, Event of Default, Mortgage Loan Default or Mortgage Loan Event of
Default of which Borrower or any Affiliate of Borrower (including, without
limitation, any Affiliated Manager) has actual knowledge.
5.1.12    Cooperate in Legal Proceedings. Borrower shall, and shall cause
Mortgage Borrower and Operating Company to, cooperate fully with Lender with
respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.
5.1.13    Perform Loan Documents. Borrower shall, and shall cause Mortgage
Borrower, Leasehold Pledgor and Operating Company to, observe, perform and
satisfy all the terms, provisions, covenants and conditions of, and shall pay
when due all costs, fees and expenses to the extent required under the Loan
Documents executed and delivered by, or applicable to, Borrower, Leasehold
Pledgor, Mortgage Borrower and Operating Company, as applicable.
5.1.14    Net Liquidation Proceeds After Debt Service. Borrower shall, and shall
cause Mortgage Borrower, Leasehold Pledgor and Operating Company to cooperate
with Lender in obtaining for Lender, in accordance with the relevant provisions
of this Agreement, the benefits of any Net Liquidation Proceeds After Debt
Service, and Lender shall be reimbursed for any expenses incurred in connection
therewith (including reasonable attorneys’ fees and disbursements, and the
payment by Borrower of the expense of an appraisal on behalf of Lender in case
of a Liquidation

- 74 -



--------------------------------------------------------------------------------



Event that is a Casualty or Condemnation), provided that in lieu of any separate
appraisal that Borrower would otherwise be required to obtain pursuant to this
Section 5.1.8, Lender shall accept an appraisal delivered by Mortgage Borrower
to Mortgage Lender pursuant to and in accordance with Section 5.1.8 of the
Mortgage Loan Agreement if (a) no Event of Default has occurred and is
continuing on the date of such delivery and (b) such appraisal is also addressed
to Lender.
5.1.15    Further Assurances. Borrower shall, and shall cause Mortgage Borrower
and Operating Company to, at Borrower’s sole cost and expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower to
Lender pursuant to the terms of the Loan Documents (if any) and by Mortgage
Borrower or Operating Company to Mortgage Lender pursuant to the terms of the
Mortgage Loan Documents or which are reasonably requested by Lender in
connection therewith (regardless of whether Mortgage Lender may have waived
delivery of the same);
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the Collateral at any time securing or
intended to secure the obligations of Borrower, Mortgage Borrower, Leasehold
Pledgor and Operating Company under the Loan Documents, as Lender may reasonably
require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
5.1.16    Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in Pledgor’s, Mortgage Borrower’s,
Operating Company’s or Principal’s name, identity (including their respective
trade name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or, except as otherwise expressly permitted by this
Agreement, Pledgor’s, Mortgage Borrower’s, Operating Company’s or Principal’s
corporate or partnership or other structure unless Borrower shall have first
notified Lender in writing of such change at least thirty (30) days prior to the
effective date of such change, and shall have first taken all action required by
Lender for the purpose of perfecting or protecting the lien and security
interests of Lender pursuant to this Agreement, and the other Loan Documents
and, in the case of a change in Pledgor’s, Mortgage Borrower’s, Operating
Company’s or Principal’s structure, without first obtaining the prior written
consent of Lender, which consent may be given or denied in Lender’s sole
discretion. Upon Lender’s request, Pledgor shall, at Pledgor’s sole cost and
expense, execute and deliver additional security agreements and other
instruments which may be necessary to effectively evidence or perfect Lender’s
security interest in the Collateral as a result of such change of principal
place of business or place of organization. Pledgor’s principal place of
business and chief executive office, and the place where Pledgor keeps its
respective books and records, including recorded data of any kind or nature,
regardless of the medium or recording, including software, writings, plans,
specifications and schematics, has been for the preceding four months (or, if
less, the entire period of the existence of Pledgor) and will continue to be the
address of Pledgor set forth

- 75 -



--------------------------------------------------------------------------------



at the introductory paragraph of this Agreement (unless Borrower notifies Lender
in writing at least thirty (30) days prior to the date of such change). Borrower
shall promptly notify Lender of any change in Pledgor’s respective
organizational identification number. If Pledgor does not now have an
organizational identification number and later obtains one, Borrower promptly
shall notify Lender of such organizational identification number.
5.1.17    Financial Reporting. 7.%2.%3.%4. Borrower will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
the Uniform System of Accounts and reconciled in accordance with GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower, Mortgage
Borrower and Operating Company and all items of income and expense with respect
to the Collateral and in connection with the operation of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable written notice to examine such books, records and accounts at
the office of Borrower, Mortgage Borrower or any other Person maintaining such
books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. During the continuance of an Event of Default, Borrower
shall pay any costs and expenses incurred by Lender to examine Borrower’s,
Mortgage Borrower’s and Operating Company’s accounting records with respect to
the Property and the Collateral, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.
(a)    Borrower will furnish, or cause to be furnished, to Lender annually,
within ninety (90) days (or seventy-five (75) days, if Lender notifies Borrower
in writing that Lender expects that the principal amount (or applicable portion
of the principal amount) of the Loan as of the cut-off date for a Securitization
containing the Loan or such portion of the Loan may, or if the applicable
principal amount of the Loan as of the cut-off date for a Securitization and at
any time during which the Loan (or such portion of the Loan) is included in a
Securitization, does equal or exceed ten percent (10%) of the aggregate
principal amount of all loans or other assets included or expected to be
included, as applicable, in such Securitization) following the end of each
Fiscal Year of Borrower, a complete copy of Borrower’s, Mortgage Borrower’s,
Leasehold Pledgor’s and Operating Company’s annual financial statements
certified by an officer of Borrower (or, after the occurrence of an assumption
of the Loan in accordance with Section 5.2.10(e) hereof (for the avoidance of
doubt, a Qualified Prime Transfer does not constitute an assumption of the Loan
pursuant to Section 5.2.10(e) hereof), audited by an independent certified
public accountant) and which are in form and substance satisfactory to Lender,
which are in accordance with the Uniform System of Accounts and reconciled in
accordance with GAAP (or such other accounting basis acceptable to Lender)
covering the Collateral and the Property for such Fiscal Year and which contain
statements of profit and loss for the Property and a balance sheet for Borrower,
Leasehold Pledgor, Mortgage Borrower and Operating Company. Such statements
shall set forth the financial condition and the results of operations for the
Property and the Collateral for such Fiscal Year, and shall include, but not be
limited to, amounts representing annual net operating income, net cash flow,
gross income, and operating expenses.
(b)    Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete in all material

- 76 -



--------------------------------------------------------------------------------



respects and fairly present the financial condition and results of the
operations of Borrower, Mortgage Borrower, Operating Company, the Collateral and
the Property (subject to normal year-end adjustments) as applicable: (i) an
occupancy report for the subject quarter, including an average daily rate
accompanied by an Officer’s Certificate with respect thereto; (ii) quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar quarter, noting net operating income, gross income, and operating
expenses (not including any contributions by Mortgage Borrower to the
Replacement Reserve Fund and the Required Repair Fund), and other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Property during such calendar quarter, and containing a
comparison of budgeted income and expenses and the actual income and expenses;
and (iii) a calculation reflecting the Debt Yield as of the last day of such
quarter based upon the trailing twelve (12) month period immediately preceding
such date of determination. In addition, such certificate shall also be
accompanied by an Officer’s Certificate stating that the representations and
warranties of Borrower set forth in Section 4.1.30 are true and correct with
respect to each Person required under the Loan Documents to be a Special Purpose
Entity as of the date of such certificate; provided, however, that acceptance of
such Officer’s Certificate shall not constitute a waiver by Lender of any rights
it may have against Borrower or any other Person by reason of the statements in
such Officer’s Certificate evidencing non-compliance with any terms or
provisions of this Agreement. On or before thirty (30) days after the end of
each calendar month, Borrower shall furnish, or cause to be furnished, to Lender
the most current Smith Travel Research Reports then available to Borrower and
Operating Company reflecting market penetration and relevant hotel properties
competing with the Property.
(c)    For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit, or cause Mortgage Borrower to
submit, to Lender an Annual Budget for the Property not later than sixty (60)
days prior to the commencement of such period or Fiscal Year in form reasonably
satisfactory to Lender. To the extent Mortgage Borrower or Operating Company has
the right to approve all or any portion of the Annual Budget under the terms of
the Management Agreement (if the Management Agreement is a Non-Affiliated
Management Agreement) or Manager is otherwise an Affiliated Manager, such Annual
Budget shall be subject to Lender’s written approval (each such Annual Budget,
together with each Annual Budget which Mortgage Borrower or Operating Company
does not have the right to approve, an “Approved Annual Budget”). In the event
that Lender objects to a proposed Annual Budget submitted by Borrower, Lender
shall advise Borrower of such objections within fifteen (15) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise, or cause Mortgage Borrower to
revise, such Annual Budget and resubmit the same to Lender. Lender shall advise
Borrower of any objections to such revised Annual Budget within ten (10) days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise, or cause Mortgage
Borrower to promptly revise, the same in accordance with the process described
in this subsection until Lender approves the Annual Budget. Until such time that
Lender approves a proposed Annual Budget, the most recently Approved Annual
Budget shall apply; provided that, such Approved Annual Budget shall be adjusted
to reflect actual increases in Taxes, Insurance Premiums and Other Charges, and
increases of five percent (5%) for all other Operating Expenses or Capital
Expenditures. Borrower and Mortgage Borrower shall have the right to allocate
cost savings achieved in the Annual Budget

- 77 -



--------------------------------------------------------------------------------



with respect to approved Capital Expenditures towards other approved Capital
Expenditures set forth in the Annual Budget.
(d)    In the event that Borrower, Mortgage Borrower or Operating Company must
incur an extraordinary operating expense or capital expense not set forth in the
Approved Annual Budget (each an “Extraordinary Expense”) which Mortgage Borrower
or Operating Company has the right to approve under the terms of the Management
Agreement (if the Management Agreement is a Non-Affiliated Management
Agreement), if applicable, then Borrower or Mortgage Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Expense for Lender’s approval, which may be given or denied in
Lender’s sole discretion.
(e)    Borrower shall furnish, or cause Mortgage Borrower to furnish, to Lender,
within ten (10) Business Days after written request (or as soon thereafter as
may be reasonably possible), such further detailed information in the possession
or control of Borrower or any Affiliate of Borrower (including, without
limitation, any Affiliated Manager) with respect to the Collateral or Mortgage
Borrower’s operation of the Property and the financial affairs of Borrower or
Mortgage Borrower as may be reasonably requested by Lender. Prior to the
Securitization of the entire Loan, within thirty (30) days following receipt of
written request by Lender, Borrower will furnish, or cause to be furnished to
Lender, a forecast for the Property in the aggregate for the remainder of the
applicable Fiscal Year.
(f)    Borrower will cause Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Guarantor,
financial statements audited by an independent certified public accountant,
which shall include an annual balance sheet and profit and loss statement of
Guarantor, in the form reasonably required by Lender, which may be satisfied by
delivery of the audited annual financial statements of AHT (or AHP, following a
Qualified Prime Transfer pursuant to which AHLP is released as a Guarantor in
accordance with the terms of the Loans Documents), provided that such financial
statements reflect all financial reporting information that would otherwise
appear on the balance sheet and profit and loss statement of Guarantor.
(g)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files) or (iv) in such other
form reasonably acceptable to Lender. Borrower agrees that Lender may disclose
information regarding the Collateral and the Property and Borrower, Mortgage
Borrower and Operating Company that is provided to Lender pursuant to this
Section 5.1.11 in connection with the Securitization to such parties requesting
such information in connection with such Securitization.
5.1.18    Business and Operations. Borrower will, and will cause Mortgage
Borrower and Operating Company to, continue to engage in the businesses
presently conducted by it as and to the extent the same are necessary for the
ownership, maintenance, management and operation of the Property or the
Collateral. Borrower will, and will cause Mortgage Borrower and

- 78 -



--------------------------------------------------------------------------------



Operating Company to, qualify to do business and will remain in good standing
under the laws of each jurisdiction of its formation as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Property and the Collateral. Borrower shall cause Mortgage Borrower to at
all times during the term of the Loan, continue to own all of Equipment,
Fixtures and Personal Property and Borrower shall cause Operating Company to
continue to own or lease (to the extent not prohibited hereunder) all Equipment,
Fixtures and Personal Property which are necessary to operate the Property in
the manner required hereunder and in the manner in which it is currently
operated.
5.1.19    Title to the Property and the Collateral. Borrower shall, and shall
cause Mortgage Borrower and Operating Company to, as applicable, warrant and
defend (a) the title to the Property and every part thereof, subject only to
Liens permitted hereunder and under the Mortgage Loan Agreement (including
Permitted Encumbrances) and (b) the validity and priority of the Lien of the
Mortgage, subject only to Liens permitted hereunder and under the Mortgage Loan
Agreement (including Permitted Encumbrances), in each case against the claims of
all Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and expenses) incurred
by Lender if an interest in the Collateral, other than as permitted hereunder,
is claimed by another Person.
5.1.20    Costs of Enforcement. In the event that Lender exercises any or all of
its rights or remedies under the Pledge Agreement or any other Loan Documents as
and when permitted thereby, or of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower, Mortgage Borrower, Principal,
or any constituent Persons of any of the foregoing or an assignment by Borrower,
Mortgage Borrower, Principal, or any of their constituent Persons for the
benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all costs of collection and defense, including
reasonable attorneys’ fees and expenses, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes.
5.1.21    Estoppel Statement. 8.%2.%3.%4. After written request by Lender,
Borrower shall within ten (10) days furnish Lender with a statement, duly
acknowledged and certified, setting forth (i)  the original principal amount of
the Note, (ii) the unpaid principal amount of the Note, (iii) the Interest Rate
of the Note, (iv) the date installments of interest and/or principal were last
paid, (v) any offsets or defenses to the payment of the Debt, if any, claimed by
Borrower, and (vi) that the Note, this Agreement, the Pledge Agreement and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.
(a)    In connection with any sale or syndication of an interest in the Loan or
Securitization, after request by Lender, Borrower shall within ten (10) Business
Days furnish Lender with a statement, duly acknowledged and certified with
respect to the Mortgage Loan, setting forth (i) the original principal amount of
the Mortgage Note, (ii) the unpaid principal amount of the Mortgage Note, (iii)
the interest rate of the Mortgage Note, (iv) the date installments of interest
and/or principal were last paid under the Mortgage Note, (v) to Borrower’s
knowledge, whether any offsets exist or any defenses based on specific actions
of Mortgage Lender exist, and (vi) that

- 79 -



--------------------------------------------------------------------------------



the Mortgage Note, the Mortgage Loan Agreement, the Mortgage and the other
Mortgage Loan Documents have not been modified or if modified, giving
particulars of such modification.
(b)    Borrower shall, and shall cause Mortgage Borrower and Operating Company
to, deliver to Lender upon written request, tenant estoppel certificates from
(i) each material commercial Tenant leasing space at the Property, and (ii)
Operating Company pursuant to the Operating Lease, each in form and substance
reasonably satisfactory to Lender provided that Borrower shall not be required
to cause Mortgage Borrower to deliver such certificates more frequently than two
(2) times in any calendar year.
5.1.22    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.
5.1.23    Performance by Borrower.
(a)    Borrower shall, and shall cause Mortgage Borrower, Leasehold Pledgor and
Operating Company to, in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, Mortgage Borrower, Leasehold Pledgor or
Operating Company, as applicable, and shall not enter into or otherwise suffer
or permit any amendment, waiver, supplement, termination or other modification
of any Loan Document executed and delivered by, or applicable to, Borrower,
Mortgage Borrower, Leasehold Pledgor or Operating Company, as applicable,
without the prior written consent of Lender.
(b)    Borrower shall cause Mortgage Borrower and Operating Company in a timely
manner to observe, perform and fulfill each and every covenant, term and
provision of each Mortgage Loan Document executed and delivered by, or
applicable to, Mortgage Borrower and Operating Company, as applicable, and shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Mortgage Loan Document executed and
delivered by, or applicable to, Mortgage Borrower or Operating Company, as
applicable, without the prior written consent of Lender.
5.1.24    Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower and Leasehold Pledgor
in the Loan Documents as of the date of the closing of such Securitization in
all relevant jurisdictions or, to the extent such representations have been
rendered inaccurate by any intervening changes in facts or circumstances,
stating the same and identifying such facts and circumstances with specificity,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower,
Mortgage Borrower, Leasehold Pledgor, Operating Company, Principal and Guarantor
as of the date of the Securitization.
5.1.25    Environmental Covenants. 9.%2.%3.%4. Borrower covenants and agrees
that it shall, and shall cause Mortgage Borrower to, ensure that: (i) all uses
and operations on or of the Property, whether by Borrower, Mortgage Borrower or
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (ii) there shall be no

- 80 -



--------------------------------------------------------------------------------



Releases of Hazardous Substances in, on, under or from the Property; (iii) there
shall be no Hazardous Substances in, on, or under the Property, except those
that are (A) in compliance with all Environmental Laws and with permits issued
pursuant thereto (to the extent such permits are required by Environmental Law),
(B) de-minimis amounts necessary to operate the Property for the purposes set
forth in the Mortgage Loan Agreement which will not result in an environmental
condition in, on or under the Property and which are otherwise permitted under
and used in compliance with Environmental Law or (C) fully disclosed to Lender
in writing; (iv) Borrower shall, and shall cause Mortgage Borrower and Operating
Company to, keep the Property free and clear of all liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower, Mortgage Borrower or any other Person (the “Environmental Liens”);
(v) Borrower shall, and shall cause Mortgage Borrower and Operating Company to,
at its sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to subsection (b) below, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews; (vi) Borrower shall, and shall cause Mortgage Borrower to, at
its sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Lender made in the event that
Lender has reason to believe that an environmental hazard exists on the Property
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas), and share with Lender the reports and other results thereof, and Lender
shall be entitled to rely on such reports and other results thereof;
(vii) Borrower shall, and shall cause Mortgage Borrower and Operating Company
to, at its sole cost and expense, comply with all reasonable written requests of
Lender made in the event that Lender has reason to believe that an environmental
hazard exists on the Property, including to (A) reasonably effectuate
Remediation of any condition (including but not limited to a Release of a
Hazardous Substance) in, on, under or from the Property; (B) comply with any
Environmental Law; (C) comply with any directive from any Governmental
Authority; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment; (viii) Borrower shall not, nor
cause or permit Mortgage Borrower or Operating Company to, do or allow any
Tenant or other user of the Property to do any act that materially increases the
dangers to human health or the environment, poses an unreasonable risk of harm
to any Person (whether on or off the Property), impairs or may impair the value
of the Property, is contrary to any requirement of any insurer, constitutes a
public or private nuisance, constitutes waste, or violates any covenant,
condition, agreement or easement applicable to the Property; and (ix) Borrower
shall, and shall cause Mortgage Borrower to, immediately notify Lender in
writing of (A) any presence or Releases or threatened Releases of Hazardous
Substances in, on, under, from or migrating towards the Property; (B) any
non-compliance with any Environmental Laws related in any way to the Property;
(C) any actual or potential Environmental Lien; (D) any required or proposed
Remediation of environmental conditions relating to the Property; and (E) any
written or oral notice or other communication of which Borrower or any of its
Affiliates becomes aware from any source whatsoever (including but not limited
to a governmental entity) relating in any way to the release or potential
release of Hazardous Substances or Remediation thereof, likely to result in
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Section 5.1.19.

- 81 -



--------------------------------------------------------------------------------



(a)    In the event that Lender has reason to believe that an environmental
hazard exists on the Property that may, in Lender’s sole discretion, endanger
any Tenants or other occupants of the Property or their guests or the general
public or is reasonably likely to materially and adversely affect the value of
the Property, upon written notice from Lender delivered in a reasonable period
of time in advance, Borrower shall, and shall cause Mortgage Borrower to, at
Borrower’s expense, promptly cause an engineer or consultant reasonably
satisfactory to Lender to conduct an environmental assessment or audit (the
scope of which shall be determined in Lender’s sole and absolute discretion) and
take any samples of soil, groundwater or other water, air, or building materials
or any other invasive testing requested by Lender and promptly deliver the
results of any such assessment, audit, sampling or other testing; provided,
however, if such results are not delivered to Lender within a reasonable period
or if Lender has reason to believe that an environmental hazard exists on the
Property that, in Lender’s sole judgment, endangers any Tenant or other occupant
of the Property or their guests or the general public or is reasonably likely to
materially and adversely affect the value of the Property, upon written notice
to Borrower delivered in a reasonable period of time in advance, Lender and any
other Person designated by Lender, including but not limited to any receiver,
any representative of a governmental entity, and any environmental consultant,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and taking samples of soil, groundwater
or other water, air, or building materials, and reasonably conducting other
invasive testing. Borrower shall, and shall cause Mortgage Borrower and
Operating Company to, cooperate with and provide Lender and any such Person
designated by Lender with access to the Property.
(b)    Borrower hereby covenants to prepare, or cause to be prepared, an
operations and maintenance program (the “O&M Program”) for the Property
identified to Borrower by Lender from time to time which addresses any
requirements of the applicable Environmental Report and includes (i) testing for
asbestos and lead-based paint at the Property by an engineering firm licensed to
conduct such testing and the preparation by such engineering firm of a report on
the results of such testing and any recommendations for removal, encapsulation
or other remediation with respect to any asbestos or lead-based paint; (ii) if
recommended in the Environmental Report, a plan for the encapsulation, removal
or other action with respect to asbestos or lead-based paint at the Property;
and (iii) compliance with other requirements required by the Environmental
Report or Lender. The O&M Program shall be subject to Lender’s approval and,
within thirty (30) days of the date hereof, Borrower shall provide Lender with
evidence reasonably satisfactory to Lender that the O&M Program has been
established and is in operation. Borrower hereby covenants and agrees that,
during the term of the Loan, including any extension or renewal thereof,
Borrower shall cause Mortgage Borrower and Operating Company to comply in all
respects with the terms and conditions of the O&M Program.
5.1.26    Leasing Matters. Any Major Leases executed after the date hereof shall
be subject to the prior written approval of Lender, which approval shall be
subject to the Deemed Approval Standard. Upon request, Borrower shall furnish
Lender with executed copies of all Leases. All renewals and extensions of Leases
and all proposed Leases shall provide for rental rates comparable to existing
local market rates. All proposed Leases shall be on commercially reasonable

- 82 -



--------------------------------------------------------------------------------



terms and shall not contain any terms which would materially affect Lender’s
rights under the Loan Documents; provided, that, any renewals and/or extensions
of Major Leases not entered into pursuant to rights contained in such Major
Leases shall be subject to the prior written approval of Lender, which approval
shall be subject to the Deemed Approval Standards. All Leases executed after the
date hereof shall provide that they are subordinate to the Mortgage and that the
lessee agrees to attorn to Mortgage Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower shall, and shall cause Mortgage Borrower
and Operating Company to, (i) observe and perform the obligations imposed upon
the lessor under the Leases in a commercially reasonable manner; (ii) enforce,
and Mortgage Borrower or Operating Company, as applicable, may amend or
terminate the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Property;
provided, however, that no such amendment, modification, termination or
surrender of any Major Lease will be permitted without the prior written consent
of Lender, which consent shall be subject to the Deemed Approval Standard;
(iii) not collect any of the rents more than one (1) month in advance (other
than security deposits); (iv) not execute any other assignment of lessor’s
interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) not alter, modify or change the terms of the Leases in a manner
inconsistent with the provisions of the Loan Documents and the Mortgage Loan
Documents; and (vi) execute and deliver at the request of Lender all such
further assurances and confirmations in connection with the Leases as Lender
shall from time to time reasonably require and as are permitted by the Mortgage
Loan Documents.
5.1.27    Alterations. 10.%2.%3.%4. Borrower shall obtain Lender’s prior written
consent prior to permitting Mortgage Borrower or Operating Company to perform
any alterations to any Improvements, which consent shall be subject to the
Deemed Approval Standard, except with respect to alterations that are reasonably
likely to have a material adverse effect on Borrower’s, Mortgage Borrower’s or
Operating Company’s financial condition, the value of the Collateral, the
Property or the Property’s Net Operating Income. Notwithstanding the foregoing,
Lender’s consent shall not be required in connection with any alterations that
will not have a material adverse effect on Borrower’s, Mortgage Borrower’s or
Operating Company’s financial condition, the value of the Collateral, the
Property or the Property’s Net Operating Income, provided that such alterations
are made in connection with (a) tenant improvement work performed pursuant to
the terms of any Lease executed on or before the date hereof, (b) tenant
improvement work performed pursuant to the terms and provisions of a Lease and
not adversely affecting any structural component of any Improvements, any
utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements, (c) alterations performed in
connection with the Restoration of the Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of the
Mortgage Loan Agreement, (d) alterations permitted to be performed by Manager
(provided Manager is a Non-Affiliated Manager) without the approval of Mortgage
Borrower or Operating Company under the terms of the Management Agreement
(provided the Management Agreement is a Non-Affiliated Management Agreement), or
(e) alterations performed pursuant to an Approved Annual Budget. If the total
unpaid amounts due and payable with respect to alterations constituting a single
project to the Improvements at the Property (other than such amounts (I) to be
paid or reimbursed by Tenants under the Leases (II) for which there are then
funds expressly reserved pursuant to the applicable Approved Annual Budget in
the Reserve Funds, the

- 83 -



--------------------------------------------------------------------------------



Manager-Held Reserves or any Mezzanine Reserve Funds, or (III) to the extent of
which Lender shall then be holding a Completion Guaranty from Guarantor in
accordance with Section 5.1.21(b) of the Mortgage Loan Agreement or Section
5.1.21(b) hereof) shall at any time exceed the Threshold Amount for the
Property, then subject to Section 5.1.21(b)(ii) below, Borrower shall cause
Mortgage Borrower to promptly deliver to Lender, upon Lender’s request, as
security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (A) cash,
(B) U.S. Obligations (C) other securities having a rating acceptable to Lender
and, at Lender’s option, with respect to which the Approved Rating Agencies have
provided a Rating Agency Confirmation or (D)  a Letter of Credit. Such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the Property over the Threshold
Amount and Lender may apply such security from time to time at the option of
Lender to pay for such alterations.
(a)    Notwithstanding the foregoing, Borrower shall be relieved of its
obligation to deliver to Lender the security for the payment of the excess of
the total unpaid amounts with respect to alterations to the Improvements on the
Property over the Threshold Amount required under Section 5.1.21(a) above to the
extent:
(i)    The total cost for the alterations does not exceed $6,400,000.00;
provided, that, Borrower shall have delivered to Lender a Completion Guaranty
from Guarantor in the amount equal to the excess of the total unpaid amounts
with respect to the alterations exceeds the Threshold Amount, each such
Completion Guaranty to be accompanied by an Additional Insolvency Opinion or a
“bring down” of the Insolvency Opinion satisfactory in form and substance to
Lender, and provided further, that notwithstanding the foregoing, in the event
that an Event of Default or Cash Sweep Period shall occur and be continuing
Mortgage Borrower shall deliver to Mortgage Lender the security otherwise
required under clause (a) above within one (1) Business Day of the occurrence of
such Event of Default or the related Cash Sweep Event, in an amount equal to the
aggregate amount of alterations, the completion of which is guaranteed under
each Completion Guaranty delivered to Lender under this Section 5.1.21(b) and
then outstanding, and, upon receipt thereof, Lender shall thereupon release and
return to Guarantor each such Completion Guaranty; or
(ii)    Mortgage Borrower is otherwise required to post security under Section
5.1.21 of the Mortgage Loan Agreement (including, without limitation, under
Section 5.1.21(b) thereof), and Borrower delivers evidence satisfactory to
Lender that (A) Mortgage Lender has waived the posting of such security, or (B)
Mortgage Borrower has posted such security with Mortgage Lender.
5.1.28    Intentionally Omitted.
5.1.29    Embargoed Person. Borrower has performed and shall perform reasonable
due diligence to insure that at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Mortgage Borrower,
Operating Company, Leasehold Pledgor, Principal and Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person,

- 84 -



--------------------------------------------------------------------------------



excluding shares of securities traded on a nationally or internationally
recognized stock exchange; (b) no Embargoed Person has any interest of any
nature whatsoever in Borrower, Mortgage Borrower, Operating Company, Leasehold
Pledgor, Principal or Guarantor, as applicable, with the result that the
investment in Borrower, Mortgage Borrower, Operating Company, Leasehold Pledgor,
Principal or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower, Mortgage Borrower, Operating Company, Leasehold Pledgor, Principal
or Guarantor, as applicable, have been derived from, or are the proceeds of, any
unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in Borrower, Mortgage Borrower,
Operating Company, Leasehold Pledgor, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law, or may cause the Property or the Collateral to be subject to
forfeiture or seizure.
5.1.30    Operation of Property. 11.%2.%3.%4. Borrower, Mortgage Borrower,
Operating Company and Manager shall cause the Property to be operated, in all
material respects, in accordance with the applicable Operating Lease (or
Replacement Operating Lease) and the Management Agreement (or Replacement
Management Agreement). In the event that the Operating Lease expires or is
terminated (without limiting any obligation of Borrower to cause Mortgage
Borrower to obtain Lender’s consent to any termination or modification of the
Operating Lease in accordance with the terms and provisions of this Agreement),
Borrower shall cause Mortgage Borrower to promptly enter into a Replacement
Operating Lease with Operating Company or another Qualified Operator, as
applicable. In the event that any Management Agreement expires or is terminated
(without limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall cause Mortgage Borrower
and Operating Company to, promptly enter into a Replacement Management Agreement
with Manager or another Qualified Manager, as applicable. In the event that the
Franchise Agreement expires or is terminated (without limiting any obligation of
Borrower to obtain Lender’s consent to any termination or modification of
Franchise Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall cause Mortgage Borrower and Operating Company to,
promptly enter into a Replacement Franchise Agreement with Franchisor or another
Qualified Franchisor, as applicable, or operate the Property without a Franchise
Agreement provided that the Property is operated in the same manner the Property
was operated as of the Closing Date. Notwithstanding anything contained in this
Agreement to the contrary, at the expiration of the term of the Operating Lease,
Borrower may cause Mortgage Borrower to enter, and Operating Company may enter
into an extension of such Operating Lease for a five (5) year renewal term on
the same terms and conditions as the expired Operating Lease, except that the
Operating Rent may be modified solely to the extent necessary to enable AHT to
maintain compliance with (and continue to comply with) the rules and regulations
applicable to it as a REIT (as such term is defined in the Operating Lease as of
the Closing Date), which Mortgage Borrower and Operating Company intend to
satisfy by reference to a transfer pricing report prepared by a “Big 4”
accounting firm.
(a)    Borrower shall cause Mortgage Borrower and Operating Company, as
applicable, to: (i) promptly perform and/or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Operating Lease, the

- 85 -



--------------------------------------------------------------------------------



Management Agreement and the Franchise Agreement, if any, and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default under the Operating Lease,
the Management Agreement or the Franchise Agreement, if any, of which it is
aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, written notice, written report and
written estimate received by it under the Operating Lease or the Management
Agreement; and (iv) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Operating
Company under the Operating Lease and/or by Manager under the Management
Agreement, in a commercially reasonable manner.
(b)    In the event that the Property shall become subject to a Franchise
Agreement in accordance with the terms and conditions of the Loan Documents, and
such Franchise Agreement shall by its terms expire and Borrower shall cause
Mortgage Borrower or Operating Company, as applicable, to extend the term of
such Franchise Agreement or to replace such Franchise Agreement with a
Replacement Franchise Agreement, each in accordance with the terms and
conditions of the Loan Documents, amounts (if any) required to be deposited into
any reserve account then required to be maintained by Borrower under Section 7.3
hereof on the next Payment Date immediately succeeding the date on which such
extension or Replacement Franchise Agreement becomes effective shall include the
aggregate amount required to be expended by Mortgage Borrower or Operating
Company under any PIP required by the applicable Franchisor in connection with
such Franchise Agreement, provided that, in lieu of including such amount in
such deposit, Borrower shall have the right to deliver to Lender a Completion
Guaranty from Guarantor in such amount, such Completion Guaranty to be
accompanied by an Additional Insolvency Opinion or a “bring down” of the
Insolvency Opinion satisfactory in form and substance to Lender, provided, that,
notwithstanding the foregoing, in the event that an Event of Default or Cash
Sweep Period shall occur and be continuing Borrower shall deliver to Lender the
unpaid balance of the amount otherwise required to be reserved under such PIP
within one (1) Business Day of the occurrence of such Event of Default or the
related Cash Sweep Event, and Lender shall thereupon release and return to such
guarantor each such Completion Guaranty, provided that Borrower shall not be
required to deliver such amount to Lender if Borrower delivers to Lender
evidence satisfactory to Lender that Mortgage Borrower shall then have delivered
the amount required under Section 5.1.24(b) of the Mortgage Loan Agreement.
5.1.31    Intentionally Omitted.
5.1.32    Operating Lease. Borrower represents, covenants and warrants that it
is the express intent of Mortgage Borrower and Operating Company that the
Operating Lease constitute a lease under applicable real property laws and laws
governing bankruptcy, insolvency and creditors’ rights generally, and that the
sole interest of Operating Company in the Property is as tenant under the
Operating Lease. In the event that it shall be determined that the Operating
Lease is not a lease under applicable real property laws or under laws governing
bankruptcy, insolvency and creditors’ rights generally, and that the interest of
Operating Company in the Property is other than that of tenant under the
Operating Lease, Borrower hereby covenants and agrees that it shall cause
Operating Company’s interest in the Property, however characterized, to continue
to be subject and subordinate

- 86 -



--------------------------------------------------------------------------------



to the lien of the Mortgage, or Mortgage Borrower’s fee interest in the
Property, on all the same terms and conditions as contained in the Operating
Lease and the Mortgage.
5.1.33    Submerged Land Lease.
(a)    Borrower shall not, nor shall it cause or permit Mortgage Borrower or
Operating Company to, without Lender’s prior written consent, amend, modify or
supplement, or consent to or suffer the amendment, modification or
supplementation of the Submerged Land Lease; provided, however, that Mortgage
Borrower may renew the Submerged Land Lease at its expiration pursuant to
the-then current standard form of lease issued by the landlord thereunder, with
such modifications that do not and would not reasonably be expected to have a
Material Adverse Effect.
(b)    Borrower shall cause Mortgage Borrower to pay all charges and other sums
to be paid by Mortgage Borrower pursuant to the terms of the Submerged Land
Lease, if any, as the same shall become due and payable and prior to the
expiration of any applicable grace period therein provided;
(c)    Borrower shall cause Mortgage Borrower to comply, in all material
respects, with all of the terms, covenants and conditions on Mortgage Borrower’s
part to be complied with pursuant to terms of the Submerged Land Lease;
(d)    Borrower shall not cause or permit Mortgage Borrower to, without the
prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed, terminate or surrender, the Submerged Land
Lease;
(e)    Borrower shall cause Mortgage Borrower to promptly furnish to Lender any
notice of default or other communication delivered in connection with the
Submerged Land Lease by any party to the Submerged Land Lease other than routine
correspondence and invoices; and
(f)    Other than to Mortgage Lender, Borrower shall not cause or permit
Mortgage Borrower to assign or encumber its rights under the Submerged Land
Lease.
5.1.34    Reserve Funds. Borrower shall cause Mortgage Borrower to deposit and
maintain each of the Reserve Funds as more particularly set forth in Article VII
of the Mortgage Loan Agreement and to perform and comply with all the terms and
provisions relating thereto. Borrower grants to Lender a first-priority
perfected security interest in Borrower’s interest in each of the Reserve Funds,
if any, subject to the prior rights of Mortgage Lender, and any and all monies
now or hereafter deposited in each of the Reserve Funds as additional security
for payment of the Debt to the extent Borrower has an interest in same. Subject
to the qualifications regarding Borrower’s interest in the Reserve Funds, if
any, until expended or applied in accordance with the Mortgage Loan Documents or
the Loan Documents, Borrower’s interest in the Reserve Funds (and, if
applicable, any Mezzanine Reserve Funds) shall constitute additional security
for the Debt and upon the occurrence and during the continuance of an Event of
Default, Lender may, in addition to any and all other remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds (and, if
applicable, any Mezzanine Reserve Funds) to the payment of the Debt in any order
in its sole discretion, in accordance with the Cash Management Agreement.

- 87 -



--------------------------------------------------------------------------------



5.1.35    Notices. Borrower shall give notice, or cause notice to be given to
Lender, promptly upon the occurrence of any default or event of default under
any Contractual Obligation of Borrower, or, to the knowledge of Borrower,
Mortgage Borrower, Principal, Operating Company, Leasehold Pledgor or Guarantor
that would reasonably be likely to have a Material Adverse Effect.
5.1.36    Special Distributions. Subject to the terms of the Cash Management
Agreement, on each date on which amounts are required to be paid to Lender under
any of the Loan Documents, Borrower shall exercise its rights under the Mortgage
Borrower Company Agreement and the Principal Company Agreement to cause Mortgage
Borrower and Principal to make to Borrower a distribution in an aggregate amount
such that Lender shall receive the amount required to be paid to Lender on such
date.
5.1.37    Curing. During the continuance of an Event of Default, after three (3)
Business Days’ notice to Borrower (except in an emergency when no notice shall
be required) Lender shall have the right, but shall not have the obligation, to
exercise Borrower’s rights under the Mortgage Borrower Company Agreement or
Principal Company Agreement (a) to cure a Mortgage Loan Event of Default and
(b) to satisfy any Liens, claims or judgments against the Property (except for
Permitted Encumbrances), in the case of either (a) or (b), unless Borrower or
Mortgage Borrower shall be diligently pursuing remedies to cure to Lender’s sole
satisfaction. Borrower shall reimburse Lender on demand for any and all
reasonable costs incurred by Lender in connection with curing any such Mortgage
Loan Event of Default or satisfying any Liens, claims or judgments against the
Property.
5.1.38    Mortgage Borrower Covenants. Borrower shall cause Mortgage Borrower to
comply with all obligations with which Mortgage Borrower has covenanted to
comply under the Mortgage Loan Agreement and all other Mortgage Loan Documents
(including, without limitation, those certain affirmative and negative covenants
set forth in Article V of the Mortgage Loan Agreement) whether the Mortgage Loan
has been repaid or the related Mortgage Loan Document terminated, unless
otherwise consented to in writing by Lender.
5.1.39    Payment of Obligations. Borrower will pay its obligations, including
tax liabilities, that, if not paid, are reasonably likely to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest is not reasonably expected to result in a
Material Adverse Effect.
Section 5.2    Negative Covenants. From the date hereof until payment and
performance in full of all respective obligations of Borrower under the Loan
Documents or the earlier release of the Lien of the Pledge Agreement and the
Collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender (a) in each instance
whether the covenant relates to Borrower as to itself, (b) in each instance
where the covenant relates to Mortgage Borrower, Borrower shall cause Mortgage
Borrower not to, (c) in each instance where the covenant relates to Operating
Company or the Operating Lease, Borrower shall use commercially reasonable
efforts to cause Operating Company not to and (d) in each

- 88 -



--------------------------------------------------------------------------------



instance where the covenant relates to Leasehold Pledgor, Borrower shall use
commercially reasonable efforts to cause Leasehold Pledgor not to, that it will
not do, directly or indirectly, any of the following:
5.2.3    Operation of Property. 12.%2.%3.%4. Borrower shall not cause or permit
Mortgage Borrower to, nor shall it permit Operating Company to, without Lender’s
prior written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that, Mortgage Borrower or Operating Company, as applicable, may,
without Lender’s consent, (x) replace Manager so long as the replacement manager
is a Qualified Manager pursuant to a Replacement Management Agreement and (y)
amend or modify the Management Agreement unless such amendment(s) or
modification(s), by itself or together with other amendments or modifications
thereto, have a Material Adverse Effect (in which case, Lender’s prior written
consent shall be required, subject to the Deemed Approval Standard);
(ii) surrender, terminate or cancel the Franchise Agreement; provided, that
Mortgage Borrower or Operating Company, as applicable, may, without Lender’s
consent, replace Franchisor so long as the replacement franchisor is a Qualified
Franchisor pursuant to a Replacement Franchise Agreement, (iii) except in
connection with the replacement of Manager as set forth above, reduce or consent
to the reduction of the term of the Management Agreement or the Franchise
Agreement; provided, that Mortgage Borrower or Operating Company, as applicable,
may, without Lender’s consent, extend the term of the Management Agreement or
the Franchise Agreement, provided in each case that all other terms and
conditions of such agreement remain unmodified; (iv) increase or consent to the
increase of the amount of any charges under the Management Agreement or any
Franchise Agreement, other than a PIP to the extent required in connection with
any action permitted by Mortgage Borrower or Operating Company set forth in this
Section 5.2.1 that is to be funded from the Replacement Reserve Fund or
Manager-Held Reserve Deposits, or to be covered by a Completion Guaranty
pursuant to and in accordance with Sections 5.1.21(b) or 5.1.24(c) of the
Mortgage Loan Agreement or Sections 5.1.21(b) or 5.1.24(c) hereof, as the case
may be, or (v) except as otherwise expressly set forth in this Section 5.2.1
above, otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Management Agreement or the Franchise
Agreement in any material respect.
(h)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not permit Mortgage Borrower or Operating Company to
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under any Management Agreement without the prior written consent of
Lender, which consent may be granted, conditioned or withheld in Lender’s sole
discretion.
5.2.4    Liens.
(e)    Borrower shall not, and shall not permit Mortgage Borrower, Leasehold
Pledgor or Operating Company (for so long as the Operating Lease shall remain in
effect) to, create, incur, assume or suffer to exist any Lien on any portion of
the Property or the Collateral or permit any such action to be taken, except for
Permitted Encumbrances; provided, however, that the same shall not constitute an
Event of Default in the event of a mechanic’s, materialman’s or similar lien if
the applicable mechanic’s, materialman’s or similar lien has been insured
against or bonded over

- 89 -



--------------------------------------------------------------------------------



within thirty (30) days after Mortgage Borrower or Operating Company, as
applicable, actually receives written notice of same or which are being
contested, provided, further, that, it shall also not be an Event of Default if
Mortgage Borrower or Operating Company shall have commenced actions to insure or
bond over any such lien within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to insure or bond over such lien, such
thirty (30) day period shall be extended for an additional ten (10) day period,
provided, further that with respect to any contest (i) no Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which
Mortgage Borrower, Leasehold Pledgor or Operating Company, as applicable, is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) neither the Property, the Collateral nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall cause Mortgage Borrower, Leasehold Pledgor or
Operating Company to promptly upon final determination thereof pay the amount of
any such lien, together with all costs, interest and penalties which may be
payable in connection therewith; and (v) such proceeding shall suspend the
collection of contested amounts to which such lien relates from the Property.
(f)    Borrower shall obtain Lender’s consent for any Lien for which Mortgage
Borrower is required to obtain Mortgage Lender’s consent under the Mortgage Loan
Documents.
5.2.5    Dissolution. Borrower shall not, and shall not permit Mortgage
Borrower, Leasehold Pledgor or Operating Company to (a) engage in any
dissolution, liquidation or consolidation or merger with or into any other
business entity, (b) engage in any business activity not related to (i) in the
case of Mortgage Borrower, the ownership and operation of the Property, (ii) in
the case of Operating Company, the leasing and operation of the Property,
(iii) in the case of Borrower, the ownership of the Collateral, and (iv) in the
case of Leasehold Pledgor, the ownership of the limited liability company
interests in Operating Company, (c) transfer, lease or sell, in one transaction
or any combination of transactions, the assets or all or substantially all of
the properties or assets of Borrower except to the extent permitted by the Loan
Documents, (d) modify, amend, waive or terminate its organizational documents or
its qualification and good standing in any jurisdiction, or (e) cause Mortgage
Borrower or Principal to (i) dissolve, wind up or liquidate or take any action,
or omit to take an action, as a result of which Mortgage Borrower or Principal
would be dissolved, wound up or liquidated in whole or in part, or (ii) amend,
modify, waive or terminate the organizational documents of Mortgage Borrower or
Principal, in each case, without obtaining the prior written consent of Lender
or Lender’s designee.
5.2.6    Change In Business. Borrower shall not enter into any line of business
other than the ownership of the Collateral, or make any material change in the
scope or nature of its business objectives, purposes or operations, or undertake
or participate in activities other than the continuance of its present business.
Nothing contained in this Section 5.2.4 is intended to expand the rights of
Borrower contained in Section 5.2.10(b).

- 90 -



--------------------------------------------------------------------------------



5.2.7    Debt Cancellation. Borrower shall not, and shall not permit or cause
Mortgage Borrower, Leasehold Pledgor or Operating Company to, cancel or
otherwise forgive or release any claim or debt (other than termination of Leases
and Operating Lease in accordance herewith or in accordance with the Mortgage
Loan Agreement) owed to Borrower, Mortgage Borrower, Leasehold Pledgor or
Operating Company by any Person, except for adequate consideration and in the
ordinary course of business.
5.2.8    Zoning. Borrower shall not permit Mortgage Borrower or Operating
Company to, initiate or consent to any zoning reclassification of any portion of
the Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of the Property in any manner that is reasonably
likely to result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior written consent of Lender.
5.2.9    No Joint Assessment. Borrower shall not permit Mortgage Borrower to
suffer, permit or initiate the joint assessment of the Property (a) with any
other real property constituting a tax lot separate from the Property, and
(b) which constitutes real property with any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of the Property.
5.2.10    Intentionally Omitted.
5.2.11    ERISA. 13.%2.%3.%4. Neither Borrower nor Leasehold Pledgor shall
engage in, and Borrower and Leasehold Pledgor shall not permit Mortgage Borrower
or Operating Company to engage in, any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
(a)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A)  neither Borrower
nor Leasehold Pledgor is nor maintains an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (B)  neither Borrower nor
Leasehold Pledgor is subject to any state statute regulating investment of, or
fiduciary obligations with respect to governmental plans and (C) one or more of
the following circumstances is true:
(i)    Equity interests in Borrower and Leasehold Pledgor, as applicable, are
publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

- 91 -



--------------------------------------------------------------------------------



(ii)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower or Leasehold Pledgor, as applicable, are held by “benefit
plan investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2); or
(iii)    Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
5.2.12    Transfers. 14.%2.%3.%4. Borrower acknowledges that Lender has examined
and relied on the experience of Pledgor and their respective stockholders,
general partners, members, principals and (if Pledgor is a trust) beneficial
owners in owning the Collateral in agreeing to make the Loan, and will continue
to rely on Pledgor’s ownership of the Collateral as a means of maintaining the
value of the Collateral as security for repayment of the Debt and the
performance of the Other Obligations. Borrower acknowledges that Lender has a
valid interest in maintaining the value of the Collateral so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Collateral.
(a)    Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or (ii) permit a
Sale or Pledge of an interest in any Restricted Party, other than (A) pursuant
to Leases of space in the Improvements to Tenants in accordance with the
provisions of Section 5.1.20 and (B) Permitted Transfers.
(b)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Collateral, or any part thereof,
or Mortgage Borrower agrees to sell the Property or any part thereof, in each
case, for a price to be paid in installments; (ii) with the exception of the
Operating Lease, an agreement by Mortgage Borrower or Operating Company leasing
all or a substantial part of the Property for other than actual occupancy by a
space Tenant thereunder or a sale, assignment or other transfer of, or the grant
of a security interest in, Mortgage Borrower’s or Operating Company’s respective
right, title and interest in and to any Leases or any Rents; (iii) if a
Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of a managing
member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the Sale or Pledge

- 92 -



--------------------------------------------------------------------------------



of non-managing membership interests or the creation or issuance of new non
managing membership interests; or (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.
(c)    Notwithstanding the provisions of this Section 5.2.10 or any other
provision of this Agreement or the Loan Documents, and provided in each case
that (i) the Mortgage Loan and the Junior Mezzanine Loan shall have been repaid
in full (other than contingent liabilities under the Mortgage Loan Documents and
the Junior Mezzanine Loan Documents) or (ii) Mortgage Lender’s and Junior
Mezzanine Lender’s consent to such Transfer is not required under the Mortgage
Loan Documents or Junior Mezzanine Loan Documents or shall have been obtained,
Lender’s consent shall not be required in connection with (A) one or a series of
Transfers, of not more than forty-nine percent (49%) of the stock, the limited
partnership interests or non-managing membership interests (as the case may be)
in a Restricted Party (including the amendment of the organizational documents
of such Restricted Party solely for the purpose of reflecting such Transfers),
provided, however, no such Transfer shall result in the change of Control in a
Restricted Party, (B) transfers, issuances, conversions and redemptions of
stock, membership interests and partnership interests in any one or more AHT
Corporate Pledge Entities (but excluding pledges other than pledges under the
Existing Corporate Financing) and, following a Qualified Prime Transfer, AHP
Corporate Pledge Entities (but excluding pledges other than pledges under the
AHP Corporate Financing), (C) all transfers of worn out or obsolete furnishings,
fixtures or equipment that are reasonably promptly replaced with property of
equivalent value and functionality in the ordinary course of operation of the
Property, (D) all Transfers (including Permitted Encumbrances) to the extent
expressly permitted under any other provision of this Agreement or the Loan
Documents, (E) Transfers of stock, membership interests or partnership interests
in any one or more AHT Corporate Pledge Entities pursuant to an exercise of
remedies by the lenders (or an administrative agent on behalf of such lenders)
under the Existing Corporate Financing, provided, that, each such lender (and
any such administrative agent) is then an institutional lender, (F) Transfers of
stock, membership interests or partnership interests in any one or more AHP
Corporate Pledge Entities pursuant to an exercise of remedies by the lenders (or
an administrative agent on behalf of such lenders) under the AHP Corporate
Financing, provided that each such lender (and any such administrative agent) is
then an institutional lender, and (G) a Qualified Prime Transfer. Provided,
further, that (I) for so long as the Loan, the Mortgage Loan or the Junior
Mezzanine Loan shall remain outstanding, (x) no pledge or other encumbrance of
any direct interests in Borrower, Mortgage Borrower, Principal, Operating
Company, Leasehold Pledgor or Junior Mezzanine Borrower shall be permitted
(except for liens and encumbrances created by the Loan Documents, the Mortgage
Loan Documents or the Junior Mezzanine Loan Documents, as applicable); and
(y) none of Borrower, Mortgage Borrower, Principal, Operating Company, Leasehold
Pledgor or Junior Mezzanine Borrower shall issue preferred equity that has the
characteristics of mezzanine debt (such as a fixed maturity date, regular
payments of interest, a fixed rate of return and rights of the equity holder to
demand repayment of its investment), and (II) as a condition to each Transfer
described in clause (A) or (E) (as to any such Transfer arising prior to a
Qualified Prime Transfer) above (1) of more than twenty percent (20%) of the
then-outstanding direct or indirect ownership interests in the Person that is
the subject of such Transfer or (2) that would result in a change of Control of
such Person, Lender shall receive not less than thirty (30) days’ prior written
notice of such proposed Transfer. If after giving effect

- 93 -



--------------------------------------------------------------------------------



to any such Transfer described in clause (A), (E) or (F) above, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an Additional Insolvency
Opinion. In addition, and notwithstanding anything to the contrary in this
Section 5.2.10(d), at all times (x) prior to a Qualified Prime Transfer, AHLP
must continue to Control Borrower and Leasehold Pledgor and own, directly or
indirectly, at least a fifty-one percent (51%) direct or indirect legal and
beneficial interest in each of Borrower and Leasehold Pledgor and (y) upon the
occurrence of a Qualified Prime Transfer, and at all times thereafter, AHPLP
must continue to Control Borrower and Leasehold Pledgor and own, directly or
indirectly, at least a fifty-one percent (51%) legal and beneficial interest in
Borrower and Leasehold Pledgor. In addition to and not in limitation of the
foregoing, Lender’s consent shall not be required in connection with a Transfer
of direct or indirect interests in Borrower and Leasehold Pledgor made by Junior
Mezzanine Borrower to secure the Junior Mezzanine Loan in accordance with the
Junior Mezzanine Loan Documents.
(d)    Other than a Qualified Prime Transfer, no Transfer of the Property and
assumption of the Loan shall occur during the period that is sixty (60) days
prior to and sixty (60) days after a Securitization. Otherwise, Lender shall
consent to a one (1) time Transfer of the Property or the legal or beneficial
direct or indirect ownership interests therein or in Borrower and Leasehold
Pledgor (if such Transfer is not made in accordance with Section (d) above) and
an assumption of the entire Loan pursuant to this Section 5.2.10(e), which
consent shall not be unreasonably withheld, conditioned or delayed, provided
that Lender receives sixty (60) days’ prior written notice of such Transfer and
no Event of Default has occurred and is continuing, and further provided that
the following additional requirements are satisfied:
(i)    Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;
(ii)    Borrower shall pay any and all reasonable out-of-pocket costs incurred
in connection with such Transfer (including, without limitation, Lender’s
counsel fees and disbursements and all recording fees, title insurance premiums
and mortgage and intangible taxes and the fees and expenses of the Approved
Rating Agencies pursuant to clause (x) below);
(iii)    the proposed transferee (the “Transferee”) or Transferee’s Principals
must have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;
(iv)    Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity reasonably acceptable to
Lender;
(v)    Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been the subject of any Bankruptcy Action within seven
(7) years prior to the date of

- 94 -



--------------------------------------------------------------------------------



the proposed Transfer (other than an involuntary Bankruptcy Action that was not
consented to by such Person and was discharged or dismissed within ninety (90)
days of the date such Bankruptcy Action was filed);
(vi)    with respect to a Transfer of the Property, Transferee shall assume all
of the obligations of Mortgage Borrower and Operating Company, as applicable,
under the Mortgage Loan Documents in a manner satisfactory to Lender in all
respects, including, without limitation, by entering into an assumption
agreement in form and substance satisfactory to Lender;
(vii)    there shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or any Related Entities
which, in each case, is not reasonably acceptable to Lender;
(viii)    Transferee, Transferee’s Principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
(ix)    with respect to any Transfer of the Property, Transferee must be able to
satisfy all representations and covenants in Sections 4.1.30 and 4.1.40 as
Transferee, and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.35, 5.1.23 and 5.2.9 of
this Agreement, no Default or Event of Default shall otherwise occur as a result
of such Transfer, and Transferee shall deliver (A) all organizational
documentation reasonably requested by Lender, which shall be reasonably
satisfactory to Lender and, following a Securitization, satisfactory to the
Approved Rating Agencies and (B) all certificates, agreements and legal opinions
reasonably required by Lender;
(x)    if required by Lender, Transferee shall be approved by the Approved
Rating Agencies, which approval, if required by Lender, shall take the form of a
Rating Agency Confirmation with respect to such assumption or Transfer;
(xi)    prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity executed
by Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender and delivered an Additional Insolvency Opinion
covering the replacement guarantor;
(xii)    Borrower shall deliver, at its sole cost and expense, a new UCC Title
Insurance Policy or, if reasonably acceptable to Lender, an endorsement to the
existing UCC Title Insurance Policy, insuring Lender’s valid first lien on the
Collateral and naming the Transferee as owner of the Collateral, which new
policy or endorsement shall insure that, as of the date of the recording of the
assumption agreement, the Collateral shall not be subject to any additional
exceptions or liens other than those contained in the relevant UCC Title
Insurance Policy issued on the date hereof and the Permitted Encumbrances
relating thereto;

- 95 -



--------------------------------------------------------------------------------



(xiii)    the Property shall be managed by Manager or a Qualified Manager
pursuant to the Management Agreement or a Replacement Management Agreement;
(xiv)    Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender (i) an Additional Insolvency Opinion reflecting such Transfer
satisfactory in form and substance to Lender and (ii) such other bankruptcy
related opinions as shall be requested by Lender, including an opinion that no
fraudulent conveyance or preference results from the transfer of the Property
and the assumption by the Mezzanine Entities of the obligations of Borrower of
the Loan Documents;
(xv)    the Junior Mezzanine Loan shall have been repaid in full (other than
contingent liabilities under the Junior Mezzanine Loan Documents) or Junior
Mezzanine Lender shall have consented in writing to such Transfer, or the Junior
Mezzanine Loans shall be assumed by Transferee or its Affiliates in accordance
with the terms and conditions contained in the Junior Mezzanine Loan Documents;
(xvi)    all of the entities which own interests in the Transferee similar to
the interests in Mortgage Borrower owned by Borrower (collectively, the
“Mezzanine Entities”) (i) shall assume the Loan and all the agreements of
Borrower under the Loan Documents (and without limiting the foregoing, all of
the ownership interests in the Transferee, as applicable, all payments thereon
and all proceeds thereof shall be pledged to Lender on terms no less favorable
than the pledge of the Collateral under the Pledge Agreement), which shall be
evidenced by new loan documents substantially similar (in form and substance) to
the Loan Documents and otherwise reasonably acceptable to Lender in order to
properly reflect the new ownership structure and the pledge of the interests
thereunder, (ii) shall each be a bankruptcy-remote Special Purpose Entity, and
(iii) shall otherwise have a legal, financial and ownership structure that is
(A) substantially the same as Borrower, or (B) at least as favorable to Lender,
as determined by Lender in its reasonable discretion, as the legal, financial
and ownership structure of Borrower;
(xvii)    Lender shall have approved the Transferee’s owners title insurance
policy with respect to the Property, subject only to the Permitted Encumbrances;
and
(xviii)    such Transfer has been approved under the Mortgage Loan Documents by
Mortgage Lender and all conditions set forth in the Mortgage Loan Documents
relating thereto have been satisfied as determined by Lender in its reasonable
discretion and as if each reference therein to “Lender” were to mean Lender and
not Mortgage Lender.
Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Pledge Agreement
and the other Loan Documents accruing after such Transfer. The foregoing release
shall be effective upon the date of such Transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.
(e)    Upon a Qualified Prime Transfer (and satisfaction of all conditions
precedent set forth in such definition), AHPLP shall join the Guaranty, the
Environmental Indemnity and any

- 96 -



--------------------------------------------------------------------------------



Completion Guaranty as a joint and several “Guarantor” and “Indemnitor”
thereunder, respectively, and become a Guarantor under this Agreement unless, if
at the time of the Qualified Prime Transfer, the net worth of AHP is equal to at
least seventy-five percent (75%) of the net worth of AHP as set forth in the
Form 10 as reasonably determined by Lender based on the financial statements and
other financial information reasonably requested by Lender, which financial
statements and other financial information shall be certified by AHP as true,
complete and correct, and AHLP shall be released from all obligations under the
Guaranty and Environmental Indemnity arising from and after the date of the
Qualified Prime Transfer.
(f)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in breach of this Agreement. This
provision shall apply to every Transfer in breach of this Agreement, regardless
of whether voluntary or not, or whether or not Lender has consented to any
previous Transfer.
5.2.13    Operating Lease.
(a)    Except as provided in Section 5.1.24 of this Agreement, Borrower shall
not permit Mortgage Borrower or Operating Company to, as applicable (i) breach
any material covenants, agreements and obligations required to be performed and
observed by Mortgage Borrower or Operating Company under the Operating Lease,
(ii) enter into an assignment or sublease of Operating Company’s interest in the
Operating Lease without Lender’s prior written consent, (iii) surrender,
terminate, cancel, amend or modify in any material respect the Operating Lease,
(iv) reduce or consent to the reduction of the term of (or permit the reduction
or consent to the reduction) the Operating Lease; (v) increase or consent to the
increase of the amount of any rent, fees or other charges payable under the
Operating Lease or permit Operating Company to accrue rent under the Operating
Lease; or (vi) otherwise modify, change, supplement, alter or amend, or waive or
release any of its rights and remedies under, the Operating Lease in any
material respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not permit Mortgage Borrower or Operating Company to,
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under the Operating Lease without the prior written consent of
Lender, which consent may be granted, conditioned or withheld in Lender’s sole
discretion.
(c)    Notwithstanding anything contained to the contrary in
subsection (a)(iii), Mortgage Borrower shall be entitled to terminate or modify
the Operating Lease upon satisfaction of the conditions and in accordance with
the terms of Section 5.2.11 of the Mortgage Loan Agreement.
(d)    Any Borrower request for Lender’s consent under subclauses (iii) through
(v) of clause (a) above shall be subject to the Deemed Approval Standard.
5.2.14    Submerged Land Lease. Without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, Borrower
shall not cause or permit Mortgage Borrower to (a) surrender, terminate or
cancel the Submerged Land Lease;

- 97 -



--------------------------------------------------------------------------------



(b) reduce or consent to the reduction of the term of the Submerged Land Lease;
(c) increase or consent to any increase of the amount of any charges under the
Submerged Land Lease; (d) modify, change, supplement, alter or amend the
Submerged Land Lease or waive or release in any material respect any of Mortgage
Borrower’s rights and remedies under the Submerged Land Lease; or (e) grant its
consent or approval as may be requested in connection with the terms and
provisions of the Submerged Land Lease with respect to any material matter
except as may be required thereunder.
5.2.15    Material Agreements. Borrower shall not and shall cause Mortgage
Borrower, Leasehold Pledgor and Operating Company to not, without Lender’s prior
written consent, which approval shall be subject to the Deemed Approval
Standard: (i) enter into (except for Material Agreements in effect on the
Closing Date), surrender or terminate any Material Agreement to which it is a
party (unless (A) the other party thereto is in default and the termination of
such agreement would be commercially reasonable or (B) such termination is
effectuated in the ordinary course of the business of Mortgage Borrower,
Leasehold Pledgor or Operating Company and in compliance with the terms of such
Material Agreement and, to the extent that the services provided pursuant to
such Material Agreement continue to be required in Mortgage Borrower’s
reasonable opinion with respect to the Property, Mortgage Borrower or Operating
Company shall enter into a contract with a replacement service provider in
accordance with the terms of this Section 5.2.13), (ii) increase or consent to
the material increase of the amount of any charges under any Material Agreement
to which it is a party, except as provided therein or on an arm’s-length basis
and commercially reasonable terms; or (iii) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under any Material Agreement to which it is a party in any material respect,
except on an arm’s-length basis and commercially reasonable terms.
5.2.16    Limitation on Securities Issuances. None of Borrower, Mortgage
Borrower, Principal or Junior Mezzanine Borrower shall issue any limited
liability company interests, partnership interests, capital stock interests or
other securities other than those that have been issued as of the date hereof,
except as may be expressly required pursuant to the terms of Section 9.1.1(c) or
9.1.3 of the Mortgage Loan Agreement.
5.2.17    Limitations on Distributions. No provision of the Loan Documents
shall, or shall be deemed to, restrict or prohibit any distributions from
Mortgage Borrower, Principal or Borrower to any constituent owner.
Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, Borrower shall not make any distributions to
Junior Mezzanine  Borrower.
5.2.18    Other Limitations. Except as otherwise expressly permitted herein,
prior to the payment in full of the Debt, neither Borrower nor any of its
Affiliates shall, without the prior written consent of Lender (which may be
furnished or withheld at its sole and absolute discretion), give its consent or
approval to any of the following actions or items:
(a)    except as permitted by Lender herein (i) any prepayment in full of the
Mortgage Loan unless the Loan is prepaid in full concurrently therewith, or
(ii) except as expressly set forth Section 5.2.10 herein, any Transfer of the
Property or any portion thereof;

- 98 -



--------------------------------------------------------------------------------



(b)    creating, incurring, assuming or suffering to exist any additional Liens
on any portion of the Property except for Permitted Encumbrances and rights of
contest expressly permitted by the Mortgage Loan Agreement and this Agreement;
(c)    except as may be expressly required pursuant to the terms of the Mortgage
Loan Agreement, any modification, amendment, consolidation, spread, restatement,
waiver or termination of any of the Mortgage Loan Documents (other than a
termination that is effected pursuant to the provisions of the Mortgage Loan
Documents and does not otherwise violate the terms of this Agreement or the
other Loan Documents);
(d)    the distribution to the partners, members or shareholders of Mortgage
Borrower of property other than cash;
(e)    except (i) as set forth in an Approved Annual Budget, (ii) as permitted
under the Mortgage Loan Documents or (iii) in connection with alterations
performed subject to and in accordance with Section 5.1.21 of this Agreement,
any (A) improvement, renovation or refurbishment of all or any part of the
Property to a materially higher standard or level than that of comparable
properties in the same market segment and in the same geographical area as the
Property, (B) removal, demolition or material alteration of the Improvements or
Equipment on the Property or (C) material increase in the square footage or
gross leasable area of the Improvements on the Property if a material portion of
any of the expenses in connection therewith are paid or incurred by Mortgage
Borrower; or
(f)    except as otherwise expressly permitted herein or pursuant to the
Mortgage Loan Agreement, any material change in the method of conduct of the
business of Mortgage Borrower or Borrower that would reasonably be expected to
have a Material Adverse Effect on Mortgage Borrower’s or Borrower’s ability to
perform its obligations under the Mortgage Loan Documents or Loan Documents, as
applicable, and/or on the use, operation or value of the Property, such consent
to be given in the sole discretion of the Lender.
5.2.19    Contractual Obligations. Other than the Loan Documents, the Borrower
Operating Agreement, the Mortgage Borrower Company Agreement and the Principal
Company Agreement, neither Borrower nor any of its assets shall be subject to
any Contractual Obligations, and Borrower shall not enter into any agreement,
instrument or undertaking by which it or its assets are bound, except for such
liabilities, not material in the aggregate, that are incidental to its
activities as a limited partner, member or shareholder, as applicable, of
Mortgage Borrower or Principal.
5.2.20    Refinancing. Borrower shall not consent to or permit a refinancing of
the Mortgage Loan (other than in connection with the simultaneous payoff or
refinancing of the Loan, in its entirety and in accordance with the terms and
provisions of the Loan Documents and the Mortgage Loan Documents, respectively),
unless it obtains the prior consent of Lender, which consent may be given or
withheld by Lender in its sole discretion.
5.2.21    Bankruptcy Related Covenants.

- 99 -



--------------------------------------------------------------------------------



(a)    To the extent permitted by applicable Legal Requirements, Borrower shall
not, and shall not cause Mortgage Borrower, Principal, Operating Company or
Leasehold Pledgor to, seek or consent to substantive consolidation of any of the
foregoing into the bankrupt estate of any guarantor or indemnitor with respect
to the Loan, including, without limitation, Guarantor, in connection with a case
or proceeding under the Bankruptcy Code or under the Bankruptcy Code involving
any guarantor or indemnitor with respect to the Loan, including, without
limitation, Guarantor.
(b)    To the extent permitted by applicable Legal Requirements, Borrower shall
not, and shall not cause Mortgage Borrower to cause or permit Operating Company,
Leasehold Pledgor, Junior Mezzanine Borrower, any other Restricted Party, any
guarantor or indemnitor with respect to the Loan, including, without limitation,
Guarantor, or any Affiliate of the foregoing to, contest, oppose or object to
any motion made by Lender to obtain relief from the automatic stay or seek to
reinstate the automatic stay in connection with a case or proceeding under the
Bankruptcy Code or under any other federal, state or foreign insolvency law
involving any guarantor or indemnitor with respect to the Loan, including,
without limitation, Guarantor.
(c)    To the extent permitted by applicable Legal Requirements, Borrower shall
not, and shall not cause Mortgage Borrower to cause or permit Operating Company,
Leasehold Pledgor, Junior Mezzanine Borrower, any other Restricted Party, any
guarantor or indemnitor with respect to the Loan, including, without limitation,
Guarantor, or any Affiliate of the foregoing to, provide, originate, acquire an
interest in or solicit (in writing) or accept from any guarantor or indemnitor
with respect to the Loan, including, without limitation, Guarantor, or any
Affiliate of any guarantor or indemnitor with respect to the Loan, including,
without limitation, Guarantor, or any other Restricted Party, any
debtor-in-possession financing on behalf of any guarantor or indemnitor with
respect to the Loan, including, without limitation, Guarantor, in the event that
any guarantor or indemnitor with respect to the Loan, including, without
limitation, Guarantor is the subject of a case or proceeding under the
Bankruptcy Code or under federal, state or foreign insolvency law involving any
guarantor or indemnitor with respect to the Loan, including, without limitation,
Guarantor.
ARTICLE VI    – INSURANCE; CASUALTY; CONDEMNATION;
Section 6.1    Insurance. 15.%2.%3.%4. Borrower shall cause Mortgage Borrower to
maintain, or cause to be maintained, at all times during the term of the Loan
the insurance required under Section 6.1 of the Mortgage Loan Agreement,
including, without limitation, meeting all insurer requirements thereunder. In
addition, Borrower shall cause Lender and Borrower to each be named as an
additional insured under the insurance policies described in Section 6.1(a)(v),
(vii) and (viii) of the Mortgage Loan Agreement. In addition, Borrower shall
cause Lender to be named as a loss payee together with Mortgage Lender, as their
interest may appear but subject to the terms of the Intercreditor Agreement,
under the insurance policies required under Sections 6.1(a)(i), (ii), (iii),
(iv), (ix) and (x) of the Mortgage Loan Agreement. Borrower shall give written
notice to Lender if the policy has not been renewed thirty (30) days prior to
its expiration. Borrower shall provide Lender with evidence of all such
insurance required hereunder simultaneously with Mortgage Borrower’s provision
of such evidence to Mortgage Lender.

- 100 -



--------------------------------------------------------------------------------



(d)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate (but no more coverage than is required under the Mortgage Loan
Agreement) after ten (10) days’ notice to Borrower if prior to the date upon
which any such coverage will lapse or at any time Lender deems necessary
(regardless of prior notice to Borrower) to avoid the lapse of any such
coverage. All premiums incurred by Lender in connection with such action or in
obtaining such insurance and keeping it in effect shall be paid by Borrower to
Lender upon demand and, until paid, shall be secured by the Collateral and shall
bear interest at the Default Rate.
Section 6.2    Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such Casualty (if the damage caused thereby exceeds the
Threshold Amount) to Lender and shall cause Mortgage Borrower or Operating
Company, as applicable, to promptly commence and diligently prosecute to
completion the repair and restoration of such as nearly as possible to the
condition the Property was in immediately prior to such Casualty (with such
alterations as may be approved pursuant to the Mortgage Loan Agreement) and
otherwise in accordance with Section 6.4 of the Mortgage Loan Agreement.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance.
Section 6.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall cause Mortgage Borrower or Operating Company, as
applicable, from time to time deliver to Lender all instruments requested by it
to permit such participation. Borrower shall cause Mortgage Borrower or
Operating Company, as applicable, at its expense, to diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Net Liquidation Proceeds After Debt Service shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Net Liquidation Proceeds After Debt Service by the condemning
authority but shall be entitled to receive out of the Net Liquidation Proceeds
After Debt Service at the rate or rates provided herein or in the Note. If the
Property or any portion thereof is taken by a condemning authority, Borrower
shall cause Mortgage Borrower or Operating Company, as applicable, to promptly
commence and diligently prosecute the Restoration of the Property pursuant to
Section 6.4 of the Mortgage Loan Agreement and otherwise comply with the
provisions of Section 6.4 of the Mortgage Loan Agreement.
Section 6.4    Restoration. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered

- 101 -



--------------------------------------------------------------------------------



to Mortgage Lender or Operating Company, as applicable, under Section 6.4 of the
Mortgage Loan Agreement and to otherwise comply in all respects with Section 6.4
of the Mortgage Loan Agreement in connection with a restoration of the Property
after a Casualty or Condemnation.
ARTICLE VII    – RESERVE FUNDS
Section 7.1    Required Repairs. Borrower shall, or shall cause Mortgage
Borrower, to perform the Required Repairs, in accordance with all of the terms
and conditions set forth in Section 7.1 of the Mortgage Loan Agreement.
Section 7.2    Tax and Insurance Escrow Fund. 16.%2.%3.%4.  Borrower shall cause
Mortgage Borrower to comply with all the terms and conditions set forth in
Section 7.2 of the Mortgage Loan Agreement.
(i)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Tax and Insurance Escrow Fund pursuant to the terms of
Section 7.2 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to establish and maintain a reserve account
that would operate in the same manner as the Tax and Insurance Escrow Fund
pursuant to Section 7.2 of the Mortgage Loan Agreement, and (B) the provisions
of Section 7.2 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference.
Section 7.3    Replacements and Replacement Reserve Fund.
(g)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 7.3 of the Mortgage Loan Agreement.
(h)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents, (i) Mortgage Borrower is
required to maintain the Replacement Reserve Account pursuant to the terms of
Section 7.3 of the Mortgage Loan Agreement, but Mortgage Lender waives such
requirement, or (ii) the Mortgage Loan has been repaid in full, (A) Lender shall
have the right to require Borrower to establish and maintain a reserve account
that would operate in the same manner as the Replacement Reserve Account
pursuant to Section 7.3 of the Mortgage Loan Agreement, and (B) the provisions
of Section 7.3 of the Mortgage Loan Agreement and all related definitions shall
be incorporated herein by reference.
Section 7.4    Intentionally Omitted.
Section 7.5    Excess Cash Flow Reserve Fund.
(a)    Borrower shall cause Mortgage Borrower to comply with all the terms and
conditions set forth in Section 7.5 of the Mortgage Loan Agreement.
(b)    In the event that, prior to the payment and performance in full of all
obligations of Borrower under the Loan Documents (i) Mortgage Borrower is
required to maintain the Excess Cash Flow Reserve Account pursuant to the terms
of Section 7.5 of the Mortgage Loan

- 102 -



--------------------------------------------------------------------------------



Agreement, but Mortgage Lender waives such requirement, or (ii) the Mortgage
Loan has been repaid in full, (A) Lender shall have the right to require
Borrower to establish and maintain a reserve account that would operate in the
same manner as the Excess Cash Flow Reserve Account pursuant to Section 7.5 of
the Mortgage Loan Agreement, and (B) the provisions of Section 7.5 of the
Mortgage Loan Agreement and all related definitions shall be incorporated herein
by reference.
Section 7.6    Mezzanine Reserve Funds, Generally. 17.%2.%3.%4. Borrower grants
to Lender a first-priority perfected security interest in each of the Mezzanine
Reserve Funds and any and all monies now or hereafter deposited in each of the
Mezzanine Reserve Funds as additional security for payment of the Debt. Until
expended or applied in accordance herewith, the Mezzanine Reserve Funds shall
constitute additional security for the Debt.
(a)    During the continuance of an Event of Default or a Cash Sweep Period that
has been caused by the occurrence of any Bankruptcy Action of Manager described
in Section 2.6.2(c) of the Mortgage Loan Agreement, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Mezzanine Reserve Funds to the payment of the Debt
in any order in its sole discretion in accordance with the Cash Management
Agreement.
(b)    The Mezzanine Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender. The Mezzanine Reserve Funds shall
be held in an Eligible Account in Permitted Investments as directed by Lender or
Lender’s Servicer. Unless expressly provided for in this Article VII, all
interest on each of the Mezzanine Reserve Funds shall not be added to or become
a part thereof and shall be the sole property of and shall be paid to Lender.
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest earned on the Mezzanine Reserve Funds
credited or paid to Borrower.
(c)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Mezzanine
Reserve Fund or the monies deposited therein or permit any lien or encumbrance
to attach thereto, or any levy to be made thereon, or any UCC-1 Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto.
(d)    Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Mezzanine Reserve Funds. Borrower shall
indemnify Lender and Servicer and hold Lender and Servicer harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Mezzanine Reserve Funds or the performance of the obligations for which
the Mezzanine Reserve Funds were established. Borrower shall assign to Lender
all rights and claims Borrower may have against all persons or entities
supplying labor, materials or other services which are to be paid from or
secured by the Mezzanine Reserve Funds; provided, however, that Lender may not
pursue any such right or claim unless an Event of Default has occurred and
remains uncured.
(e)    Intentionally omitted.

- 103 -



--------------------------------------------------------------------------------



(f)    Any amount remaining in the Mezzanine Reserve Funds after the Debt has
been paid in full shall be returned (i) if any portion of the Junior Mezzanine
Loan Debt (other than any contingent liabilities under the Junior Mezzanine Loan
Documents) is then outstanding, to Junior Mezzanine Lender, or (ii) if no
portion of the Junior Mezzanine Loan Debt (other than any contingent liabilities
under the Junior Mezzanine Loan Documents) is then outstanding, to Borrower.
Section 7.7    Transfer of Funds In Mortgage Reserve Accounts. If Mortgage
Lender waives any Reserve Funds or other reserves or escrow accounts required in
accordance with the terms of the Mortgage Loan Agreement, which reserves or
escrow accounts are also required in accordance with the terms of this
Article VII, or if the Mortgage Loan is refinanced or paid off in full (without
a prepayment of the Loan) and Reserve Funds in respect of which Mezzanine
Reserve Funds are required hereunder are not required under the new mortgage
loan, if any, then Borrower shall cause any amounts that would have been
deposited into any Reserve Funds or other reserves or escrow accounts in
accordance with the terms of the Mortgage Loan Agreement to be transferred to
and deposited with Lender in accordance with the terms of this Article VII (and
Borrower shall enter into a cash management agreement and lockbox agreement for
the benefit of Lender substantially similar to the arrangement entered into at
the time of the closing of the Mortgage Loan).
ARTICLE VIII    – DEFAULTS
Section 8.1    Event of Default. 18.%2.%3.%4. Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
(iv)    subject to Section 2.6.3 hereof, if any portion of the Debt is not paid
when due;
(v)    subject to Section 5.1.2 hereof, if any of the Taxes or Other Charges are
not paid prior to the date on which any fees, interest or other penalties or
charges shall become due in respect of such unpaid amounts;
(vi)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;
(vii)    if Pledgor Transfers or otherwise encumbers, or causes or permits
Mortgage Borrower or Operating Company to Transfer or otherwise encumber, any
portion of the Property or the Collateral without Lender’s prior written consent
in violation of the provisions of this Agreement, Article 6 of the Mortgage, the
Pledge Agreement or any other Loan Document (subject in all events to provisions
of this Agreement and the other Loan Documents regarding permitted contests of
Liens);
(viii)    if any representation or warranty made by Pledgor herein (including
any representation or warranty of Mortgage Borrower that is incorporated herein
by reference pursuant to Section 4.1.21 hereof and made by Borrower hereunder)
or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document now or hereafter furnished
to Lender in connection with the Loan shall have

- 104 -



--------------------------------------------------------------------------------



been false or misleading in any material respect as of the date the
representation or warranty was made; provided, however, that if such
representation or warranty which was false or misleading in any material respect
is, by its nature, curable and is not reasonably likely to have a material
adverse effect on Borrower, Leasehold Pledgor, Mortgage Borrower, Operating
Company, the Property, the Collateral, Lender (including, without limitation,
Lender’s security interest in the Collateral) or the Loan and such
representation or warranty was not, to the knowledge of Pledgor or any of its
Affiliates (including, without limitation, any Affiliated Manager), false or
misleading in any material respect when made, then the same shall not constitute
an Event of Default unless Borrower has not cured the same within five (5)
Business Days after receipt by Borrower of notice from Lender of such breach;
(ix)    if Pledgor, Mortgage Borrower, Operating Company or Principal shall make
an assignment for the benefit of creditors;
(x)    if a receiver, liquidator or trustee shall be appointed for Pledgor,
Mortgage Borrower, Operating Company or Principal or if Pledgor, Mortgage
Borrower, Operating Company or Principal shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Pledgor, Mortgage
Borrower, Operating Company or Principal, or if any proceeding for the
dissolution or liquidation of Pledgor, Mortgage Borrower, Operating Company or
Principal shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Pledgor, Mortgage Borrower, Operating Company or Principal upon the same not
being discharged, stayed or dismissed within ninety (90) days;
(xi)    if Pledgor attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(xii)    if Guarantor or any guarantor or indemnitor under any guaranty or
indemnity issued in connection with the Loan shall make an assignment for the
benefit of creditors or if a receiver, liquidator or trustee shall be appointed
for Guarantor or any guarantor or indemnitor under any guarantee or indemnity
issued in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

- 105 -



--------------------------------------------------------------------------------



(xiii)    if Borrower breaches any covenant contained in (i) Section 4.1.30
hereof, provided, that, if such breach occurs and, in the event that no
Bankruptcy Action shall have been filed with respect to the Person in respect of
which such breach occurred prior to the time that Lender becomes aware of the
breach, continues beyond a cure period ending on the earlier of (A) five (5)
Business Days after Borrower’s receipt of notice thereof from Lender and (B) the
filing of any such Bankruptcy Action, and (other than after the filing of any
such Bankruptcy Action) Borrower fails to deliver to Lender, within five (5)
Business Days after a request therefor from Lender, an Additional Insolvency
Opinion to the effect that such breach shall not impair, negate or adversely
change the opinions rendered in the Insolvency Opinion, or (ii) any negative
covenant contained in Section 5.2 hereof or Section 4 of the Pledge Agreement
(subject in all events to provisions of this Agreement and the other Loan
Documents regarding permitted contests of Liens);
(xiv)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
(xv)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;
(xvi)    if (A) a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default causes Manager to terminate or cancel
such Management Agreement (or such Replacement Management Agreement) and a
Replacement Management Agreement is not entered into promptly thereafter but in
no event later than sixty (60) days after such termination, or (B) any
Bankruptcy Action of Manager occurs and such occurrence is reasonably likely (as
determined by Lender in its sole discretion) to have a Material Adverse Effect;
provided, further, however, it shall be at Lender’s option to determine whether
an occurrence described in this subclause (B) shall be an Event of Default;
(provided, further, however, that, no Event of Default shall be deemed to have
occurred solely as a result of a Bankruptcy Action with respect to Manager if
(i) such Bankruptcy Action is involuntary and none of Mortgage Borrower,
Borrower, any Affiliated Manager nor any affiliate of Mortgage Borrower,
Borrower or any Affiliated Manager has colluded with or assisted in such
involuntary filing, and (ii) within sixty (60) days of the date such Bankruptcy
Action occurs (A) such Bankruptcy Action is discharged or dismissed, or (B)
Mortgage Borrower replaces such Manager with a Qualified Manager pursuant to a
Replacement Management Agreement);
(xvii)    if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;

- 106 -



--------------------------------------------------------------------------------



(xviii)    Borrower shall fail to obtain and/or maintain the Senior Mezzanine
Interest Rate Cap Agreement or Replacement Interest Rate Cap Agreement, as
applicable, as required pursuant to Section 2.2.7 hereof;
(xix)    if Pledgor shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or the other Loan Documents not
specified in subsections (i) to (xv) above, for ten (10) days after notice to
Borrower from Lender, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and provided further that Pledgor shall have commenced to cure
such Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Pledgor in the exercise of
due diligence to cure such Default, such additional period not to exceed ninety
(90) days;
(xx)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower,
Pledgor, Mortgage Borrower, the Collateral or the Property, or if any other such
event shall occur or condition shall exist, if the effect of such default, event
or condition is to accelerate the maturity of any portion of the Debt or to
permit Lender to accelerate the maturity of all or any portion of the Debt;
(xxi)    if a material default has occurred and continues beyond any applicable
cure period under the Franchise Agreement (if any) if such default causes
Franchisor to terminate or cancel the Franchise Agreement and (A) a Replacement
Franchise Agreement is not entered into promptly thereafter, or (B) Borrower
fails to cause Mortgage Borrower to promptly operate the Property without a
Franchise Agreement in the same manner as the Property was operated on the
Closing Date;
(xxii)    if Borrower, Mortgage Borrower or Operating Company ceases to do
business as a hotel at the Property or terminates such business for any reason
whatsoever (other than temporary cessation in connection with any continuous and
diligent renovation or restoration of the Property following a Casualty or
Condemnation);
(xxiii)    if the Operating Lease shall be surrendered or if the Operating Lease
shall be terminated or canceled for any reason or under any circumstances
whatsoever, except with the consent of Lender; or if any of the terms, covenants
or conditions of the Operating Lease shall in any manner be modified, changed,
supplemented, altered, restated or amended without the consent of Lender except
as may otherwise expressly permitted in this Agreement;
(xxiv)    if Mortgage Borrower shall be in default in any of its material
obligations beyond any applicable notice and cure period under the Submerged
Land Lease; or
(xxv)    if a Mortgage Loan Event of Default shall occur.

- 107 -



--------------------------------------------------------------------------------



(j)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Pledgor and the Collateral, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents and all or any part of the Collateral and may exercise all
the rights and remedies of a secured party under the Uniform Commercial Code, as
adopted and enacted by the State or States where any of the Collateral is
located, against Pledgor, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (vi), (vii) or (viii) above, the Debt and Other Obligations of Borrower
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable, without notice or demand, and Borrower hereby expressly
waives any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
Section 8.2    Remedies. 19.%2.%3.%4. Upon the occurrence of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower and Leasehold Pledgor under this
Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Pledgor or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to all or any of the
Collateral. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing (i) Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Collateral and the
Collateral has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
(i)    With respect to Pledgor and the Collateral, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
the Collateral for the satisfaction of any of the Debt in any preference or
priority, and Lender may seek satisfaction out of the Collateral, or any part
thereof, in its absolute discretion in respect of the Debt. In addition, Lender
shall have the right from time to time to partially foreclose upon the
Collateral in any manner and for any amounts secured by the Pledge Agreement
then due and payable as determined by Lender in its sole discretion including,
without limitation, the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose the
Collateral to recover such delinquent payments or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal

- 108 -



--------------------------------------------------------------------------------



balance of the Loan, Lender may foreclose upon the Collateral to recover so much
of the principal balance of the Loan as Lender may accelerate and such other
sums secured by the Pledge Agreement as Lender may elect. Notwithstanding one or
more partial foreclosures, the Collateral shall remain subject to the Pledge
Agreement and the other Loan Documents to secure payment of sums secured by the
Pledge Agreement and the other Loan Documents and not previously recovered.
(j)    Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints (and shall cause Leasehold Pledgor so to appoint) Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying (and shall cause Leasehold Pledgor so to ratify) all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower and Leasehold Pledgor by Lender of Lender’s
intent to exercise its rights under such power. Borrower shall be obligated to
pay any costs or expenses incurred in connection with the preparation,
execution, recording or filing of the Severed Loan Documents and the Severed
Loan Documents shall not contain any representations, warranties or covenants
not contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.
(k)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.
(l)    Any amounts recovered from the Collateral after and during the
continuance of an Event of Default may be applied by Lender toward the payment
of any interest and/or principal of the Loan and/or any other amounts due under
the Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.
Section 8.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Pledgor pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

- 109 -



--------------------------------------------------------------------------------



Section 8.4    Right to Cure Defaults. During the continuation of an Event of
Default, Lender may, but without any obligation to do so and without notice to
or demand on Borrower and/or Leasehold Pledgor and without releasing Borrower
and/or Leasehold Pledgor from any obligation hereunder or being deemed to have
cured any Event of Default hereunder, make, do or perform any obligation of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary. Subject to the rights of Mortgage Lender, if any, Lender is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Property for
such purposes, and the cost and expense thereof (including reasonable attorneys’
fees to the extent permitted by law), with interest as provided in this Section
8.4, shall constitute a portion of the Debt and shall be due and payable to
Lender upon demand. All such costs and expenses incurred by Lender in remedying
such Event of Default or such failed payment or act or in appearing in,
defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after such cost or expense was incurred until the
date of payment to Lender. Upon the occurrence and during the continuance of a
Mortgage Loan Event of Loan Default, Lender may, but without any obligation to
do so and without notice to or demand on Borrower, Leasehold Pledgor, Mortgage
Borrower, or Operating Company and without releasing Borrower or Leasehold
Pledgor from any obligation under the Loan Documents or being deemed to have
cured any Mortgage Loan Event of Default, make, do or perform any obligation of
Mortgage Borrower or Operating Company under the Mortgage Loan Documents in such
manner and to such extent as Lender may deem necessary. All such costs and
expenses incurred by Lender in remedying such Mortgage Loan Event of Default or
such failed payment or act shall bear interest at the Default Rate, for the
period after such cost or expense was incurred to the date of payment to Lender.
All such costs and expenses incurred by Lender together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Debt and be secured by the liens, claims and security interests provided to
Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefor.
ARTICLE IX    – SPECIAL PROVISIONS
Section 9.1    Securitization.
9.1.2    Sale of Notes and Securitization. 20.%2.%3.%4. Borrower acknowledges
and agrees that Lender may sell all or any portion of the Loan and the Loan
Documents, or issue one or more participations therein, or consummate one or
more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”).
(c)    At the written request of Lender, and to the extent not already required
to be provided by or on behalf of Borrower under this Agreement, Borrower shall
use reasonable efforts, at no cost, expense or liability to Borrower, to
provide, cause Mortgage Borrower or Operating Company to provide or otherwise
cause to be provided, information not in the possession of Lender or which may
be reasonably required by Lender or take other actions reasonably required by
Lender, in each case in order to satisfy the market standards to which Lender
customarily adheres or which

- 110 -



--------------------------------------------------------------------------------



may be reasonably required by prospective investors and/or the Rating Agencies
in connection with any such Securitization. Lender shall have the right to
provide to prospective investors and the Rating Agencies any information in its
possession, including, without limitation, financial statements relating to
Borrower, Mortgage Borrower, Principal, Leasehold Pledgor, Operating Company,
Manager, Guarantor, if any, the Collateral, the Property and any Tenant of the
Improvements. Borrower acknowledges that certain information regarding the Loan
and the parties thereto and the Property may be included in a private placement
memorandum, prospectus or other disclosure documents. Borrower agrees that each
of Borrower, Mortgage Borrower, Leasehold Pledgor, Principal, Operating Company,
Guarantor and any Manager that is an Affiliated Manager and their respective
officers and representatives, shall, at Lender’s request, at Lender’s sole cost
and expense, reasonably cooperate with Lender’s efforts to arrange for a
Securitization in accordance with the market standards to which Lender
customarily adheres and/or which may be required by prospective investors and/or
the Rating Agencies in connection with any such Securitization. Borrower,
Mortgage Borrower, Leasehold Pledgor, Operating Company, Principal and Guarantor
agree to review, at Lender’s written request in connection with the
Securitization, the Disclosure Documents as such Disclosure Documents relate to
Borrower, Mortgage Borrower, Leasehold Pledgor, Principal, Operating Company,
Guarantor, the Collateral, the Property and the Loan, including without
limitation, the sections entitled “Risk Factors,” “Special Considerations,”
“Description of the Pledge Agreement,” “Description of the Mezzanine Loan and
Pledged Collateral,” “The Managers,” “The Borrower,” “The Operating Lease” and
“Certain Legal Aspects of the Mezzanine Loan” (or sections similarly titled or
covering similar subject matters) and shall confirm that the factual statements
and representations contained in such sections and such other information in the
Disclosure Documents (to the extent such information relates to, or is based on,
or includes any information regarding the Property, the Collateral, Borrower,
Mortgage Borrower, Leasehold Pledgor, Principal, Operating Company, Guarantor,
Manager and/or the Loan) do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading.
(d)    Borrower agrees to make upon Lender’s written request, at no cost,
liability or expense to Borrower, without limitation, all structural or other
changes to the Loan, the Mortgage Loan and the Junior Mezzanine Loan (including
delivery of one or more new component notes to replace the original Note, the
Mortgage Note or the Junior Mezzanine Note or modify the original Note, the
Mortgage Note or the Junior Mezzanine Note to reflect multiple components of the
Loan, the Mortgage Loan or the Junior Mezzanine Loan and such new notes or
modified note may have different original principal balances, interest rates and
amortization schedules), modifications to any documents evidencing or securing
the Loan, the Mortgage Loan or the Junior Mezzanine Loan, creation of one or
more additional mezzanine loans (including amending Borrower’s organizational
structure to provide for one or more additional mezzanine borrowers), delivery
of opinions of counsel acceptable to the Approved Rating Agencies or potential
investors and addressing such matters as the Approved Rating Agencies or
potential investors may require; provided, however, that in creating such new
notes or modified notes or additional mezzanine notes Borrower shall not be
required to modify (i) the initial aggregate weighted average interest rate
payable under the Note, the Mortgage Note and the Junior Mezzanine Note,
(ii) the stated maturity of the Note, the Mortgage Note and the Junior Mezzanine
Note, (iii) the aggregate amortization of principal of the Note, the Mortgage

- 111 -



--------------------------------------------------------------------------------



Note and the Junior Mezzanine Note, (iv) any other material economic term of the
Loan, the Mortgage Loan or the Junior Mezzanine Loan taken as a whole, (v) the
Loan Documents, the Mortgage Loan Documents or the Junior Mezzanine Loan
Documents so as to decrease the time periods during which Borrower is permitted
to perform its obligations under the Loan Documents, Mortgage Borrower is
permitted to perform its obligations under the Mortgage Loan Documents or Junior
Mezzanine Borrower is permitted to perform its obligations under the Junior
Mezzanine Loan Documents or (vi) the aggregate principal balance then
outstanding under the Loan, the Mortgage Loan or the Junior Mezzanine Loan so as
to increase the same. In connection with the foregoing, Borrower covenants and
agrees to modify in a manner that is not materially adverse to Borrower the Cash
Management Agreement to reflect the newly created components and/or additional
mezzanine loans.
(e)    If requested by Lender, to the extent in the possession or control of
Borrower or any Affiliate thereof or available to any of the same in the
exercise of commercially reasonable efforts, Borrower shall provide Lender,
promptly upon request, with any financial statements, financial, statistical or
operating information or other information as Lender shall determine necessary
or appropriate (including items required (or items that would be required if the
Securitization were offered publicly) pursuant to Regulation AB under the
Securities Act, or the Exchange Act, or any amendment, modification or
replacement thereto) or required by any other legal requirements, in each case,
in connection with any private placement memorandum, prospectus or other
disclosure documents or materials or any filing pursuant to the Exchange Act in
connection with the Securitization or as shall otherwise be reasonably requested
by Lender.
9.1.3    Securitization Costs. Notwithstanding anything in this Agreement to the
contrary, all reasonable third-party costs and expenses incurred by Borrower,
Guarantor and any Manager in connection with Borrower’s complying with requests
made under this Section 9.1 (including, without limitation, the fees and
expenses of the Rating Agencies) shall be paid by Borrower, provided that Lender
shall reimburse Borrower for all reasonable, third-party, out-of-pocket expenses
to the extent the same incurred solely in connection with Borrower’s review of
Covered Disclosure Information exceed Ten Thousand and No/100 Dollars
($10,000.00) in the aggregate (taking into account expenses previously paid by
Mortgage Borrower pursuant to Section 9.1.2 of the Mortgage Loan Agreement).
Section 9.2    Securitization Cooperation. 21.%2.%3.%4. Borrower understands
that certain of the Provided Information may be included in Disclosure Documents
in connection with the Securitization and may also be included in filings with
the Securities and Exchange Commission pursuant to the Securities Act of 1933,
as amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.

- 112 -



--------------------------------------------------------------------------------



(f)    Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.
Section 9.3    Exculpation. 22.%2.%3.%4. Subject to the qualifications below,
Lender shall not enforce the liability and obligation of Pledgor to perform and
observe the obligations contained in the Note, this Agreement, the Pledge
Agreement or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Pledgor, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, or in the Collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Pledgor only to the
extent of Pledgor’s interest in the Collateral given to Lender, and Lender, by
accepting the Note, this Agreement, the Pledge Agreement and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Pledgor in any such action or proceeding under or by reason of
or under or in connection with the Note, this Agreement, the Pledge Agreement or
the other Loan Documents. The provisions of this Section shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Pledgor (if applicable) as a party defendant in any action or suit for
foreclosure and sale under the Pledge Agreement; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) intentionally omitted; or
(f) constitute a prohibition against Lender to seek a deficiency judgment
against Borrower (if applicable) in order to fully realize the security granted
by the Pledge Agreement or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against all of the
Collateral.
(c)    Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including without limitation reasonable
attorneys’ fees and court costs) incurred or suffered by Lender arising out of
or in connection with the following:
(i)    fraud or intentional misrepresentation by Pledgor, Mortgage Borrower,
Operating Company, Principal or Guarantor in connection with the Loan;
(ii)    the gross negligence or willful misconduct of Pledgor, Mortgage
Borrower, Operating Company, Principal or Guarantor;
(iii)    material physical waste of the Property by Pledgor, Mortgage Borrower,
Operating Company, Principal or Guarantor or any Affiliate of any of the
foregoing (including without limitation, Affiliated Manager);
(iv)    the removal or disposal of any portion of the Property by Pledgor,
Mortgage Borrower, Operating Company, Principal or Guarantor or any Affiliate of
any of the

- 113 -



--------------------------------------------------------------------------------



foregoing in violation of the Loan Documents during the continuance of an Event
of Default (including without limitation, Affiliated Manager);
(v)    the misapplication or conversion by Pledgor, Mortgage Borrower, Operating
Company, Principal or Guarantor of (A) any Net Liquidation Proceeds After Debt
Service or Insurance Proceeds paid by reason of any loss, damage or destruction
to the Property, (B) any Awards received in connection with a Condemnation of
all or a portion of the Property, (C) any Rents following an Event of Default,
or (D) any Rents paid more than one month in advance;
(vi)    failure to pay charges for labor or materials or other charges or
judgments that can create Liens on any portion of the Property or Collateral if
there is sufficient cash flow from the Property to pay the same (except to the
extent such failure occurs solely as a result of Lender or Mortgage Lender
applying Rents to the Debt, or holding Rents as additional collateral for the
Loan, during the continuance of an Event of Default or a Cash Sweep Period that
has been caused by a Cash Sweep Event that is the occurrence of any Bankruptcy
Action of Manager described in Section 2.6.2(c) of the Mortgage Loan Agreement,
and such charges or judgments relate to or otherwise arose in respect of work,
matters or other actions that commenced prior to the occurrence of such Event of
Default or Cash Sweep Event);
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Mortgage Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;
(viii)    failure by Pledgor, Mortgage Borrower, Principal or Operating Company
to maintain its status as a Single Purpose Entity or comply with any
representation, warranty or covenant set forth in Section 4.1.30 or 4.1.40
hereof (other than any covenant pursuant to clause (xii) of the definition of
“Special Purpose Entity” set forth in Section 1.1 hereof);
(ix)    Borrower’s failure to obtain and/or maintain the Senior Mezzanine
Interest Rate Cap Agreement or Replacement Interest Rate Cap Agreement, as
applicable, as required pursuant to Section 2.2.7 hereof; or
(x)    any distribution made in violation of Section 5.2.15 hereof.
(d)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (i) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Pledge Agreement or to require that all Collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (ii) the Debt shall be fully recourse to Borrower in the event of
any of the following:

- 114 -



--------------------------------------------------------------------------------



(A)    (1) Pledgor, Mortgage Borrower, Operating Company or Principal filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (2) the filing of an involuntary petition against
Pledgor, Mortgage Borrower, Operating Company or Principal under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law in which
Pledgor, Mortgage Borrower, Operating Company, Principal or Guarantor colludes
with, or otherwise assists such Person, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Pledgor, Mortgage
Borrower, Operating Company or Principal from any Person; (3)  Pledgor, Mortgage
Borrower, Operating Company or Principal filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (4)  Pledgor, Mortgage Borrower, Operating Company
or Principal consenting to or acquiescing in or joining in an application (other
than by Lender) for the appointment of a custodian, receiver, trustee, or
examiner for Pledgor, Mortgage Borrower, Operating Company or Principal or any
portion of the Property or the Collateral; (5) Pledgor, Mortgage Borrower,
Operating Company or Principal making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due; or
(B)    if (1) Pledgor fails to obtain Lender’s prior written consent as required
by this Agreement or in the Pledge Agreement to any Indebtedness or voluntary
Lien encumbering the Collateral that is superior to the Lien of the Pledge
Agreement; (2) Pledgor, Mortgage Borrower, Principal or Operating Company fails
to maintain its status as a Single Purpose Entity or comply with any
representation, warranty or covenant set forth in Section 4.1.30 or 4.1.40
hereof (other than any covenant pursuant to clause (xii) of the definition of
“Special Purpose Entity” set forth in Section 1.1 hereof) and such failure (x)
is cited as a factor in the substantive consolidation of the properties or
assets of Pledgor, Mortgage Borrower, Principal or Operating Company (as the
case may be) with those of any other Person in any action or proceeding under
the Bankruptcy Code or (y) results in the dissolution of Mortgage Borrower, or
(3) Pledgor fails to obtain Lender’s prior written consent to any other Transfer
if and as required by this Agreement or the Pledge Agreement; provided, however,
that a Transfer resulting from the exercise of Lender’s rights under the Loan
Documents, including the delivery of an assignment-in-lieu of foreclosure, or
the consummation of any enforcement action by the holder of the Mortgage Loan or
the Junior Mezzanine Loan, including the delivery of a deed-in-lieu or an
assignment-in-lieu of foreclosure, shall not be a violation of Section 5.2.10 or
Section 4.1.30 which gives rise to personal liability for Borrower or Guarantor
under this Section 9.3.
(e)    Notwithstanding anything contained in this Agreement, the Guaranty or the
other Loan Documents to the contrary, Borrower and Guarantor shall have no
personal liability arise under this Section 9.3 to the extent solely a result of
(i) the exercise of remedies by Lender under the Loan Documents, Mortgage Lender
under the Mortgage Loan Agreement or Junior

- 115 -



--------------------------------------------------------------------------------



Mezzanine Lender under the Junior Mezzanine Loan Documents, or any deed or
assignment in lieu thereof, or (ii) any action or omission of (A) Mortgage
Lender, its agents or a receiver from and after a foreclosure, deed-in-lieu of
foreclosure or appointment of a receiver on all or any portion of the Property
(or any purchaser at foreclosure or any transferee of Mortgage Lender or such
purchaser), (B) Lender, its agents or a receiver from and after a foreclosure,
assignment in lieu of foreclosure or appointment of a receiver on all or any
portion of the Collateral (or any purchaser at foreclosure or any transferee of
Lender or such purchaser) or any Person, one hundred percent (100%) of the
direct or indirect equity interests of which are owned by any of the foregoing
pursuant to any such foreclosure, assignment-in-lieu of foreclosure, or purchase
at foreclosure, unless Lender, such purchaser, such transferee of Lender or its
designee, or such transferee of such purchaser, is a Guarantor Related Party or
(C) Junior Mezzanine Lender, its agents or a receiver from and after a
foreclosure, assignment-in-lieu of foreclosure or appointment of a receiver on
all or any portion of the collateral securing the Junior Mezzanine Loan (or any
purchaser at such foreclosure or any transferee of the Junior Mezzanine Lender
or such purchaser) or any Person, one hundred percent (100%) of the direct or
indirect equity interests of which are owned by any of the foregoing pursuant to
any such foreclosure, assignment-in-lieu of foreclosure, or purchase at
foreclosure, unless such Person, or Junior Mezzanine Lender, such purchaser,
such transferee of Junior Mezzanine Lender, or such transferee of such
purchaser, is a Guarantor Related Party. Notwithstanding anything contained in
this Agreement, the Guaranty or the other Loan Documents to the contrary, the
liabilities of Borrower and Guarantor arising under this Section 9.3 shall be
limited to such liabilities arising or incurred at a time when Borrower or
Leasehold Pledgor are Controlled by (1) AHLP (or following a Qualified Prime
Transfer, AHPLP and/or AHLP, as the case may be) or (2) any Affiliate of AHLP
(or following a Qualified Prime Transfer, AHPLP and/or AHLP, as the case may be)
(each Person described in clause (1) or (2), a “Guarantor Related Party”).
Section 9.4    Matters Concerning Manager. If (a) in the event Manager is an
Affiliated Manager only, (i) Lender accelerates the maturity of all or any
portion of the Debt following the occurrence and continuance of an Event of
Default hereunder, or (ii) a Transfer of direct or indirect interests in
Affiliated Manager occurs, and, after giving effect to such Transfer, Archie
Bennett, Jr. or Monty Bennett (individually or collectively) do not directly or
indirectly own at least fifty-one percent (51%) of Affiliated Manager and
Control Affiliated Manager, (b) a Manager shall become subject to a Bankruptcy
Action (other than an involuntary Bankruptcy Action which is discharged or
dismissed within sixty (60) days after the date such Bankruptcy Action was
filed), or (c) an event of default occurs on the part of Manager under the
Management Agreement after the expiration of all applicable notice and cure
periods thereunder, subject to the rights of Mortgage Lender under Section 9.4
of the Mortgage Loan Agreement, at the request of Lender, Borrower shall, or
shall cause Mortgage Borrower or Operating Company, as applicable, to the extent
permitted by law, to terminate the Management Agreement and replace Manager with
a Qualified Manager pursuant to a Replacement Management Agreement, it being
understood and agreed that the management fee for such Qualified Manager shall
not exceed then prevailing market rates.
Section 9.5    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary

- 116 -



--------------------------------------------------------------------------------



servicer, special servicer, and trustee, together with its agents, nominees or
designees, are collectively referred to as “Servicer”) selected by Lender and
Lender may delegate all or any portion of its responsibilities under this
Agreement and the other Loan Documents to Servicer pursuant to a pooling and
servicing agreement, servicing agreement, special servicing agreement or other
agreement providing for the servicing of one or more mortgage loans
(collectively, the “Servicing Agreement”) between Lender and Servicer. Lender
shall be responsible for any set up fees or any other initial costs relating to
or arising under the Servicing Agreement and for payment of the regular monthly
master servicing fee or trustee fee due to Servicer under the Servicing
Agreement and any fees or expenses required to be borne by, and not reimbursable
to, Servicer. Notwithstanding the foregoing, Borrower shall promptly reimburse
Lender on demand for (a) interest payable on advances made by Servicer with
respect to delinquent debt service payments (to the extent charges are due
pursuant to Section 2.3.4 and interest at the Default Rate actually paid by
Borrower in respect of such payments are insufficient to pay the same) or
expenses paid by Servicer or trustee in respect of the protection and
preservation of the Collateral and (b) all costs and expenses, liquidation fees,
workout fees, special servicing fees, operating advisor fees or any other
similar fees payable by Lender to Servicer: (i) as a result of an Event of
Default under the Loan or the Loan becoming specially serviced, an enforcement,
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” of the Loan Documents or of any
insolvency or bankruptcy proceeding; (ii) any liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees that
are due and payable to Servicer under the Servicing Agreement or the trustee,
which fees may be due and payable under the Servicing Agreement on a periodic or
continuing basis; (iii) the costs of all property inspections and/or appraisals
of the Property (or any updates to any existing inspection or appraisal) that
Servicer or the trustee may be required to obtain (other than the cost of
regular annual inspections required to be borne by Servicer under the Servicing
Agreement); or (iv) any special requests made by Borrower or Guarantor during
the term of the Loan including, without limitation, in connection with a
prepayment, assumption or modification of the Loan.
Section 9.6    Matters Concerning Franchisor. If (i) Franchisor shall become
bankrupt or insolvent or (b) a material default on the part of Franchisor occurs
under the Franchise Agreement giving Mortgage Borrower or Operating Company, as
applicable, the right to terminate the Franchise Agreement, Borrower shall cause
Mortgage Borrower or Operating Company, as applicable, to, at the request of
Lender, subject to the rights of Mortgage Lender under Section 9.6 of the
Mortgage Loan Agreement, terminate the Franchise Agreement and replace the
Franchisor with a Qualified Franchisor pursuant to a Replacement Franchise
Agreement, it being understood and agreed that the franchise fee for such
replacement franchisor shall not exceed then prevailing market rates.
ARTICLE X    – MISCELLANEOUS
Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid,

- 117 -



--------------------------------------------------------------------------------



unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.
Section 10.3    Governing Law. 23.%2.%3.%4. THIS AGREEMENT WAS NEGOTIATED IN THE
STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE COLLATERAL IS LOCATED OR AS OTHERWISE DETERMINED BY APPLICABLE LAW,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

- 118 -



--------------------------------------------------------------------------------



(g)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
Corporation Service Company
80 State Street
Albany, New York 12207-2543
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower or Leasehold Pledgor, as applicable, therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower or
Leasehold Pledgor, shall entitle Borrower or Leasehold Pledgor, as applicable,
to any other or future notice or demand in the same, similar or other
circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or

- 119 -



--------------------------------------------------------------------------------



exercising any right, power, remedy or privilege hereunder, or under the Note or
under any other Loan Document, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):
If to Lender:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Joseph E. Geoghan
Facsimile No.: (212) 834-6029

with a copy to:
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention: Nancy Alto
Facsimile No.: (917) 546-2564

and

Hunton & Williams LLP
200 Park Avenue
New York, New York 10166
Attention: Donald F. Simone, Esq.
Facsimile No.: (212) 656-1203
If to Borrower:
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: David Brooks
Facsimile No.: (972) 490-9605


- 120 -



--------------------------------------------------------------------------------



With a copy to:
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Attention: Cynthia Nelson, Esq.
Facsimile No.: (214) 999-3884

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.
Section 10.7    Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND EACH WAIVE ANY
RESPECTIVE RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF
BORROWER AND LENDER IS HEREBY RESPECTIVELY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND LENDER, AS APPLICABLE.
Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied

- 121 -



--------------------------------------------------------------------------------



shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.
Section 10.11    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.
Section 10.12    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.
Section 10.13    Expenses; Indemnity. Except as otherwise expressly provided in
this Agreement, 24.%2.%3.%4. Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all (i) reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender in connection with (A) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower and
Leasehold Pledgor (including without limitation any opinions requested by Lender
as to any legal matters arising under this Agreement or the other Loan Documents
with respect to the Property or the Collateral); (B) Borrower’s and Leasehold
Pledgor’s ongoing performance of and compliance with Borrower’s and Leasehold
Pledgor’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (C) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (D) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (E) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; and (F) the filing and recording
fees and expenses, title insurance and fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; and (ii) costs

- 122 -



--------------------------------------------------------------------------------



and expenses (including reasonable attorneys’ fees and expenses) incurred by
Lender in connection with (x) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Pledgor, this
Agreement, the other Loan Documents, the Collateral, or any other security given
for the Loan; and (y) enforcing any obligations of or collecting any payments
due from Borrower under this Agreement, the other Loan Documents or with respect
to the Property or the Collateral (including, without limitation, any fees and
expenses incurred by or payable to Servicer or a trustee in connection with the
transfer of the Loan to a special servicer upon Servicer’s anticipation of a
Default or Event of Default, liquidation fees, workout fees, special servicing
fees, operating advisor fees or any other similar fees and interest payable on
advances made by the Servicer with respect to delinquent debt service payments
or expenses of curing Borrower’s defaults under the Loan Documents) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 9.5;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent the same arise by reason of the gross
negligence, illegal acts, fraud or willful misconduct of Lender.
(a)    Borrower shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not an Indemnified Party shall be designated a party thereto), that
may be imposed on, incurred by, or asserted against any Indemnified Party in any
manner relating to or arising out of (i) any breach by Borrower of its
obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents, or (ii) the use or intended use of
the proceeds of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to any
Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.
(b)    Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any consent, approval, waiver or confirmation obtained from such
Rating Agency pursuant to the terms and conditions of this Agreement or any
other Loan Document and Lender shall be entitled to require payment of such fees
and expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.
Section 10.14    Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

- 123 -



--------------------------------------------------------------------------------



Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
25.%2.%3.%4. Borrower and Lender intend that the relationships created hereunder
and under the other Loan Documents be solely that of borrower and lender.
Nothing herein or therein is intended to create a joint venture, partnership,
tenancy in common, or joint tenancy relationship between Borrower or Leasehold
Pledgor, on the one hand, and Lender, on the other hand, nor to grant Lender any
interest in the Collateral other than that of pledgee, beneficiary or lender.
(c)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, JPMorgan Chase Bank, National Association, or any of their
Affiliates shall be subject to the prior written approval of Lender and JPMorgan
Chase Bank, National Association in their sole discretion.
Section 10.18    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
(and shall cause Leasehold Pledgor to waive) all rights to a marshalling of the
assets of Borrower or Leasehold Pledgor, as applicable, Borrower’s and Leasehold
Pledgor’s respective partners and others with interests in Borrower or Leasehold
Pledgor, as applicable, and of the Collateral, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, the administration of estates of decedents, or any
other matters whatsoever to defeat, reduce or affect the right of Lender under
the Loan Documents to a sale of the Collateral for the collection of the Debt
without any prior or different resort for collection or of the right of Lender
to the payment of the Debt out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.

- 124 -



--------------------------------------------------------------------------------



Section 10.19    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
Section 10.21    Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders other than Eastdil Secured (“Broker”) in connection
with the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt. Borrower acknowledges that Lender may be paying Broker, at its sole cost
and expense, a servicing strip in connection with certain of the sub-servicing
activities to be performed by Broker following the closing of the Loan.
Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

- 125 -



--------------------------------------------------------------------------------



Section 10.23    Joint and Several Liability. If Borrower consists of more than
one (1) Person the obligations and liabilities of each Person shall be joint and
several.
Section 10.24    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
(a)    the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower and Leasehold Pledgor at any reasonable times upon
reasonable notice;
(c)    the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year-end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness; and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
or Leasehold Pledgor of any other significant property (other than personal
property required for the day to day operation of the Property).
The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



- 126 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
ASHFORD PIER HOUSE MEZZ A LLC, a Delaware limited liability company
By: /s/ David A. Brooks            
Name: David A. Brooks
Title: Vice President






--------------------------------------------------------------------------------





 
LENDER:


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Thomas N. Cassino   
 
Name: Thomas N. Cassino
 
Title: Vice President








--------------------------------------------------------------------------------



SCHEDULE I
(LEASES)
1.    Lease Agreement entered into as of December 18, 2003 by and between Pier
House Joint Venture, a Florida general partnership (“PHJV”), the
predecessor-in-interest to Mortgage Borrower, and Island Dogs, Inc., a Florida
corporation (“ID Corp.”); as amended by that certain First Amendment to Lease
Agreement entered into as of April 5, 2004 by and between PHJV and ID Corp.; as
further amended by that certain Second Amendment to Lease Agreement entered into
as of March 14, 2005 by and between PHJV and ID Corp.; as assigned by ID Corp.,
as “Assignor”, to Island Dogs, LLC (“ID LLC”), as “Assignee”, pursuant to that
certain Assignment of Lease dated March 2, 2006 among ID Corp. and ID LLC; as
further amended by that certain Third Amendment to Lease Agreement entered into
as of March 9, 2006 by and between PHJV and ID Inc. (should be ID LLC); as
further amended by that certain Fourth Amendment to Lease Agreement entered into
as of March 30, 2006 by and between PHJV and ID Inc. (should be ID LLC); as
assigned by ID LLC and assumed by Operation Kidd LLC, a Pennsylvania limited
liability company (“Operation Kidd”), pursuant to that certain Assignment,
Assumption, Acknowledgment and Consent dated as of June 11, 2010 by and among ID
LLC, as “Assignor”, Operation Kidd, as “Assignee”, Blue Martini, Inc., a Florida
corporation, as “Assignor Guarantor”, Rum Barrel, LLC, a Florida limited
liability company, as “Assignee Guarantor”, and PHJV, as “Landlord”; as
supplemented by that certain Guarantee executed by Rum Barrel, LLC executed as
of June 11, 2010; as further amended by that certain Fifth Amendment to Lease
Agreement entered into as of June 11, 2010 by and between PHJV and Operation
Kidd; as evidenced by that certain Memorandum of Lease recorded in the Official
Records of Monroe County, Florida on June 24, 2010 in Book No. 2471, Pg. 2344;
as further amended by that certain Sixth Amendment to Lease Agreement entered
into as of December 31, 2010 by and between PHJV and Operation Kidd; and as
further amended by that certain Seventh Amendment to Lease Agreement entered
into as of March 5, 2013 by and between PHJV and Operation Kidd.


2.    License (Ticket Booth), dated February 1, 2003, between Pier House Joint
Venture, a Florida general partnership (“PHJV”), the predecessor-in-interest to
Mortgage Borrower, and Sunset Watersports, Inc.










--------------------------------------------------------------------------------



SCHEDULE II
(RESERVED)








--------------------------------------------------------------------------------



SCHEDULE III
(ORGANIZATIONAL CHART OF BORROWER)








--------------------------------------------------------------------------------



SCHEDULE IV
[RESERVED]








--------------------------------------------------------------------------------



SCHEDULE V
[RESERVED]










--------------------------------------------------------------------------------



SCHEDULE VI
QUALIFIED PRIME TRANSFER – REQUIRED ASSETS


Hotels
Hilton La Jolla Torrey Pines            La Jolla, CA
The Capital Hilton                 Washington, D.C.
Marriott Plano Legacy Town Center         Plano, TX
Seattle Marriott Waterfront             Seattle, WA
Courtyard San Francisco            Downtown San Francisco, CA
Courtyard Seattle Downtown            Seattle, WA
Courtyard Philadelphia            Downtown Philadelphia, PA
Renaissance Tampa International Plaza    Tampa, FL




Option to Purchase
Crystal Gateway Marriott            Arlington, VA



Right of First Offer
Crowne Plaza Beverly Hills             Beverly Hills, CA
Embassy Suites Crystal City             Arlington, VA
Crowne Plaza Key West             Key West, FL
Hyatt Coral Gables                Coral Gables, FL
One Ocean Jacksonville            Jacksonville, FL
Houston Embassy Suites             Houston, TX
Portland Embassy Suites            Portland, OR
Ritz-Carlton Atlanta                Atlanta, GA
Hilton Boston Back Bay            Boston, MA     
Courtyard Boston Downtown            Boston, MA
The Churchill                     Washington, D.C.
The Melrose                     Washington, D.C.
RESERVED]










--------------------------------------------------------------------------------



SCHEDULE VII
(FORM OF COMPLETION GUARANTY)
[See attached]






--------------------------------------------------------------------------------



SCHEDULE VIII
(QUALIFIED FRANCHISORS AND ACCEPTABLE RELATED FLAGS)




Franchisor


Brand
Hyatt
Hyatt Regency
Park Hyatt
Hyatt
Grand Hyatt


Marriott
Marriott
Autograph
Edition
JW Marriott


Hilton
Hilton
Conrad


Starwood
Westin
Le Meridien
Luxury Collection
St. Regis
W











--------------------------------------------------------------------------------





SCHEDULE IX    

(BORROWER OPERATING AGREEMENT)
Limited Liability Company Agreement of Ashford Pier House Mezz A LLC, dated as
of September 10, 2013, among Ashford Pier House Mezz B LLC, a Delaware limited
liability company, as the sole equity member, the Managers named therein and
Steven P. Zimmer and Ricardo Beausoleil as Independent Managers.



--------------------------------------------------------------------------------





SCHEDULE X

(MORTGAGE BORROWER COMPANY AGREEMENT)
Amended and Restated Agreement of Limited Partnership of Ashford Pier House LP,
effective as of September 10, 2013, by and between among Ashford Pier House GP
LLC, a Delaware limited liability company, as General Partner, and Ashford Pier
House Mezz A LLC, a Delaware limited liability company, as Limited Partner.



--------------------------------------------------------------------------------





SCHEDULE XI

(PRINCIPAL COMPANY AGREEMENT)
Amended and Restated Limited Liability Company Agreement of Ashford Pier House
GP LLC, dated as of September 10, 2013, among Ashford Pier House Mezz A LLC, a
Delaware limited liability company, as the sole equity member, the Managers
named therein and Victor A. Duva and Jennifer A. Schwartz as Independent
Managers.

